Exhibit 10.1

EXECUTION VERSION

 

 

 

 

 

U.S. $250,000,000

LOAN AND SERVICING AGREEMENT

Dated as of February 19, 2014

Among

WISSAHICKON CREEK LLC,

as the Borrower

WELLS FARGO SECURITIES, LLC,

as the Administrative Agent

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO

TIME PARTY HERETO,

as the Lenders

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Agent, Account Bank and Collateral Custodian

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           

Page

ARTICLE I.

DEFINITIONS

Section 1.01

    

Certain Defined Terms

   1

Section 1.02

    

Other Terms

   43

Section 1.03

    

Computation of Time Periods

   43

Section 1.04

    

Instruction by Borrower Advisors

   43

Section 1.05

    

Paydown of Partially Eligible Loans

   44

Section 1.06

    

Interpretation

   44

ARTICLE II.

THE FACILITY

Section 2.01

    

Variable Funding Note and Advances

   45

Section 2.02

    

Procedure for Advances

   46

Section 2.03

    

Yield and Non-Usage Fees

   47

Section 2.04

    

Remittance Procedures

   47

Section 2.05

    

Instructions to the Collateral Agent and the Account Bank

   51

Section 2.06

    

Borrowing Base Deficiency Payments

   51

Section 2.07

    

Discretionary Sales, Substitutions, Lien Release Dividends, Purchases and the
Required Sale Date

   52

Section 2.08

    

Payments and Computations, Etc

   57

Section 2.09

    

Increased Costs; Capital Adequacy

   58

Section 2.10

    

Taxes

   59

Section 2.11

    

Assignment of Certain Documents

   61

Section 2.12

    

Grant of a Security Interest

   62

Section 2.13

    

Evidence of Debt

   62

Section 2.14

    

Survival of Representations and Warranties

   63

Section 2.15

    

Release of Loans

   63

Section 2.16

    

Treatment of Amounts Received by the Borrower

   64

Section 2.17

    

Repayment; Reduction of Commitments

   64

Section 2.18

    

Collections and Allocations

   65

Section 2.19

    

Reinvestment of Principal Collections

   66

Section 2.20

    

Commitment Increases and Joinder of New Lenders

   67

Section 2.21

    

Defaulting Lenders

   68

 

-i-



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01

    

Conditions Precedent to Effectiveness

   69

Section 3.02

    

Conditions Precedent to All Advances

   72

Section 3.03

    

Advances Do Not Constitute a Waiver

   74

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01

    

Representations and Warranties of the Borrower

   74

Section 4.02

    

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

   82

Section 4.03

    

Representations and Warranties of the Collateral Agent

   83

Section 4.04

    

Representations and Warranties of each Lender

   84

Section 4.05

    

Representations and Warranties of the Collateral Custodian

   84

ARTICLE V.

GENERAL COVENANTS

Section 5.01

    

Affirmative Covenants of the Borrower

   85

Section 5.02

    

Negative Covenants of the Borrower

   91

Section 5.03

    

Affirmative Covenants of the Collateral Agent

   94

Section 5.04

    

Negative Covenants of the Collateral Agent

   94

Section 5.05

    

Affirmative Covenants of the Collateral Custodian

   94

Section 5.06

    

Negative Covenants of the Collateral Custodian

   95

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.01

    

[Reserved]

   95

Section 6.02

    

Collateral Management Duties

   95

Section 6.03

    

Authorization of the Collateral Manager

   95

Section 6.04

    

Collection of Payments; Accounts

   96

Section 6.05

    

Management of REO Assets

   97

Section 6.06

    

[Reserved]

   98

Section 6.07

    

Reports to the Administrative Agent; Account Statements; Servicing Information

   98

Section 6.08

    

Annual Statement as to Compliance

   100

Section 6.09

    

Annual Independent Public Accountant’s Review of Collateral Management Reports

   101

Section 6.10

    

[Reserved]

   101

 

-ii-



--------------------------------------------------------------------------------

Section 6.11

    

Collateral Manager Events of Default

   101

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01

    

Events of Default

   103

Section 7.02

    

Additional Remedies of the Administrative Agent

   107

ARTICLE VIII.

INDEMNIFICATION

Section 8.01

    

Indemnities by the Borrower

   109

Section 8.02

    

Notices

   112

Section 8.03

    

Legal Proceedings

   112

Section 8.04

    

After-Tax Basis

   113

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

Section 9.01

    

The Administrative Agent

   113

Section 9.02

    

The Lender Agents

   117

Section 9.03

    

Non-Receipt of Funds by the Administrative Agent

   119

ARTICLE X.

COLLATERAL AGENT

Section 10.01

    

Designation of Collateral Agent

   119

Section 10.02

    

Duties of Collateral Agent

   120

Section 10.03

    

Merger or Consolidation

   122

Section 10.04

    

Collateral Agent Compensation

   122

Section 10.05

    

Collateral Agent Removal

   122

Section 10.06

    

Limitation on Liability

   123

Section 10.07

    

Collateral Agent Resignation

   124

ARTICLE XI.

COLLATERAL CUSTODIAN

Section 11.01

    

Designation of Collateral Custodian

   124

Section 11.02

    

Duties of Collateral Custodian

   125

Section 11.03

    

Merger or Consolidation

   127

Section 11.04

    

Collateral Custodian Compensation

   127

 

-iii-



--------------------------------------------------------------------------------

Section 11.05

    

Collateral Custodian Removal

   128

Section 11.06

    

Limitation on Liability

   128

Section 11.07

    

Collateral Custodian Resignation

   129

Section 11.08

    

Release of Documents

   129

Section 11.09

    

Return of Required Loan Documents

   130

Section 11.10

    

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Due Diligence on the Borrower Advisors

   130

Section 11.11

    

Bailment

   131

ARTICLE XII.

MISCELLANEOUS

Section 12.01

    

Amendments and Waivers

   131

Section 12.02

    

Notices, Etc

   133

Section 12.03

    

No Waiver; Remedies

   133

Section 12.04

    

Binding Effect; Assignability; Multiple Lenders

   133

Section 12.05

    

Term of This Agreement

   134

Section 12.06

    

GOVERNING LAW; JURY WAIVER

   134

Section 12.07

    

Costs, Expenses and Taxes

   135

Section 12.08

    

No Proceedings

   136

Section 12.09

    

Recourse Against Certain Parties

   136

Section 12.10

    

Execution in Counterparts; Severability; Integration

   137

Section 12.11

    

Consent to Jurisdiction; Service of Process

   138

Section 12.12

    

Characterization of Conveyances Pursuant to the Purchase and Sale Agreement

   138

Section 12.13

    

Confidentiality

   139

Section 12.14

    

Non-Confidentiality of Tax Treatment

   141

Section 12.15

    

Waiver of Set Off

   141

Section 12.16

    

Headings and Exhibits

   141

Section 12.17

    

Ratable Payments

   141

Section 12.18

    

Failure of Borrower or Collateral Manager to Perform Certain Obligations

   142

Section 12.19

    

Power of Attorney

   142

Section 12.20

    

Intent of the Parties

   142

Section 12.21

    

Limitation on Liability

   142

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES SCHEDULE I      Prior Names, Tradenames, Fictitious Names and “Doing
Business As” Names SCHEDULE II      Agreed-Upon Procedures For Independent
Public Accountants SCHEDULE III      Moody’s Industry Classification Group List
EXHIBITS EXHIBIT A      Form of Approval Notice EXHIBIT B      Intentionally
Omitted EXHIBIT C      Form of Borrowing Base Certificate EXHIBIT D      Form of
Disbursement Request EXHIBIT E      Form of Joinder Supplement EXHIBIT F     
Form of Notice of Borrowing EXHIBIT G      Form of Notice of Reduction
(Reduction of Advances Outstanding) EXHIBIT H      Form of Notice of Reduction
(Reduction of Maximum Facility Amount) EXHIBIT I      Form of Variable Funding
Note EXHIBIT J      Form of Certificate of Closing Attorneys EXHIBIT K      Form
of Collateral Management Report EXHIBIT L      Form of Collateral Manager
Certificate (Collateral Management Report) EXHIBIT M      Form of Release of
Required Loan Documents EXHIBIT N      Form of Transferee Letter EXHIBIT O     
Intentionally Omitted EXHIBIT P      Form of Officer’s Certificate (Solvency)
EXHIBIT Q      Form of Notice and Request for Consent to Lien Release Dividend
ANNEXES ANNEX A      Addresses for Notices ANNEX B      Commitments

 

-v-



--------------------------------------------------------------------------------

THIS LOAN AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of
February 19, 2014, among:

(1)        WISSAHICKON CREEK LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

(2)        EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO (together
with its respective successors and assigns in such capacity, each a “Conduit
Lender” and collectively, the “Conduit Lenders”);

(3)        EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO
(together with its respective successors and assigns in such capacity, each an
“Institutional Lender”, collectively, the “Institutional Lenders” and, together
with the Conduit Lenders, the “Lenders”);

(4)        EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO (together
with its respective successors and assigns in such capacity, each a “Lender
Agent” and collectively, the “Lender Agents”);

(5)        WELLS FARGO SECURITIES, LLC, as Administrative Agent (together with
its successors and assigns in such capacity, the “Administrative Agent”); and

(6)        WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”), the Account Bank (as defined herein) and the Collateral Custodian
(together with its successors and assigns in such capacity, the “Collateral
Custodian”).

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note(s) from time to time in an aggregate principal
amount not to exceed the Borrowing Base. The proceeds of the Advances will be
used to finance the Borrower’s purchase of Eligible Loans either (i) from the
Seller pursuant to the Purchase and Sale Agreement between the Borrower and the
Seller or (ii) that the Borrower funds or acquires from a third party seller as
approved by the Administrative Agent in accordance herewith. Accordingly, the
parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01    Certain Defined Terms.

(a)        Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.



--------------------------------------------------------------------------------

(b)        As used in this Agreement and the exhibits, schedules and annexes
thereto (each of which is hereby incorporated herein and made a part hereof),
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Account Bank” means Wells Fargo, in its capacity as the “Securities
Intermediary” pursuant to the Securities Account Control Agreement.

“Action” has the meaning assigned to that term in Section 8.06.

“Additional Amount” has the meaning assigned to that term in Section 2.10(a).

“Adjusted Borrowing Value” means for any Eligible Loan on any date of
determination, an amount equal to the Assigned Value of such Eligible Loan at
such time multiplied by the Outstanding Balance of such Loan; provided that the
parties hereby agree that the Adjusted Borrowing Value of any Loan that is no
longer an Eligible Loan shall be zero.

“Administrative Agent” means Wells Fargo Securities, LLC, in its capacity as
administrative agent for the Lender Agents, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

“Advances Outstanding” means, on any date, the aggregate principal amount of all
Advances outstanding on such date, after giving effect to all repayments of
Advances and the making of new Advances on such date.

“Advisory Agreements” means (i) the Collateral Advisor Agreement and (ii) the
Investment Sub-Advisory Agreement between the Collateral Advisor and the
Collateral Sub-Advisor.

“Affected Party” has the meaning assigned to that term in Section 2.09(a).

“Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control” means, when used with respect to any
specified Person, the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided, that for purposes of determining whether
any Loan is an Eligible Loan,

 

-2-



--------------------------------------------------------------------------------

the term Affiliate shall not include any Affiliate relationship which may exist
solely as a result of direct or indirect ownership of, or control by, a common
Financial Sponsor.

“Aggregate Unfunded Exposure Amount” means, on any date of determination, the
sum of the Unfunded Exposure Amounts of all Loans owned by the Borrower.

“Agented Loan” means any Loan other than a Third Party Agented Loan
(i) originated by the Seller as a part of a syndicated loan transaction that has
been closed (without regard to any contemporaneous or subsequent syndication of
such Loan) prior to the Pledge of such Loan, (ii) with respect to which the
Seller is the administrative agent, and (iii) with respect to which, upon an
assignment of the promissory note under the Purchase and Sale Agreement to the
Borrower, the Borrower, as assignee of the note, will have all of the rights but
none of the obligations of the Seller with respect to such note and the
Underlying Collateral.

“Agreement” has the meaning assigned in the preamble hereto.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory and abusive lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Percentage” means, for each Eligible Loan, the corresponding
percentage for the type of Loan (such type to be determined as of the Cut-Off
Date of each Loan and set forth on the Approval Notice pertaining to such Loan)
set forth below:

 

-3-



--------------------------------------------------------------------------------

Loan Type

      Applicable Percentage   

Broadly Syndicated Loan

   75.0%

Large Middle Market Loan

   70.0%

Traditional Middle Market Loan

   67.5%

Fixed Rate Loan or Senior Secured Bond

   50.0%

Second Lien Loan

   25.0%

DIP Loan

   To be agreed by the
Administrative Agent and
the Borrower as set forth in
the Approval Notice
pertaining to such Loan

“Applicable Spread” means, with respect to any Lender and/or Lender Agent, the
“applicable spread” set forth in the applicable Lender Fee Letter.

“Approval Notice” means, with respect to any Eligible Loan, the written notice,
in substantially the form attached hereto as Exhibit A, evidencing the approval
by the Administrative Agent, in its sole discretion, of the acquisition of such
Eligible Loan by the Borrower.

“Approval Right” has the meaning assigned to that term in Section 3.02(c).

“Approved Broker Dealer” means each of ABN Amro, Bank of America Merrill Lynch,
The Bank of New York Company, Inc., Barclays, BNP Paribas SA, Citigroup, Inc.,
Credit Suisse, Deutsche Bank AG, The Goldman Sachs Group, Inc., HSBC, JPMorgan
Chase & Co., Macquarie, Mitsubishi, Morgan Stanley, Royal Bank of Canada, The
Royal Bank of Scotland Group plc, Societe Generale, Suntrust, UBS and Wells
Fargo.

“Approved Valuation Firm” means each of Duff & Phelps Corp., FTI Consulting,
Inc., Houlihan Lokey Howard & Zukin, Lincoln International LLC, Valuation
Research Corporation, American Appraisal Associates, Inc., Deloitte LLP, Ernst &
Young, LLP, KPMG, Sterling Valuation Group, and any other nationally recognized
accounting firm or valuation firm as approved by the Administrative Agent in its
sole discretion.

“Asset Coverage Ratio” means, with respect to the Collateral Manager, the ratio,
determined on a consolidated basis, without duplication, and in accordance with
GAAP as required by and in accordance with, the 1940 Act as affected by any
orders of the Securities and Exchange Commission issued to the Collateral
Manager, to be determined by the Board of Directors of the Collateral Manager
and reviewed by its auditors, of (a) the fair market value of the total assets
of the Collateral Manager and its Subsidiaries less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Collateral Manager and
its Subsidiaries, to (b) the aggregate amount of Indebtedness of the Collateral
Manager and its Subsidiaries; provided, that the calculation of the Asset
Coverage Ratio shall not include Subsidiaries that are not required to be
included in consolidated reports by the 1940 Act (which includes any

 

-4-



--------------------------------------------------------------------------------

subsidiary licensed by the Small Business Administration to operate under the
Small Business Investment Act of 1958).

“Assigned Value” means, with respect to each Loan, (i) prior to the occurrence
of a Value Adjustment Event with respect to such Loan, the least of (A) the
Purchase Price of such Loan (expressed as a percentage of par), (B) the value of
such Loan (expressed as a percentage of par and exclusive of any
post-acquisition PIK Interest or other accrued and unpaid interest thereon)
determined by the Administrative Agent in its sole discretion on the date such
Loan was acquired by the Borrower (provided that, in no event shall such value
be lower than the price that would be determined pursuant to clause (b)(ii) of
this definition) and (C) the par value of such Loan, and (ii) after the
occurrence of a Value Adjustment Event with respect to such Loan, as determined
below:

(a)        If a Value Adjustment Event of the type described in clauses (h) or
(j) of the definition thereof with respect to such Loan occurs, the Assigned
Value of such Loan will be zero.

(b)        If a Value Adjustment Event of the type described in clauses (a),
(b), (c), (d), (e), (f), (g) or (i) of the definition thereof with respect to
such Loan occurs:

(i)         unless such Loan is a Broadly Syndicated Loan, the Assigned Value
shall be determined by the Administrative Agent in its sole discretion;

(ii)        if such Loan is a Broadly Syndicated Loan, the Assigned Value shall
be the value (expressed as a percentage of par) assigned to such Loan by LoanX
Mark-It Partners, Loan Pricing Corporation or another nationally recognized
pricing service selected by the Borrower (or the Collateral Manager on its
behalf) and approved in writing by the Administrative Agent; provided that, if
the Administrative Agent, in its sole discretion, determines that the value
assigned by the applicable pricing service(s) is not current or accurate or is
not available, the value for such Loan (expressed as a percentage of par) shall
be determined by (A) the average of the bid side prices obtained from three
(3) Approved Broker Dealers or (B) if a value cannot be obtained pursuant to the
means contemplated by clause (A), the lower of the bid side prices obtained from
two (2) Approved Broker Dealers or (C) if a value cannot be obtained pursuant to
the means contemplated by either clause (A) or (B), the bid side price obtained
from one (1) Approved Broker Dealer; provided, further, that if the
Administrative Agent, in its sole discretion, determines that any bid side price
obtained from any applicable Approved Broker Dealer(s) is not current or
accurate or is not available, then such price will not be eligible for
consideration in clauses (A), (B) or (C). If no Assigned Value can be determined
under clauses (A), (B) or (C), then the value for such Loan (expressed as a
percentage of par) shall be determined by the Administrative Agent in its sole
discretion. The Assigned Value of such Loan shall be the value assigned by the
Administrative Agent until the Assigned Value is otherwise determined pursuant
to this clause (ii) (subject to clause (c) below); and

(iii)       notwithstanding clauses (i) and (ii) above, at all times more than
12 months after the occurrence of a Value Adjustment Event of the type described
in clauses (d), (e) or (f) of the definition thereof with respect to such Loan,
the Assigned Value of such Loan will be zero.

 

-5-



--------------------------------------------------------------------------------

(c)        If the Borrower or the Collateral Manager disagrees with the
Administrative Agent’s determination of the Assigned Value of a Loan, it may (at
the expense of the Borrower) retain any Approved Valuation Firm to value such
Loan and if the value (expressed as a percentage of par) determined by such
Approved Valuation Firm is greater than the Administrative Agent’s determination
of the Assigned Value, such Approved Valuation Firm’s valuation shall become the
Assigned Value of such Loan; provided that (i) such Approved Valuation Firm must
value such Loan within twenty (20) days after the related Approval Notice or the
Borrower’s receipt of the notice pursuant to clause (e) below, as applicable,
and (ii) the Assigned Value of such Loan shall be the value (expressed as a
percentage of par) determined by the Administrative Agent until such Approved
Valuation Firm has determined its value.

(d)        After the initial determination by the Administrative Agent of the
Assigned Value of a Loan pursuant to clause (b), the Administrative Agent may
only decrease the Assigned Value of such Loan upon the occurrence of the
applicable Value Adjustment Event or upon the occurrence of another Value
Adjustment Event.

(e)        The Administrative Agent shall promptly notify the Borrower or the
Collateral Manager of any change effected by the Administrative Agent to the
Assigned Value of any Loan.

“Authorized Person” means, with respect to any Person, any other duly authorized
Person by appropriate organizational process (a copy of which has been delivered
to the Administrative Agent) to whom, with respect to a particular matter, such
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject.

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan, including, without limitation, all Principal Collections,
all Interest Collections, all proceeds of any sale or disposition (in part or in
whole) with respect to such Loan, cash proceeds or other funds received by the
Borrower or any Borrower Advisor with respect to any Underlying Collateral
(including from any guarantors), all other amounts on deposit in the Controlled
Accounts from time to time, and all proceeds of Permitted Investments with
respect to the Controlled Accounts.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Bankruptcy Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Bankruptcy Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,

 

-6-



--------------------------------------------------------------------------------

liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%;
provided that, notwithstanding the foregoing, on any date LIBOR exceeds the
higher of the rates specified in clauses (a) and (b), the Base Rate shall be
increased by such excess for such date.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrower Advisors” means, collectively, the Collateral Manager, the Collateral
Advisor and the Collateral Sub-Advisor.

“Borrower Parties” means, collectively, the Borrower, the Equityholder, the
Seller and the Borrower Advisors.

“Borrowing Base” means, as of any date of determination, an amount equal to the
least of:

(a)        (i) the aggregate sum of the products of (A) the Applicable
Percentage for each Eligible Loan as of such date and (B) the Adjusted Borrowing
Value of such Eligible Loan as of such date, plus (ii) the amount on deposit in
and the value of all Permitted Investments credited to the Principal Collection
Account on such date, minus (iii) the Unfunded Exposure Equity Shortfall; or

(b)        (i) the aggregate sum of the Adjusted Borrowing Values of all
Eligible Loans as of such date minus (ii) the Minimum Equity Amount, plus
(iii) the amount on deposit in and the value of all Permitted Investments
credited to the Principal Collection Account on such date, minus (iv) the
Unfunded Exposure Equity Shortfall; or

(c)        (i) the Maximum Facility Amount, minus (ii) the Unfunded Exposure
Equity Shortfall;

provided that, for the avoidance of doubt, any Loan which is not an Eligible
Loan shall not be included in any calculation of “Borrowing Base”.

 

-7-



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Borrower or the Collateral
Manager.

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, based upon the assumption that the applicable Lender funded its loan
commitment in the London Interbank Eurodollar market and using any reasonable
attribution or averaging methods which the Lender deems appropriate and
practical, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender Agent’s reasonable discretion and shall be
conclusive absent manifest error.

“Broadly Syndicated Loan” means any Loan Asset that (i) is broadly syndicated,
(ii) is not (and cannot by its terms become) subordinate in right of payment to
any obligation of the Obligor in any bankruptcy, reorganization, insolvency,
moratorium or liquidation proceedings, (iii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) (other than
clause (v) thereof) of the definition of Permitted Liens), (iv) the Borrower or
the Collateral Manager determines in good faith that the value of the collateral
securing such Loan Asset (or the enterprise value of the underlying business) on
or about the time of origination equals or exceeds the outstanding principal
balance of such Loan Asset plus the aggregate outstanding balances of all other
loans of equal or higher seniority secured by the same collateral, (v) has a
Tranche Size of $250,000,000 or greater, (vi) unless such Loan Asset is a DIP
Loan, at the time such Loan Asset is acquired by the Borrower, it is rated by
both S&P and Moody’s (or the Obligor is rated by both S&P and Moody’s) and such
ratings are not lower than “B3” by Moody’s and “B-” by S&P and (vii) has an
Outstanding Balance that, when aggregated with the Outstanding Balances of all
other Broadly Syndicated Loans to such Obligor, is less than (a) for up to ten
(10) Obligors at any one time, $5,000,000 or (b) with respect to any Obligor not
covered by clause (a), $4,000,000. For the avoidance of doubt, if the
Outstanding Balance of a Loan Asset is greater than the applicable threshold in
clause (vii), such Loan Asset is not a Broadly Syndicated Loan.

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York, Columbia,
Maryland or Charlotte, North Carolina are not open for business; provided, that,
if any determination of a Business Day shall relate to an Advance bearing
interest at LIBOR, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under

 

-8-



--------------------------------------------------------------------------------

GAAP, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Interest Expense” means, with respect to any Obligor for any period, the
amount which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any PIK Interest) or any like caption reflected
on the most recent financial statements delivered by such Obligor to the
Borrower for such period.

“Closing Date” means February 19, 2014.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Advisor” means FSIC II Advisor, LLC, a Delaware limited liability
company in its capacity as collateral advisor.

“Collateral Advisor Agreement” means the Investment Advisory and Administrative
Services Agreement between the Collateral Manager and the Collateral Advisor.

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo
Corporate Trust Fee Letter and any other accrued and unpaid reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Agent under the Transaction Documents.

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Corporate
Trust Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Corporate Trust Fee Letter and any other accrued and unpaid reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Custodian under the Transaction Documents.

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo
Corporate Trust Fee Letter, as such fee letter may be amended, restated,
supplemented and/or otherwise modified from time to time.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 11.05.

 

-9-



--------------------------------------------------------------------------------

“Collateral File” means, for each Loan, (a) copies of each of the Required Loan
Documents and (b) any other portion of the Loan File which is not part of the
Required Loan Documents.

“Collateral Management Report” has the meaning assigned to that term in
Section 6.07(b).

“Collateral Manager” means FS Investment Corporation II or any other Person then
authorized, pursuant to the Management Agreement, to service, administer, and
collect on the Loans and exercise rights and remedies in respect of the same.

“Collateral Manager Event of Default” has the meaning assigned to that term in
Section 6.11.

“Collateral Management Standard” means, with respect to any Loans included in
the Collateral Portfolio, to service and administer such Loans on behalf of the
Secured Parties in accordance with Applicable Law, the terms of this Agreement,
the Underlying Instruments, all customary and usual servicing practices for
loans like the Loans and, to the extent consistent with the foregoing, (i) with
reasonable care, using a degree of skill and diligence not less than that with
which the Borrower or Collateral Manager, as applicable, services and
administers loans for its own account or for the account of its Affiliates
having similar lending objectives and restrictions, and (ii) to the extent not
inconsistent with clause (i), in a manner consistent with the customary
standards, policies and procedures followed by institutional managers of
national standing relating to assets of the nature and character of the
Collateral Portfolio and without regard to any relationship that the Collateral
Manager or any Affiliate thereof may have with any Obligor or any Affiliate of
any Obligor. Solely pursuant to Section 6.11(a), the “Collateral Management
Standard” shall apply to each Borrower Advisor.

“Collateral Manager Certificate” has the meaning assigned to that term in
Section 6.07(c).

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (a) through (e) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(a)        the Loans, and all monies due or to become due in payment under such
Loans on and after the related Cut-Off Date, including, but not limited to, all
Available Collections;

(b)        the Portfolio Assets with respect to the Loans referred to in
clause (a);

 

-10-



--------------------------------------------------------------------------------

(c)        the Controlled Accounts and all Permitted Investments purchased with
funds on deposit in the Controlled Accounts;

(d)        the Borrower’s equity interests in any Portfolio Subsidiary;

(e)        any Loan or other asset received in exchange for an Eligible Loan in
connection with any workout or other restructuring of such asset (it being
understood, for the avoidance of doubt, that such Loan or other asset shall not
be an Eligible Loan unless it meets each of the criteria set forth in such
definition); and

(f)        all income and Proceeds of the foregoing.

“Collateral Sub-Advisor” means GSO/Blackstone Debt Funds Management LLC, a
Delaware limited liability company, in its capacity as Collateral Sub-Advisor.

“Collection Account” means account number 48444900 at the Account Bank in the
name of the Borrower subject to the Lien of the Collateral Agent for the benefit
of the Secured Parties including any sub-account thereof; provided, that the
funds deposited therein (including any interest and earnings thereon) from time
to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full (other than contingent liability
obligations as to which no claim has been made), and the Borrower shall have no
further right to request any additional Advances.

“Collection Period” means, (i) as to the initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Collection Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Collection Period, the Collection Date.

“Commercial Paper Notes” means, any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period, the dollar amount set forth opposite such Lender’s name on
Annex B hereto or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable
(after giving effect to any decrease pursuant to Section 2.17 or increase
pursuant to Section 2.20) and (ii) on or after the Reinvestment Period, such
Lender’s Pro Rata Share of the aggregate Advances Outstanding.

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.20.

 

-11-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled Accounts” means the Collection Account, the Interest Collection
Account, the Principal Collection Account and the Unfunded Exposure Account.

“Credit Risk Loan” means an Eligible Loan that, in the Borrower or the
Collateral Manager’s reasonable commercial judgment (as certified by the
Borrower or the Collateral Manager to the Administrative Agent and the Lenders),
is declining in value or has a significant risk of declining in credit quality
or price in the near term.

“Cure Plan” means a plan submitted by the Borrower to the Administrative Agent
satisfying the requirements of Section 2.06(c).

“Cure Plan Sale” means a sale of a Loan pursuant to an approved Cure Plan.

“Cut-Off Date” means, with respect to each Loan, the date such Loan is Pledged
hereunder.

“Defaulting Lender” means any Lender that has (or, with respect to clause
(iv) of this definition, has a direct or indirect parent company that has)
(i) failed to fund any portion of the Advances on the date required to be funded
by it hereunder, (ii) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith dispute, (iii) notified the Borrower, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, or (iv) become or is not
Solvent or has become the subject of a Bankruptcy Proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Delayed Draw Loan” means a Loan that requires one or more future advances to be
made by the Borrower and which does not permit the re-borrowing of any amount
previously repaid by the related Obligor; provided that, such Loan shall only be
considered a Delayed Draw Loan for so long as any future funding obligations
remain in effect and any reference to a Delayed Draw Loan shall refer only to
any portion of such Loan which constitutes a future funding obligation.

“Determination Date” means the 4th day of each January, April, July and October.

“DIP Loan” means any Loan (i) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (ii) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code, (iii) the terms
of which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending

 

-12-



--------------------------------------------------------------------------------

contested matter or proceeding) and (iv) which is not a Fixed Rate Asset, a
Senior Secured Bond or a Second Lien Loan.

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Principal
Collection Account in accordance with Section 2.19.

“Discretionary Sale” has the meaning set forth in Section 2.07(b).

“Dollars” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any period and any Loan, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Underlying
Instrument for each such Loan, together with all reasonable add-backs and
exclusions as designated in such Underlying Instrument, and in any case that
“EBITDA”, “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instrument, an amount, for the principal obligor on such Loan and any
of its parents or Subsidiaries that are obligated pursuant to the Underlying
Instrument for such Loan (determined on a consolidated basis without duplication
in accordance with GAAP) equal to earnings from continuing operations for such
period plus interest expense, income taxes and unallocated depreciation and
amortization for such period (to the extent deducted in determining earnings
from continuing operations for such period), and any other item the Borrower and
the Administrative Agent mutually deem to be appropriate.

“Eligible Assignee” means any commercial bank or insurance company.

“Eligible Loan” means each Loan (A) for which the Administrative Agent and/or
the Collateral Agent have received (or, in accordance with the definition of
“Required Loan Documents,” will receive) the related Required Loan Documents;
(B) with respect to which an Approval Notice has been executed by the
Administrative Agent; and (C) that satisfies each of the following eligibility
requirements (unless the Administrative Agent, with the prior consent of the
Required Lenders, agrees to waive any such eligibility requirement with respect
to such Loan):

(a)        such Loan is (i) a Broadly Syndicated Loan, a Fixed Rate Loan, a
Large Middle Market Loan, a Traditional Middle Market Loan, a Second Lien Loan
or a DIP Loan or (ii) prior to the occurrence of the Required Sale Date, a
Senior Secured Bond;

(b)        after giving effect to such Loan as an Eligible Loan, as of the
related Cut-Off Date, the aggregate Outstanding Balance of all Eligible Loans
made to the applicable Obligor is not greater than $15,000,000; provided that
the aggregate Outstanding Balance of all Eligible Loans made to up to three
(3) Obligors may be up to $25,000,000 for each such Obligor; provided, further,
that only the portion of the Loans in excess of this threshold will be deemed to
have not satisfied this clause (b);

(c)        such Loan is denominated and payable solely in Dollars;

(d)        such Loan does not constitute Margin Stock;

 

-13-



--------------------------------------------------------------------------------

(e)        unless such Loan is a Delayed Draw Loan, such Loan does not require
the Borrower to make advances in respect of such Loan at any time after the
Borrower’s purchase of such Loan;

(f)        the acquisition of such Loan will not cause the Borrower or the
Collateral Portfolio to be required to register as an investment company under
the 1940 Act;

(g)        after giving effect to such Loan as an Eligible Loan, the aggregate
Outstanding Balance of all Eligible Loans that are DIP Loans is not more than 5%
of the aggregate Outstanding Balance of all Eligible Loans; provided that, only
the portion of the Loans in excess of such threshold will be deemed to have not
satisfied this clause (g);

(h)        the principal Underlying Collateral for such Loan is not real
property;

(i)         such Loan, together with the Underlying Instrument related thereto,
is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor and each guarantor thereof (if applicable),
enforceable against such Obligor and each such guarantor in accordance with its
terms, subject to customary bankruptcy, insolvency and equity limitations;

(j)         such Loan is in the form of and is treated as indebtedness of the
related Obligor for U.S. federal income tax purposes;

(k)        as of the related Cut-Off Date, such Loan is not delinquent in
payment of any amount under the related Underlying Instrument or other related
transaction documents;

(l)         none of the acquisition, sale, transfer or assignment of such Loan
nor the granting of a security interest hereunder to the Collateral Agent will
(i) violate, conflict with or contravene any Applicable Law or any contractual
or other restriction, limitation or encumbrance binding on the Borrower or
(ii) cause any Lender to fail to comply with any Applicable Law or request or
directive (whether or not having the force of law) from any banking or other
Governmental Authority having jurisdiction over such Lender;

(m)       such Loan is eligible under the applicable Underlying Instrument
(giving effect to the provisions of Sections 9-406 and 9-408 of the UCC) to be
sold, transferred or assigned to the Borrower and to have a security interest
therein granted to the Collateral Agent, as agent for the Secured Parties
(subject to the rights of any applicable agents under the terms of the related
Underlying Instrument);

(n)        such Loan is not subject to, or the subject of any assertions in
respect of, any litigation, dispute or offset, and contains provisions
substantially to the effect that the Obligor’s and each guarantor’s (if
applicable) payment obligations thereunder are absolute and unconditional
without any right of rescission, setoff, counterclaim or defense for any reason
against the Borrower or any assignee;

 

-14-



--------------------------------------------------------------------------------

(o)        immediately after giving effect to its acquisition of such Loan and
at all times it is owned by the Borrower, the Borrower (i) has good and
marketable title to, and is the sole owner of, such Loan, and the Borrower has
granted to the Collateral Agent for the benefit of the Secured Parties a valid
and perfected first priority (subject to Permitted Liens) Lien in the Loan and
related Underlying Instrument and (ii) has not granted a Lien in the Loan or the
related Underlying Instrument to any Person other than to the Collateral Agent
hereunder;

(p)        such Loan (or the acquisition thereof) is not subject to and will not
subject any Secured Party or any Affiliate thereof to any Tax, fee or other
governmental charge payable to any Governmental Authority;

(q)        the Obligor with respect to such Loan and each guarantor (if
applicable) thereof had full legal capacity to execute and deliver the related
Underlying Instrument;

(r)        all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority or any other
Person required by the Borrower or under the Related Underlying Instrument under
Applicable Law to be obtained, effected or given in connection with the making,
acquisition, transfer or performance of such Loan have been duly obtained,
effected or given and are in full force and effect;

(s)        such Loan requires the related Obligor to pay customary maintenance,
repair, insurance and taxes, together with all other ancillary costs and
expenses, with respect to the Underlying Collateral of such Loan;

(t)        such Loan and any Underlying Collateral (i) comply in all respects
with all Applicable Laws and (ii) have not, and will not, be used by the related
Obligor in any manner or for any purpose that would result in any material risk
of liability being imposed upon the Borrower or any Secured Party under any
Applicable Law;

(u)        unless otherwise approved by the Administrative Agent in its sole
discretion, such Loan has a term to stated maturity that does not exceed seven
(7) years;

(v)        the Underlying Instrument for such Loan does not contain a
confidentiality provision that would prohibit any Secured Party from accessing
all necessary information with regard to such Loan, so long as such Secured
Party has agreed to maintain the confidentiality of such information in
accordance with the provisions of such Underlying Instrument;

(w)       after giving effect to such Loan as an Eligible Loan, the aggregate
Outstanding Balance of all Fixed Rate Loans and Senior Secured Bonds is not more
than 10% of the aggregate Outstanding Balance of all Eligible Loans; provided
that, only the portion of the Loans in excess of such threshold will be deemed
to have not satisfied this clause (w);

(x)       if such Loan is a Fixed Rate Loan, it is not also a Second Lien Loan;

 

-15-



--------------------------------------------------------------------------------

(y)        such Loan, and any payment made with respect to such Loan, is not
currently withholding any tax (or similar governmental charge) unless the
Obligor thereon is making “gross-up” payments that cover the full amount of such
withheld tax (or similar governmental charge) on an after-tax basis;

(z)        after giving effect to such Loan as an Eligible Loan, the aggregate
Outstanding Balance of all Eligible Loans that are Second Lien Loans is not more
than 20% of the aggregate Outstanding Balance of all Eligible Loans; provided
that, only the portion of the Loans in excess of such threshold will be deemed
to have not satisfied this clause (z);

(aa)      after giving effect to such Loan as an Eligible Loan, the aggregate
Outstanding Balance of all Eligible Loans that are Delayed Draw Loans is not
more than 5% of the aggregate Outstanding Balance of all Eligible Loans;
provided that, only the portion of the Loans in excess of such threshold will be
deemed to have not satisfied this clause (aa);

(bb)      to the actual knowledge of the Borrower, no written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened, other
than, in each case, as notified to the Administrative Agent in writing on or
prior to the applicable Cut-Off Date or promptly after obtaining actual
knowledge of any such notice or inquiry; provided that, unless otherwise
permitted by the Administrative Agent, from and after the Borrower obtaining
such actual knowledge, the related Loans will no longer be counted as Eligible
Loans for purposes of calculating the Borrowing Base; and

(cc)      the Obligor with respect to such Loan is an Eligible Obligor.

“Eligible Obligor” means, on any date of determination, any Obligor that:

(a)        is a business organization (and not a natural person) duly organized
and validly existing under the laws of its jurisdiction of organization;

(b)        is not a Governmental Authority;

(c)        is not an Affiliate of the Borrower or any Borrower Advisor;

(d)        is organized and incorporated in the United States or any State
thereof or Canada;

(e)        as of the related Cut-Off Date, there are no proceedings pending or,
to the best of the Borrower’s or the Equityholder’s knowledge, threatened
(i) asserting that such Obligor is not Solvent or (ii) pursuant to which such
Obligor, any other obligated party or any Governmental Authority has asserted
that such Loan or the related Underlying Instrument is illegal or unenforceable;

 

-16-



--------------------------------------------------------------------------------

(f)        as of the related Cut-Off Date, is not the subject of and, to the
best of the Borrower’s or the Equityholder’s knowledge is not threatened with
any proceeding which would result in, a Bankruptcy Event with respect to such
Obligor;

(g)        to the actual knowledge of the Borrower, none of such Obligor’s
operations is the subject of a material Federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment, other
than, in each case, as notified to the Administrative Agent in writing on or
prior to the applicable Cut-Off Date or promptly after obtaining actual
knowledge of any such investigation; provided that, unless otherwise permitted
by the Administrative Agent, from and after the Borrower obtaining such actual
knowledge, the related Loans will no longer be counted as Eligible Loans for
purposes of calculating the Borrowing Base; and

(h)        to the actual knowledge of the Borrower, such Obligor does not have
any material contingent liability in connection with any release of any
Hazardous Materials into the environment, other than, in each case, as notified
to the Administrative Agent in writing on or prior to the applicable Cut-Off
Date or promptly after obtaining actual knowledge of any such material
contingent liability; provided that, unless otherwise permitted by the
Administrative Agent, from and after the Borrower obtaining such actual
knowledge, the related Loans will no longer be counted as Eligible Loans for
purposes of calculating the Borrowing Base.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in the definition of Permitted Investments.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health from exposure to Hazardous Materials or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Material Transportation
Act (49 U.S.C. § 331 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s regulations
relating to underground storage tanks (40 C.F.R. Parts 280 and 281), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and
regulations thereunder, each as amended or supplemented from time to time.

“Equityholder” means FS Investment Corporation II, as the owner of 100% of the
membership interests in the Borrower.

 

-17-



--------------------------------------------------------------------------------

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower or the Collateral Manager, as applicable, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with the Borrower or the Collateral Manager, as
applicable, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower or the Collateral
Manager, as applicable, any corporation described in clause (a) above or any
trade or business described in clause (b) above.

“Eurodollar Disruption Event” means occurrence of any of the following: (a) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of a determination by such Liquidity Bank or any
of its assignees or participants or such Institutional Lender that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) the
Administrative Agent is unable to determine LIBOR for any reason, (c) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of a determination by such Liquidity Bank or any
of its assignees or participants or such Institutional Lender, as applicable,
that the rate at which deposits of United States dollars are being offered to
such Liquidity Bank or any of its assignees or participants or such
Institutional Lender in the London interbank market does not accurately reflect
the cost to such Liquidity Bank, such assignee or such participant or such
Institutional Lender of making, funding or maintaining any Advance or (d) any
Liquidity Bank or any Institutional Lender shall have notified the
Administrative Agent in writing of the inability of such Liquidity Bank or any
of its assignees or participants or such Institutional Lender, as applicable, to
obtain United States dollars in the London interbank market to make, fund or
maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 12.13(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in any Controlled Account with
respect to any Loan included as part of the Collateral Portfolio, which amount
is attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Underlying Collateral, or (b) any
amount received in any Controlled Account representing (i) any amount
representing a reimbursement of insurance premiums, (ii) any escrows relating to
Taxes, insurance and other amounts in connection with Loans which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under a Underlying Instrument and (iii) any amount received
in any Controlled Account with respect to any Loan that is sold or transferred
by the Borrower pursuant to

 

-18-



--------------------------------------------------------------------------------

Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

“Excluded Taxes” has the meaning assigned to that term in Section 2.10(a).

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration or automatic occurrence of the Facility
Maturity Date pursuant to Section 7.01 and (iii) the Collection Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively more
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any law, regulation,
legislation or practice adopted pursuant to an intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fees” means the Non-Usage Fee and all other fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“Fixed Rate Loan” means a Loan Asset that is (i) a fixed rate loan, (ii) is not
(and cannot by its terms become) subordinate in right of payment to any
obligation of the Obligor in any bankruptcy, reorganization, insolvency,
moratorium or liquidation proceedings, (iii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) (other than
clause (v) thereof) of the definition of Permitted Liens), and (iv) the Borrower
or the Collateral Manager determines in good faith that the value of the
collateral securing the loan (or the enterprise value of the underlying
business) on or about the time of origination equals or exceeds the outstanding
principal balance of the loan plus the aggregate outstanding balances of all
other loans of equal or higher seniority secured by the same collateral.

 

-19-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

“Hazardous Materials” means all hazardous or toxic materials subject to any
Environmental Law, including, without limitation, materials listed in 49 C.F.R.
§ 172.010, materials defined as hazardous pursuant to § 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, flammable, explosive or radioactive materials, hazardous or toxic
wastes or substances, lead-based materials, petroleum or petroleum distillates
or asbestos or material containing asbestos, polychlorinated biphenyls, radon
gas, urea formaldehyde and any such materials classified as being “in
inventory”, “usable work in process” or similar classification that would, if
classified as unusable, be included in the foregoing definition.

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month instruments, “Aa2” and “P-1” for six-month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six-months, and (b) with
respect to rating assigned by S&P, “A-1+” for short-term instruments and “AAA”
for long-term instruments.

“Indebtedness” means (i) with respect to any Obligor under any Loan, the meaning
of “Indebtedness” or any comparable definition in the Underlying Instrument for
each such Loan, and in any case that “Indebtedness” or such comparable
definition is not defined in such Underlying Instrument, without duplication,
(a) all obligations of such entity for borrowed money, (b) all obligations of
such entity evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such entity under conditional sale or other title
retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable and trade payables incurred in
the ordinary course of business), (e) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed,
(f) all guarantees by such entity of indebtedness of others, (g) all Capital
Lease Obligations of such entity, (h) all obligations, contingent or otherwise,
of such entity as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances; and (ii) for all other purposes, with respect
to any Person at any date, (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
current liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all Capital Lease Obligations of such Person,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (d) all liabilities secured

 

-20-



--------------------------------------------------------------------------------

by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (e) all
indebtedness, obligations or liabilities of that Person in respect of
derivatives (on a net basis, to the extent the same are reported by such Person
on a net basis), and (f) all obligations under direct or indirect guaranties in
respect of obligations (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses
(a) through (e) of this clause (ii).

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

“Indemnity Letter” means that certain Indemnity Letter, dated as of the date
hereof, given by the Collateral Advisor to the Administrative Agent, on behalf
of the Secured Parties.

“Independent Director” means a natural person who, (A) has not been for the
three-year period prior to his or her appointment as an Independent Director,
and during the continuation of his or her service as Independent Director is
not: (i) an employee, director, stockholder, member, manager, partner or officer
of the Borrower or any of their respective Affiliates (other than his or her
service as an Independent Director of the Borrower or other Affiliates that are
structured to be “bankruptcy remote” and does not hold, either directly or
indirectly, any equity interests in the Borrower or in any direct or indirect
parent or Subsidiary thereof); (ii) a customer, creditor, service provider
(including a provider of professional services) or supplier of the Borrower or
any of their Affiliates (other than his or her service as an Independent
Director of the Borrower or other Affiliates of the Borrower that are structured
to be “bankruptcy remote”); (iii) any member of the immediate family of a person
described in (i) or (ii), or (iv) a Person that controls (whether directly,
indirectly or otherwise) any of (i), (ii) or (iii), (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by the Administrative Agent, in each case that is not an
Affiliate of the Borrower and that provides professional Independent Directors
and other corporate services in the ordinary course of its business and (C) is
employed by a nationally recognized company that routinely provides professional
Independent Directors and other corporate services in the ordinary course of its
business. A natural person who otherwise satisfies the foregoing definition and
satisfies subparagraphs (i) and (ii) by reason of being the Independent Director
of a “bankruptcy remote” Affiliate shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of the Borrower in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

 

-21-



--------------------------------------------------------------------------------

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Ineligible Portion” has the meaning assigned to that term in Section 1.05.

“Initial Advance” means the first Advance made pursuant to Article II.

“Initial Notice of Borrowing” means a Notice of Borrowing that (i) specifies a
requested Advance of not less than $1,000,000, (ii) specifies an Advance Date
not more than sixty (60) days after the Closing Date and (iii) is revocable by
the Borrower only if, at any time prior to the specified Advance Date, the
Advances Outstanding exceed $1,000,000.

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 2.20.

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Underlying Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
under any Insurance Policy or with respect to any condemnation proceeding or
award in lieu of condemnation other than (i) any such amount received which is
required to be used to restore, improve or repair the related property or
required to be paid to the Obligor under the Underlying Instrument or (ii) any
such amount for which the Borrower or the Collateral Manager has consented, in
its reasonable business discretion, to be used to restore, improve or repair the
related property or otherwise to be paid to the Obligor under the Underlying
Instrument.

“Interest” means, with respect to any period and any Loan, for the Obligor on
such Loan and any of its parents or Subsidiaries that are obligated under the
Underlying Instrument for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Underlying Instrument for each such Loan and in any
case that “Interest” or such comparable definition is not defined in such
Underlying Instrument, all interest in respect of Indebtedness (including the
interest component of any payments in respect of Capital Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period).

“Interest Collection Account” means account number 48444901 at the Account Bank
in the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Interest Collection Account.

“Interest Collections” means, (i) with respect to any Loan, all payments and
collections attributable to interest on such Loan, including, without
limitation, all scheduled

 

-22-



--------------------------------------------------------------------------------

payments of interest and payments of interest relating to principal prepayments,
all guaranty payments attributable to interest and proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such Loan and
(ii) amendment fees, late fees, waiver fees, prepayment fees or other fees
received in respect of Loans.

“Interest Coverage Ratio” means, with respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the related Underlying Instrument, or (b) in the case of
any Loan with respect to which the related Underlying Instrument does not
include a definition of “Interest Coverage Ratio” or comparable definition, the
ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such
Relevant Test Period, as calculated by a Borrower Advisor in good faith.

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit E to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

“Large Middle Market Loan” means any Loan Asset that is not a Broadly Syndicated
Loan and (i) is syndicated (but not a “club” syndication as determined by the
Administrative Agent in its sole discretion), (ii) is not (and cannot by its
terms become) subordinate in right of payment to any obligation of the Obligor
in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (iii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to Liens
described in clause (b) (other than clause (v) thereof) of the definition of
Permitted Liens), (iv) the Borrower or the Collateral Manager determines in good
faith that the value of the collateral securing such Loan Asset (or the
enterprise value of the underlying business) on or about the time of origination
equals or exceeds the outstanding principal balance of such Loan Asset plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral, (v) has a Tranche Size of at least $200,000,000
and (vi) as of the applicable Cut-Off Date, has an EBITDA for the prior twelve
calendar months of at least $60,000,000 (after giving pro forma effect to any
acquisition in connection therewith).

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 12.04.

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent, and, in each case, each of their respective successors and assigns (and
each shall be deemed to be its own Lender Agent).

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the applicable Lender and the related Lender Agent,
if applicable, in

 

-23-



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement, as amended,
modified, waived, supplemented, restated or replaced from time to time.

“LIBOR” means, for any day during the Collection Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a three-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a three-month maturity are offered by the
principal London office of Wells Fargo in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, for such day.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing); provided that,
in no event shall an operating lease in and of itself be deemed to be a Lien.

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(e).

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(e).

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

“LLC Agreement” means the Limited Liability Company Agreement of the Borrower,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time.

“Loan” means (i) a Loan Asset or (ii) prior to the occurrence of the Required
Sale Date, a Senior Secured Bond.

“Loan Asset” means the portion of any commercial loan or note (or, if such asset
is a Fixed Rate Loan, either (i) a commercial loan or (ii) prior to the
occurrence of the Required Sale Date, a note or a bond) that the Borrower
Advisors direct the Borrower to fund to or acquire

 

-24-



--------------------------------------------------------------------------------

from the Seller or any third party seller, which loan, note or bond includes,
without limitation, (i) the Required Loan Documents and Loan File, and (ii) all
right, title and interest of such seller in and to such loan, note or bond and
any Underlying Collateral, but excluding, in each case, the Retained Interest
and Excluded Amounts, and which loan, note or bond was acquired from or funded
to and owned by the Borrower on the applicable Cut-Off Date (as set forth on the
Loan Tape delivered on such Cut-Off Date).

“Loan Checklist” means an electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Collateral Custodian, for each
Loan, of all Required Loan Documents to be included within the respective Loan
File, which shall specify whether such document is an original or a copy and
which shall include the identification number and name of the Obligor with
respect to such Loan.

“Loan File” means, with respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals (to the extent required by the definition of
“Required Loan Documents”) and copies of any other reasonably available Records
relating to such Loans and Portfolio Assets pertaining thereto.

“Loan Register” has the meaning assigned to that term in Section 5.01(hh).

“Loan Tape” means the loan tape to be delivered in connection with each
Collateral Management Report and on each applicable Cut-Off Date, which tape
shall include (but not be limited to) the aggregate Outstanding Balance of all
Loans and, with respect to each Loan, the following information:

(a)        name of the related Obligor;

(b)        if such Loan is a Broadly Syndicated Loan, a Large Middle Market
Loan, a Traditional Middle Market Loan or a Senior Secured Bond, calculation of
the Senior Net Leverage Ratio provided in the applicable Approval Notice
(provided that if any other positions in such Loan existed on the date of such
Approval Notice, then the Senior Net Leverage Ratio utilized for the position
with the earliest of such other Cut-Off Dates shall apply) and for the most
recent Relevant Test Period;

(c)        calculation of the Interest Coverage Ratio provided in the applicable
Approval Notice (provided that if any other positions in such Loan existed on
the date of such Approval Notice, then the Interest Coverage Ratio utilized for
the position with the earliest of such other Cut-Off Dates shall apply) and for
the most recent Relevant Test Period;

(d)        if such Loan is a Second Lien Loan, calculation of the Total Net
Leverage Ratio on the applicable Cut-Off Date (provided that if any other
positions in such Loan existed on the date of such Approval Notice, then the
Total Net Leverage Ratio utilized for the position with the earliest of such
other Cut-Off Dates shall apply) and for the most recent Relevant Test Period;

(e)        collection status (number of days past due);

 

-25-



--------------------------------------------------------------------------------

(f)         loan status (whether in default or on non-accrual status);

(g)        scheduled maturity date;

(h)        date and amount of next Scheduled Payment;

(i)         loan rate of interest (and reference rate, if applicable);

(j)         LIBOR floor (if applicable);

(k)        Outstanding Balance;

(l)         par amount;

(m)       the portion of the Outstanding Balance of such Loan that is in excess
of the threshold set forth in clauses (b), (g) (w), (z) and/or (aa) of the
definition of “Eligible Loan”;

(n)        Assigned Value;

(o)        Purchase Price;

(p)        Moody’s asset and Obligor rating (if available);

(q)        S&P asset and Obligor rating (if available);

(r)         Loan type (Broadly Syndicated Loan, Fixed Rate Loan, Large Middle
Market Loan, Traditional Middle Market Loan or Second Lien Loan);

(s)        whether such Loan is a DIP Loan or a Delayed Draw Loan;

(t)         the applicable industry classification set forth on Schedule III;

(u)        whether such Loan has been subject to a Value Adjustment Event (and
of what type);

(v)        whether such Loan has been subject to any Material Modification;

(w)       the applicable Cut-Off Date;

(x)        the Adjusted Borrowing Value of such Loan;

(y)        the Tranche Size of such Loan;

(z)        the EBITDA of such Loan over the twelve-month period for the most
Relevant Test Period;

(aa)      the revenue of the related Obligor(s) during the twelve-month period
for the most Relevant Test Period; and

 

-26-



--------------------------------------------------------------------------------

(bb)      the Collateral Manager’s risk rating of such Loan, as determined in
accordance with its current internal rating system.

“Management Agreement” means the Collateral Management Agreement, dated as of
the date hereof, between the Borrower and the Collateral Manager relating to the
management of the Collateral Portfolio of the Borrower, as amended, supplemented
or otherwise modified from time to time.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Seller, any Borrower Advisor or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loans generally or any material portion of the Loans,
(c) the rights and remedies of the Collateral Agent, the Collateral Custodian,
the Account Bank, the Administrative Agent, any Lender, any Lender Agent and the
Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the ability of each of the Borrower and
Collateral Manager to perform their respective obligations under the Transaction
Documents, or (e) the status, existence, perfection, priority or enforceability
of the Collateral Agent’s, the Administrative Agent’s or the other Secured
Parties’ lien on the Collateral Portfolio, in each case as determined in the
reasonable discretion of the Required Lenders.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Underlying Instrument governing a Loan executed or effected on
or after the Cut-Off Date for such Loan which:

(a)        reduces or forgives any or all of the principal amount due under such
Loan;

(b)        (i) waives one or more interest payments, (ii) permits any interest
due in cash to be deferred or capitalized and added to the principal amount of
such Loan (other than (x) any deferral or capitalization already allowed by the
terms of the Underlying Instrument of any PIK Loan or (y) in addition to
existing cash interest payments), or (iii) reduces the spread or coupon when the
Interest Coverage Ratio for any Relevant Test Period with respect to such Loan
is less than 1.50:1.00 (prior to giving effect to such reduction in the spread
or coupon) (for the avoidance of doubt, automatic changes in grid pricing
existing on the Cut-Off Date do not constitute “Material Modifications” under
this clause (b));

(c)        contractually or structurally subordinates such Loan by operation of
(i) any priority of payment provisions, (ii) turnover provisions, (iii) the
transfer of assets in order to limit recourse to the related Obligor (other than
where such transfer is not intended to avoid or limit recourse but is a bona
fide disposition transaction which results in the repayment of indebtedness from
any net proceeds) or (iv) the granting of Liens (other than Permitted Liens) on
any of the Underlying Collateral securing such Loan;

 

-27-



--------------------------------------------------------------------------------

(d)        substitutes, alters or releases the Underlying Collateral securing
such Loan and each such substitution, alteration or release, as determined in
the sole discretion of the Administrative Agent, materially and adversely
affects the value of such Loan;

(e)        amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Senior Net Leverage Ratio”, “Interest Coverage Ratio” or “Total Net
Leverage Ratio” or any respective comparable definitions in the applicable
Underlying Instruments for such Loan or (ii) any term or provision of such
Underlying Instrument referenced in or utilized in the calculation of the
“Senior Net Leverage Ratio”, “Interest Coverage Ratio” or “Total Net Leverage
Ratio” or any respective comparable definitions for such Loan, in either case in
a manner that, in the sole discretion of the Administrative Agent, is materially
adverse to the Secured Parties; or

(f)        delays or extends the stated maturity date of such Loan.

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
after giving effect to any decrease pursuant to Section 2.17 or increase
pursuant to Section 2.20; provided that at all times after the Reinvestment
Period, the Maximum Facility Amount shall mean the aggregate Advances
Outstanding at such time and the Aggregate Unfunded Exposure Amount at such
time. As of the Closing Date, the Maximum Facility Amount is $250,000,000.

“Middle Market Loan” means any Large Middle Market Loan or any Traditional
Middle Market Loan.

“Minimum Equity Amount” means the greater of (i) the sum of the Adjusted
Borrowing Value of all Eligible Loans attributable to the three Obligors
collectively comprising the largest aggregate Adjusted Borrowing Value included
in the Borrowing Base and (ii) $50,000,000.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan, including the assignment of
leases and rents related thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributes or has any obligation to contribute on behalf of its employees or to
which the Borrower or any ERISA Affiliate has any liability.

“Non-Usage Fee” means, with respect to any Lender and/or Lender Agent, the
“non-usage fee” set forth in the applicable Lender Fee Letter.

“Noteless Loan” means a Loan with respect to which the Underlying Instruments
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require any holder of
the indebtedness created under such Loan to affirmatively request a promissory
note from the related Obligor.

 

-28-



--------------------------------------------------------------------------------

“Notice and Request for Consent to Lien Release Dividend” has the meaning
assigned to that term in Section 2.07(e)(i).

“Notice of Borrowing” means an irrevocable (other than to the extent set forth
on the Initial Notice of Borrowing) written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit F.

“Notice of Reduction” means a notice of (a) any reduction of the Advances
Outstanding pursuant to Section 2.17(a), in the form attached hereto as
Exhibit G or (b) any termination of this Agreement or reduction in part of the
Maximum Facility Amount pursuant to Section 2.17(b), in the form attached hereto
as Exhibit H.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Collateral Custodian and the Account Bank under this Agreement and/or any other
Transaction Document, any Lender Fee Letter and costs and expenses payable by
the Borrower to the Lenders, the Lender Agents, the Administrative Agent, the
Account Bank, the Collateral Agent or the Collateral Custodian, in each case,
under the Transaction Documents, including attorneys’ fees, costs and expenses,
including without limitation, interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Underlying Instrument, including any guarantor thereof.

“Officer’s Certificate” means a certificate signed by a director, a manager, the
president, the secretary, an assistant secretary, the chief financial officer,
treasurer, assistant treasurer or any vice president, as an authorized officer,
of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion.

“Outstanding Balance” means the principal balance of a Loan, expressed exclusive
of PIK Interest and any other accrued and unpaid interest, and inclusive of any
Unfunded Exposure Amount.

“Participant Register” has the meaning assigned to that term in Section 2.13(b).

“Payment Date” means the 15th day of each January, April, July and October or,
if such day is not a Business Day, the next succeeding Business Day, commencing
July 2014; provided, that the final Payment Date shall occur on the Collection
Date.

 

-29-



--------------------------------------------------------------------------------

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

“Permitted Investments” means any of:

(a)        direct obligations of, and obligations fully guaranteed as to full
and timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

(b)        demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository institution authorities; provided that at
the time of the Issuer’s investment or contractual commitment to invest therein,
the commercial paper, if any, and short-term unsecured debt obligations (other
than such obligation whose rating is based on the credit of a Person other than
such institution or trust company) of such depository institution or trust
company shall have a credit rating from Moody’s and S&P in the Highest Required
Investment Category granted by Moody’s and S&P;

(c)        commercial paper having, at the time of the issuer’s investment or
contractual commitment to invest therein, a rating in the Highest Required
Investment Category granted by Moody’s and S&P;

(d)        demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1+”
respectively;

(e)        notes that are payable on demand or bankers’ acceptances issued by
any depository institution or trust company referred to in clause (b) above;

(f)        investments in taxable money market funds or other regulated
investment companies having, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category from Moody’s or S&P;

(g)        time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Issuer’s investment
or contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by Moody’s and S&P;

(h)        Eligible Repurchase Obligations with a rating of the Highest Required
Investment Category from Moody’s and a rating of “A-1” or higher from S&P;

(i)        Wells Fargo Advantage Money Market Funds – Government Money Market
Fund;

(j)        Wells Fargo Money Market Deposit Account; or

 

-30-



--------------------------------------------------------------------------------

(k)        any similar investment approved by the Administrative Agent.

Permitted Investments may include, without limitation, those investments issued
by or made with Wells Fargo or for which Wells Fargo or an Affiliate provided
services and receives compensation; provided, that notwithstanding the foregoing
clauses (a) through (k), after the occurrence of the Required Sale Date,
Permitted Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B)
of the exclusions from the definition of “covered fund” for purposes of the
Volcker Rule.

“Permitted Liens” means,

(a)        with respect to the interest of the Borrower in the Loans included in
the Collateral, Liens in favor of the Collateral Agent created pursuant to this
Agreement; and

(b)        with respect to the interest of the Borrower in the rest of the
Collateral Portfolio (including any Underlying Collateral): (i) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested in
good faith, (ii) purchase money security interests in certain items of
equipment, (iii) Liens for Taxes if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person, (iv) other
customary Liens permitted with respect thereto, (v) Liens in favor of the
Collateral Agent created pursuant to this Agreement, (vi) with respect to
Agented Loans or Third Party Agented Loans, Liens in favor of the lead agent,
the collateral agent or the paying agent for the benefit of all holders of
Indebtedness of such Obligor and (vii) with respect to any Underlying
Collateral, Liens permitted by the applicable Underlying Instrument.

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest” means interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

“PIK Loan” means a Loan which provides for a portion of the interest that
accrues thereon to be added to the principal amount of such Loan for some period
of the time prior to such Loan requiring the current cash payment of such
previously capitalized interest, which cash payment shall be treated as an
Interest Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan or other Portfolio Asset pursuant
to Article II.

“Portfolio Assets” means all Loans owned by the Borrower, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

-31-



--------------------------------------------------------------------------------

(a)        any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loans;

(b)        all rights with respect to the Loans to which the Seller or any third
party seller is entitled as lender under the applicable Underlying Instrument;

(c)        the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

(d)        any Underlying Collateral securing a Loan and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(e)        all Required Loan Documents, the Loan Files related to any Loan, any
Records, and the documents, agreements, and instruments included in the Loan
Files or Records;

(f)        all Insurance Policies with respect to any Loan;

(g)        all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

(h)        the Purchase and Sale Agreement (including, without limitation,
rights of recovery of the Borrower against the Seller) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Seller under or in connection with
the Purchase and Sale Agreement;

(i)        the Management Agreement (including, without limitation, any rights
of the Borrower against the Collateral Manager);

(j)        all records (including computer records) with respect to the
foregoing; and

(k)        all collections, income, payments, proceeds and other benefits of
each of the foregoing.

“Portfolio Subsidiary” means any Person (a) in which the Borrower (i) has made
an investment in the ordinary course of business that is accounted for under
GAAP as a portfolio investment of the Borrower, (ii) has received an equity
interest in connection with an REO Asset, (iii) has received an “equity kicker”
in connection with its acquisition of any Loan, (iv) owns an equity interest and
that is created as a “blocker” vehicle to address tax-specific issues or (v) has
acquired an equity interest in connection with a relatively contemporaneous
exchange or conversion of a Loan into equity interests and (b) that meets each
of the requirements set forth in each of Section 5.01(b) and Section 5.02(a).

 

-32-



--------------------------------------------------------------------------------

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

“Principal Collection Account” means account number 48444902 at the Account Bank
in the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Principal Collection Account.

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07, (ii) with respect to any
Loan, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan, (iii) all earnings on
investments in any Principal Collection Account and (iv) all payments made by
the Collateral Manager to the Borrower pursuant to Section 14 of the Management
Agreement.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

“Purchase and Sale Agreement” means that certain purchase and sale agreement,
dated the date of this Agreement, by and between the Seller, as the seller, and
the Borrower, as the purchaser, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Purchase Price” means, with respect to any Loan, an amount (expressed as a
percentage) equal to (i) the aggregate purchase price paid by the Borrower (as
applicable) for such Loan (expressed exclusive of accrued interest and original
issue discount) (or if different principal amounts of such Loan were purchased
at different purchase prices, the weighted average of such purchase prices)
divided by (ii) the principal balance of such Loan outstanding as of the date of
such purchase (expressed exclusive of accrued interest and original issue
discount); provided that any Loan acquired by the Borrower in connection with a
primary syndication of such Loan and with a “Purchase Price” equal to or greater
than 95% (including, for the avoidance of doubt, in excess of 100%) shall be
deemed to have a “Purchase Price” equal to 100%.

 

-33-



--------------------------------------------------------------------------------

“Records” means all documents relating to the Loans, including books, records
and other information executed in connection with the origination or acquisition
of the Collateral Portfolio or maintained with respect to the Collateral
Portfolio and the related Obligors that the Borrower, the Seller or the
Collateral Manager have generated, in which the Borrower or the Seller has
obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan is sold, discarded or abandoned (after a determination by the Borrower or
the Collateral Manager that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Borrower
or the Collateral Manager, the proceeds from the sale of the Underlying
Collateral, the proceeds of any related Insurance Policy, any distributions from
a Portfolio Subsidiary formed to hold an REO Asset, any other recoveries with
respect to such Loan, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan, as applicable, to be refunded to the related Obligor.

“Register” has the meaning assigned to that term in Section 2.13(a).

“Reinvestment Period” shall mean the date commencing on the Closing Date and
ending on the earliest to occur of (i) February 19, 2017 and (ii) the Facility
Maturity Date.

“Relevant Test Period” means, with respect to any Loan, the relevant test period
for the reporting and calculation of the applicable financial covenants included
in the Underlying Instrument for each such Loan, including financial covenants
comparable to Total Net Leverage Ratio, Senior Net Leverage Ratio or Interest
Coverage Ratio, as applicable, for such Loan in the applicable Underlying
Instrument or, if no such period is provided for therein, for Obligors
delivering monthly financing statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financing
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan; provided that with respect to any Loan for
which the relevant test period is not provided for in the Underlying Instrument,
if an Obligor is a newly-formed entity or such Loan has been newly issued or
amended and restated as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

“REO Asset” means, with respect to any Loan, any Underlying Collateral that has
been foreclosed on or repossessed from the current Obligor by the Borrower, and
is being managed by a Borrower Advisor on behalf of and in the name of any
Portfolio Subsidiary, for the benefit of the Secured Parties and any other
equity holder of such Portfolio Subsidiary.

“REO Management Standard” has the meaning assigned to that term in
Section 6.05(a).

“Reportable Event” has the meaning assigned to that term in Section 4.01(x).

 

-34-



--------------------------------------------------------------------------------

“Reporting Date” means the date that is (a) two Business Days before each
Payment Date and (b) the seventh Business Day after each Reporting Determination
Date.

“Reporting Determination Date” means the 20th day of each February, March, May,
June, August, September, November and December, or, if such day is not a
Business Day, the next succeeding Business Day.

“Required Lenders” means (a) at any time when there are two or fewer Lenders,
each Lender and (b) at all other times, the Lenders representing an aggregate of
more than 50% of the aggregate Commitments of the Lenders then in effect;
provided that with respect to clause (b), at least two Lenders will be required,
one of which is Wells Fargo; provided further that the Commitment held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Loan Documents” means, for each Loan, the following documents or
instruments, all as specified on the related Loan Checklist:

(a)        other than in the case of a Noteless Loan, (i) if the Borrower is the
sole lender on such Loan or in the case of any Agented Loan, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of the
executed underlying promissory note, endorsed by the Borrower or the prior
holder of record either in blank or to the Collateral Agent (and evidencing an
unbroken chain of endorsements from each prior holder thereof evidenced in the
chain of endorsements either in blank or to the Collateral Agent) with any
endorsement to the Collateral Agent to be in the following form: “Wells Fargo
Bank, National Association, as Collateral Agent for the Secured Parties” or
(ii) in the case of any Third Party Agented Loan, a copy of the executed
underlying promissory note, endorsed by the Borrower or the prior holder of
record either in blank or to the Collateral Agent (and evidencing an unbroken
chain of endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Collateral Agent) with any endorsement to
the Collateral Agent to be in the following form: “Wells Fargo Bank, National
Association, as Collateral Agent for the Secured Parties”;

(b)        in the case of any Noteless Loan, (i) an executed copy of each
assignment and assumption agreement, transfer document or instrument specified
in the related Underlying Instrument (or, if no form is specified, the Loan
Syndications and Trading Association form of assignment) relating to such Loan
evidencing the assignment of such Noteless Loan either (1) from the Seller to
the Borrower and from the Borrower either to the Collateral Agent or in blank or
(2) from any prior third party owner thereof directly to the Borrower (at the
direction of a Borrower Advisor) and from the Borrower either to the Collateral
Agent or in blank, and (ii) in the case of an Agented Loan or a Third Party
Agented Loan, a copy of the Loan Register with respect to such Noteless Loan, as
described in Section 5.01(hh);

(c)        originals or copies of each of the following, to the extent
applicable to the related Loan: (i) any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
Mortgage) and (ii) if the Borrower is the sole lender on such Loan or in the
case of any Agented Loan, any sale and servicing agreement, acquisition
agreement, subordination agreement, intercreditor agreement or similar
instruments,

 

-35-



--------------------------------------------------------------------------------

guarantee, Insurance Policy or similar material operative document, in each case
together with any amendment or modification thereto; and

(d)        if any Loan is secured by a Mortgage, either (x) if the Borrower is
the sole lender on such Loan or in the case of any Agented Loan, (I) the
original executed Mortgage, the original executed assignment of leases and
rents, if any, and the originals of all intervening assignments, if any, of the
Mortgage and assignments of leases and rents with evidence of recording thereon
or (II) copies thereof certified by the public recording offices where such
documents were recorded to be true and complete copies thereof in those
instances where the public recording offices retain the original or where the
original recorded documents are lost, or (y) in the case of any Third Party
Agented Loan, copies thereof certified by the Borrower, by closing counsel or by
a title company or escrow company to be true and complete copies thereof where
the originals have been transmitted for recording; provided that, solely for
purposes of the Review Criteria, the Collateral Custodian shall have no duty to
ascertain whether any certification set forth in this subsection (d)(y) has been
received, other than a certification which has been clearly delineated as being
provided by the Borrower or (z) copies certified by the public recording offices
where such documents were recorded to be true and complete copies thereof in
those instances where the public recording offices retain the original or where
the original recorded documents are lost.

“Required Reports” means, collectively, the Collateral Management Report
required pursuant to Section 6.07(b), the Collateral Manager Certificate
required pursuant to Section 6.07(c), the financial statements of the
Equityholder required pursuant to Section 6.07(d), the financial statements and
valuation reports of each Obligor required pursuant to Section 6.07(e), the
annual statements as to compliance required pursuant to Section 6.08, and the
annual independent public accountant’s report required pursuant to Section 6.09.

“Required Sale Assets” means all Permitted Investments that would disqualify the
Borrower from using the “loan securitization exemption” under the Volcker Rule
(as determined by the Administrative Agent in its reasonable discretion) and all
Senior Secured Bonds.

“Required Sale Date” means the date immediately prior to July 21, 2015 (or the
date immediately prior to such later date as shall be determined by written
order of the Board of Governors of the Federal Reserve System with respect to
the required conformance with the Volcker Rule by banking entities generally);
provided that, if the Administrative Agent receives advice of nationally
recognized counsel satisfactory to it in its sole discretion that (A) the
ownership of the Required Sale Assets will not cause the Borrower to be a
“covered fund” under the Volcker Rule, (B) the Advances are not considered to
constitute “ownership interests” under the Volcker Rule or (C) ownership of the
Advances will be otherwise exempt from the Volcker Rule, then the Required Sale
Date shall not occur; provided, further, that upon receipt of further official
guidance from or on behalf of the Board of Governors of the Federal Reserve
System with respect to compliance with the Volcker Rule, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith in respect of
amendments or modifications to the Transaction Documents appropriate to assure
compliance with or exemption from the Volcker Rule.

 

-36-



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to a Borrower Advisor in accordance with
this Agreement or any other Transaction Document do not constitute Restricted
Junior Payments, and (y) distributions by the Borrower to holders of its
membership interests of Loan or of cash or other proceeds relating thereto which
have been substituted or transferred in connection with a Lien Release Dividend
by the Borrower in accordance with this Agreement shall not constitute
Restricted Junior Payments.

“Retained Interest” means, with respect to any Loan, (a) all obligations of the
Borrower to make advances thereon after the related Cut-Off Date, (b) all of the
obligations of the Borrower, if any, of or owing to the agent(s) under the
documentation evidencing such Loan and (c) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
that relate to such portion(s) of the indebtedness that is owned by another
lender. Notwithstanding the foregoing, the “Retained Interest” shall exclude the
Unfunded Exposure Amount.

“Review Criteria” has the meaning assigned to that term in Section 11.02(b)(i).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instrument.

“Second Lien Loan” means any Loan Asset that (i) is secured by a pledge of
collateral (including all of the applicable Obligor’s assets constituting
collateral for such Loan Asset (whether or not there is also a security interest
of a higher or lower priority in additional collateral)) which security interest
is validly perfected and second priority under Applicable Law (subject to Liens
described in clause (b) (other than clause (v) thereof) of the definition of
Permitted Liens), (ii) is pari passu in right of payment with the Indebtedness
of the holders of the first priority security interest (other than with respect
to receipt of the proceeds of liquidated collateral following an event of
default) and (iii) pursuant to an intercreditor agreement between the Borrower
(or the applicable agent) and the holder of such first priority security
interest, the amount of Indebtedness covered by such first priority security
interest is limited in terms of aggregate outstanding amount or percent of
outstanding principal.

 

-37-



--------------------------------------------------------------------------------

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent and the
Account Bank.

“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of the date hereof, among the Borrower, the Collateral Agent
and Wells Fargo as the Securities Intermediary, as the same may be amended,
modified, waived, supplemented or restated from time to time.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller” means FS Investment Corporation II, in its capacity as the seller under
the Purchase and Sale Agreement, together with its successors and assigns in
such capacity.

“Senior Net Leverage Ratio” means, with respect to any Loan for any Relevant
Test Period, the meaning of “Senior Net Leverage Ratio” or any comparable
definition relating to first lien senior secured (or such applicable lien or
applicable level within the capital structure) indebtedness (including, without
limitation, such Loan) in the Underlying Instrument for each such Loan, and in
any case that “Senior Net Leverage Ratio” or such comparable definition is not
defined in such Underlying Instrument, the ratio of (a) first lien senior
secured (or such applicable lien or applicable level within the capital
structure) Indebtedness (including, without limitation, such Loan) of the
applicable Obligor as of the date of determination minus the Unrestricted Cash
of such Obligor as of such date to (b) EBITDA of such Obligor with respect to
the applicable Relevant Test Period, in each case as calculated by the Borrower
or the Collateral Manager in good faith using information from and calculations
consistent with relevant compliance statements and financial reporting packages
provided by the relevant Obligor.

“Senior Secured Bond” means any bond that (i) pays a coupon at a fixed rate or
floating rate, (ii) is not (and cannot by its terms become) subordinate in right
of payment to any obligation of the Obligor in any bankruptcy, reorganization,
insolvency, moratorium or liquidation proceedings, (iii) is secured by a pledge
of collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) (other than
clause (v) thereof) of the definition of Permitted Liens), and (iv) the Borrower
or the Collateral Manager determines in good faith that the value of the
collateral securing such bond (or the enterprise value of the underlying
business) on or about the time of origination equals or exceeds the outstanding
principal balance of such bond plus the aggregate outstanding balances of all
other loans of equal or higher seniority secured by the same collateral.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the Bankruptcy Code; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and other liabilities as they become absolute and matured; (c) such Person
is able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated

 

-38-



--------------------------------------------------------------------------------

liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in a business or a transaction, and
does not propose to engage in a business or a transaction, for which such
Person’s property assets would constitute unreasonably small capital.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means February 19, 2019.

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

“Substitution” has the meaning set forth in Section 2.07(a).

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority.

“Third Party Agented Loan” means any Loan which is agented by a Person other
than the Seller or any of its Affiliates as part of a syndicated loan
transaction.

“Total Net Leverage Ratio” means, with respect to any Loan for any Relevant Test
Period, the meaning of “Total Net Leverage Ratio” or any comparable definition
in the Underlying Instrument for each such Loan, and in any case that “Total Net
Leverage Ratio” or such comparable definition is not defined in such Underlying
Instrument, the ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA,
in each case as calculated by the Borrower or the Collateral Manager in good
faith using information from and calculations consistent with relevant
compliance statements and financial reporting packages provided by the relevant
Obligor.

“Traditional Middle Market Loan” means any Loan Asset (other than a Broadly
Syndicated Loan or a Large Middle Market Loan) that (i) is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
Obligor in any bankruptcy, reorganization, insolvency, moratorium or liquidation
proceedings, (ii) is secured by a pledge of collateral, which security interest
is validly perfected and first priority under Applicable Law (subject to Liens
described in clause (b) (other than clause (v) thereof) of the definition of
Permitted Liens), and (iii) a Borrower or the Collateral Manager determines in
good faith that the value of the collateral securing such Loan Asset (or the
enterprise value of the underlying business) on or about the time of origination
equals or exceeds the outstanding principal balance

 

-39-



--------------------------------------------------------------------------------

of such Loan Asset plus the aggregate outstanding balances of all other loans of
equal or higher seniority secured by the same collateral.

“Tranche Size” means, with respect to any Loan, the dollar value of the tranche
(including any last-out component but excluding any second lien or unsecured
tranche) of Indebtedness of the applicable Obligor currently held or
contemplated for purchase by the Borrower; provided that any pari passu tranche
of Indebtedness that is broadly syndicated with the same material terms and
issued by the same Obligor pursuant to the same Underlying Instrument may be
included in the calculation of Tranche Size in the sole discretion of the
Administrative Agent.

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Joinder Supplement, the Advisory Agreements, the Indemnity Letter, the LLC
Agreement, the Management Agreement, the Purchase and Sale Agreement, the
Securities Account Control Agreement, the Wells Fargo Corporate Trust Fee
Letter, each Lender Fee Letter and any additional document the execution of
which is necessary or appropriate to carrying out the terms of the foregoing
documents.

“Transferee Letter” has the meaning assigned to that term in Section 12.04(a).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means, with respect to a Loan, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan, as applicable, including, without limitation, mortgaged property
and/or a pledge of the stock, membership or other ownership interests in the
related Obligor and all proceeds from any sale or other disposition of such
property or other assets.

“Underlying Instrument” means the loan agreement, credit agreement, indenture or
other agreement pursuant to which a Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan or of which the holders of such Loan are the beneficiaries.

“Unfunded Exposure Account” means account number 48444903 at the Account Bank in
the name of the Borrower subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties including any sub-account thereof; provided, that
the funds deposited therein (including any interest and earnings thereon) from
time to time shall constitute the property and assets of the Borrower, and the
Borrower shall be solely liable for any Taxes payable with respect to the
Unfunded Exposure Account.

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Loan, the aggregate amount (without duplication) of all (i) unfunded
commitments and (ii) all contingent commitments, in each case required to be
funded pursuant to the terms of the related Underlying Instruments with respect
to such Loan.

“Unfunded Exposure Equity Amount” means, on any date of determination, with
respect to any Loan, an amount equal to the result of (a) the Unfunded Exposure
Amount of such

 

-40-



--------------------------------------------------------------------------------

Loan minus (b) the product of (i) the Unfunded Exposure Amount of such Loan,
(ii) the Assigned Value of such Loan and (iii) the Applicable Percentage of such
Loan.

“Unfunded Exposure Equity Shortfall” means (a) the aggregate Unfunded Exposure
Equity Amount of all Loans minus (b) the amount on deposit in the Unfunded
Exposure Account.

“United States” means the United States of America.

“Unmatured Collateral Manager Event of Default” means any event that, if it
continues uncured, will, with lapse of time, notice or lapse of time and notice,
constitute a Collateral Manager Event of Default.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unrestricted Cash” means the meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instrument for each such Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instrument, all cash available for use for general corporate purposes
and not held in any reserve account or legally or contractually restricted for
any particular purposes or subject to any lien (other than blanket liens
permitted under or granted in accordance with such Underlying Instrument).

“Value Adjustment Event” means, with respect to any Loan, the occurrence of any
one or more of the following events after the related Cut-Off Date:

(a)      the Interest Coverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (A) less than 85% of the Interest Coverage
Ratio with respect to such Loan provided in the applicable Approval Notice
(provided that if any other positions in such Loan existed on its Cut-Off Date
then the Interest Coverage Ratio utilized for the position with the earliest of
such other Cut-Off Dates shall apply) and (B) less than 1.50 to 1.00;

(b)      with respect to any Loan other than a Second Lien Loan, the Senior Net
Leverage Ratio for any Relevant Test Period of the related Obligor with respect
to such Loan is (A) more than 0.50x higher than such Senior Net Leverage Ratio
provided in the applicable Approval Notice (provided that if any other positions
in such Loan existed on its Cut-Off Date then the Senior Net Leverage Ratio
utilized for the position with the earliest of such other Cut-Off Dates shall
apply) and (B) greater than 3.50 to 1.00;

(c)      with respect to any Second Lien Loan, the Total Net Leverage Ratio for
any Relevant Test Period of the related Obligor with respect to such Loan is
more than 0.50x higher than such Total Net Leverage Ratio provided in the
applicable Approval Notice (provided that if any other positions in such Loan
existed on its Cut-Off Date then the Total Net Leverage Ratio utilized for the
position with the earliest of such other Cut-Off Dates shall apply);

 

-41-



--------------------------------------------------------------------------------

(d)      an Obligor payment default under such Loan (after giving effect to any
grace and/or cure period set forth in the Underlying Instrument, but not to
exceed three (3) Business Days);

(e)      any Obligor default (other than a payment default) under any Loan for
which the Borrower (or agent or required lenders pursuant to the related
Underlying Instrument, as applicable) has elected to exercise any of its rights
and remedies under the applicable Underlying Instrument in case of such default
thereunder (including, but not limited to, acceleration of the debt);

(f)      a Bankruptcy Event with respect to the related Obligor;

(g)      the occurrence of a Material Modification (in accordance with clauses
(b)-(f) of the definition thereof) with respect to such Loan;

(h)      the occurrence of a Material Modification (in accordance with clause
(a) of the definition thereof) with respect to such Loan;

(i)      the failure of the Borrower to deliver any financial reporting package
monthly, quarterly or annually with respect to such Loan pursuant to
Section 6.07(e) no later than 45 days after the end of each month, 60 days after
the end of each quarter and 130 days after the end of each fiscal year,
respectively (or such greater number of days as allowed by the applicable
Underlying Instrument (including any grace periods thereunder), but which shall
in no case exceed 150 days after the end of each fiscal year), unless otherwise
agreed to by the Administrative Agent in its sole discretion; or

(j)      the Borrower decides not to defend the right, title and interest of the
Collateral Agent on such Loan because the cost to defend the applicable claims
exceeds the value of such Loan pursuant to Section 5.01(u).

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

“Wells Fargo Corporate Trust Fee Letter” means the Wells Fargo Corporate Trust
Fee Letter, dated as of the date hereof, between the Collateral Agent, the
Collateral Custodian, the Account Bank, the Borrower and the Administrative
Agent, as such letter may be amended, modified, supplemented, restated or
replaced from time to time.

 

-42-



--------------------------------------------------------------------------------

“Yield” means with respect to any Collection Period, the sum for each day in
such Collection Period determined in accordance with the following formula:

 

 YR x L  D

 

where:    YR       =       the Yield Rate applicable on such day;    L       =
      the Advances Outstanding on such day; and    D       =      

360 or, to the extent the Yield Rate

is the Base Rate, 365 or 366 days, as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if a
Lender shall have notified the applicable Lender Agent in writing that a
Eurodollar Disruption Event has occurred, the Yield Rate shall be equal to the
Base Rate plus the Applicable Spread until such Lender Agent shall have notified
the Administrative Agent that such Eurodollar Disruption Event has ceased.

Section 1.02    Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.03   Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.04   Instruction by Borrower Advisors.

If any Secured Party receives contradictory instructions or direction from the
Borrower or any one or more Borrower Advisors pursuant to the terms of this
Agreement or any other Transaction Document, such Secured Party shall seek
clarification from the Collateral Manager (and shall be entitled to rely on such
instructions or directions in accordance with terms

 

-43-



--------------------------------------------------------------------------------

hereof or thereof) and shall not be liable for any action taken or omitted to be
taken in connection with any such instructions or directions.

Section 1.05   Paydown of Partially Eligible Loans.

If any portion of a Loan is not an Eligible Loan solely because of the threshold
set forth in clause (b), (g), (w), (z) and/or (aa) of the definition of
“Eligible Loan” (each such portion, an “Ineligible Portion”), each decrease in
the Outstanding Balance of such Loan shall be applied pro rata to both the
Eligible Loan and the Ineligible Portion; provided that if the Borrower is
selling such Loan in accordance with the terms hereof, the decrease in the
Outstanding Balance of such Loan shall be applied first to the Ineligible
Portion and then to the Eligible Loan. If the Outstanding Balance of such
Eligible Loan portion is reduced below the threshold set forth in clause (b),
(g), (w), (z) and/or (aa) of the definition of “Eligible Loan”, the Borrower may
submit the Ineligible Portion of such Loan for approval by the Administrative
Agent in its sole discretion as an Eligible Loan.

Section 1.06   Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a)      the singular number includes the plural number and vice versa;

(b)      reference to any Person includes such Person’s successors and assigns
but only if such successors and assigns are not prohibited by the Transaction
Documents;

(c)      reference to any gender includes each other gender;

(d)      reference to day or days without further qualification means calendar
days;

(e)      reference to any time means Charlotte, North Carolina time;

(f)       reference to the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;

(g)      reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(h)      reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

 

-44-



--------------------------------------------------------------------------------

(i)      reference to the “occurrence” of an Event of Default means after any
grace period applicable to such Event of Default and shall not include any Event
of Default that has been waived in accordance with the terms of this Agreement;
and

(j)      for purposes of this Agreement, a Collateral Manager Event of Default
or an Event of Default shall be deemed to be continuing unless it is waived in
accordance with Section 12.01.

ARTICLE II.

THE FACILITY

Section 2.01    Variable Funding Note and Advances.

(a)      Variable Funding Note. The Borrower has heretofore delivered or shall,
on the date hereof (and on the terms and subject to the conditions hereinafter
set forth), deliver, to each Lender Agent, at the address set forth on Annex A
to this Agreement, and on the effective date of any Joinder Supplement, to each
additional Lender Agent, at the address set forth in the applicable Joinder
Supplement, a duly executed variable funding note (the “Variable Funding Note”),
in substantially the form of Exhibit I, in an aggregate face amount equal to the
applicable Lender’s Commitment as of the Closing Date or the effective date of
any Joinder Supplement, as applicable, and otherwise duly completed. Interest
shall accrue on the Variable Funding Note, and the Variable Funding Note shall
be payable, as described herein.

(b)      Advances. On the terms and conditions hereinafter set forth, from time
to time from the Closing Date until the end of the Reinvestment Period, the
Lenders shall make Advances under the Variable Funding Notes, secured by the
Collateral Portfolio, to the Borrower. Under no circumstances shall any Lender
be required to make any Advance if after giving effect to such Advance and the
addition to the Collateral Portfolio of the Eligible Loans being acquired by the
Borrower using the proceeds of such Advance, (i) an Event of Default or
Collateral Manager Event of Default has occurred and is continuing or would
result therefrom or an Unmatured Event of Default exists or would result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base. Notwithstanding anything to the contrary herein, no Lender shall be
obligated to provide the Borrower with aggregate funds in connection with an
Advance that would exceed the lesser of (x) such Lender’s unused Commitment then
in effect and (y) the aggregate unused Commitments then in effect.

(c)      Notations on Variable Funding Note.  Each Lender Agent is hereby
authorized to enter on a schedule attached to the Variable Funding Note with
respect to each Conduit Lender and each Institutional Lender a notation (which
may be computer generated) with respect to each Advance under the Variable
Funding Note made by the applicable Lender of: (i) the date and principal amount
thereof, and (ii) each repayment of principal thereof, and any such recordation
shall, absent manifest error, constitute prima facie evidence of the accuracy of
the information so recorded. The failure of any Lender Agent to make any such
notation on the schedule attached to any Variable Funding Note shall not limit
or otherwise affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.

 

-45-



--------------------------------------------------------------------------------

  Section 2.02   Procedure for Advances.

  (a)       Subject to the limitations set forth in Section 2.01(b), the
Borrower may request an Advance from the Lenders by delivering at the specified
times the information and documents set forth in this Section 2.02.

  (b)       No later than 2:00 p.m. at least one (1) Business Day and not more
than five (5) Business Days prior to the proposed Advance Date, the Borrower
shall, or shall cause the Collateral Manager to, deliver:

  (i)       to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian) written notice of such proposed Advance Date
(including a duly completed Borrowing Base Certificate updated to the date such
Advance is requested and giving pro forma effect to the Advance requested and
the use of the proceeds thereof);

 (ii)       to the Administrative Agent a wire disbursement and authorization
form, to the extent not previously delivered; and

(iii)       to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian) a duly completed Notice of Borrowing which shall
(A) specify the desired amount of such Advance, which amount must be at least
equal to $500,000 (or, with respect to any Delayed Draw Loan, the amount of the
draw request made by the applicable Obligor), to be allocated to each Lender in
accordance with its Pro Rata Share, (B) specify the proposed Advance Date for
such Advance, (C) specify the Loan(s), if any, to be financed on such Advance
Date (including the appropriate file number, a description of the Obligor,
original loan balance, Outstanding Balance, Assigned Value and Purchase Price
for each Loan and identifying each Loan by type and proposed Applicable
Percentage applicable to each such Loan), (D) with respect to any Delayed Draw
Loan, include the Unfunded Exposure Amount with respect to such Loan and the
draw request made by the applicable Obligor and (E) include a representation
that all conditions precedent for an Advance described in Article III hereof
have been met. Each Notice of Borrowing shall be irrevocable. If any Notice of
Borrowing is received by the Administrative Agent after 2:00 p.m. on the
Business Day prior to the Business Day for which such Advance is requested or on
a day that is not a Business Day, such Notice of Borrowing shall be deemed to be
received by the Administrative Agent at 9:00 a.m. on the next Business Day.

  (c)       On the proposed Advance Date, subject to the limitations set forth
in Section 2.01(b) and upon satisfaction of the applicable conditions set forth
in Article III, (i) each Lender shall make available to the Administrative Agent
in same day funds, at such bank or other location reasonably designated by the
Administrative Agent from time to time, an amount equal to such Lender’s Pro
Rata Share of the least of (A) the amount requested by the Borrower for such
Advance, (B) the aggregate unused Commitments then in effect and (C) an amount
equal to the amount by which the Borrowing Base exceeds Advances Outstanding on
such Advance Date (after giving effect to the use of such Advance for the
purchase of Eligible Loans) and (ii) the Administrative Agent shall make the
aggregate amount received from the Lenders

 

-46-



--------------------------------------------------------------------------------

available to the Borrower at such bank or other location reasonably designated
by Borrower in the Notice of Borrowing given pursuant to this Section 2.02.

(d)      On each Advance Date, the obligation of each Lender to remit its Pro
Rata Share of any such Advance shall be several from that of each other Lender
and the failure of any Conduit Lender or Institutional Lender to so make such
amount available to the Borrower shall not relieve any other Lender of its
obligation hereunder.

(e)      Subject to Section 2.04 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may (i) borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Reinvestment Period and (ii) repay or prepay
Advances without any penalty, on and after the Closing Date and prior to the
Facility Maturity Date.

Section 2.03    Yield and Non-Usage Fees.

(a)      The Borrower shall pay Yield to the Administrative Agent in accordance
with Section 2.04 for pro rata distribution to each applicable Lender (either
directly or through the applicable Lender Agent). The Administrative Agent shall
calculate the Yield in accordance with each Lender Fee Letter for each Lender’s
portion of the Advances (including unpaid Yield related thereto, if any, due and
payable on a prior Payment Date) to be paid by the Borrower on each Payment Date
for the related Collection Period and shall advise the Borrower Advisors and the
Collateral Agent thereof on the third Business Day prior to such Payment Date.

(b)      The Borrower shall pay Non-Usage Fee to the Administrative Agent in
accordance with Section 2.04 for pro rata distribution to each applicable Lender
(either directly or through the applicable Lender Agent). The Administrative
Agent shall determine the Non-Usage Fee in accordance with each Lender Fee
Letter accrued with respect to each Lender’s unutilized Commitment to be paid by
the Borrower on each Payment Date for the related Collection Period and shall
advise the Borrower Advisors and the Collateral Agent thereof on the third
Business Day prior to such Payment Date.

(c)      Any determination that a Eurodollar Disruption Event has occurred shall
be communicated to the Borrower by written notice from the Administrative Agent
promptly after the Administrative Agent learns of such occurrence.

Section 2.04   Remittance Procedures. Subject to its ability to apply
collections received to the Unfunded Exposure Account after the end of the
Reinvestment Period as set forth in Section 2.18(a), the Borrower shall cause
the Collateral Manager and, if it fails to do so, the Administrative Agent may,
instruct the Collateral Agent, to apply funds on deposit in the Controlled
Accounts as described in this Section 2.04; provided that, at any time after
delivery of Notice of Exclusive Control (as defined in the Securities Account
Control Agreement) during the occurrence and continuance of an Event of Default,
the Administrative Agent shall instruct the Collateral Agent to apply funds on
deposit in the Controlled Accounts as described in this Section 2.04.

(a)      Interest Payments Absent an Event of Default.  On each Payment Date
prior to the Facility Maturity Date, so long as no Event of Default has occurred
and is

 

-47-



--------------------------------------------------------------------------------

continuing, the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections held by the
Account Bank in the Interest Collection Account, in accordance with the
Collateral Management Report, to the following Persons in the following amounts,
calculated as of the Determination Date immediately preceding any Payment Date,
and priority:

    (i)       pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Corporate Trust Fee Letter;
provided that amounts payable with respect to Collateral Agent Expenses,
Collateral Custodian Expenses and the Account Bank pursuant to this clause (i)
(and Section 2.04(b)(i) and (c)(i), if applicable) shall not, collectively,
exceed $100,000 per annum;

   (ii)       to the Administrative Agent in payment in full of all costs and
expenses (other than as set forth in clause (a)(iii)) incurred in connection
with the exercise of its rights during a Collateral Manager Event of Default;

  (iii)      to the agents and advisers retained by the Administrative Agent in
payment of fees and expenses incurred in connection with the Administrative
Agent’s exercise of its rights during a Collateral Manager Event of Default;
provided that amounts payable pursuant to this clause (iii) during any calendar
year shall not exceed an amount equal to 0.50% of the average aggregate
Outstanding Balance during such calendar year;

  (iv)      pro rata, in accordance with the amounts due under this clause, to
each Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Collection Period;

   (v)      pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, all accrued and unpaid fees, expenses
(including attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Administrative Agent, any Lender Agent or any Lender under
the Transaction Documents;

  (vi)      to the Unfunded Exposure Account in an amount (A) during the
Reinvestment Period, equal to the aggregate Unfunded Exposure Equity Shortfall
and (B) after the end of the Reinvestment Period, necessary to cause the amount
on deposit in the Unfunded Exposure Account to equal the Aggregate Unfunded
Exposure Amount;

 (vii)      to each Lender Agent for the account of the applicable Lender, an
amount necessary to satisfy any existing Borrowing Base Deficiency, pro rata in
accordance with the amount of Advances Outstanding;

(viii)      pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not

 

-48-



--------------------------------------------------------------------------------

previously paid, and (c) the Account Bank in payment in full of all accrued
expenses to the extent not previously paid;

(ix)      to pay any other amounts due (other than with respect to the repayment
of Advances) under this Agreement and the other Transaction Documents (including
any indemnity amounts due from the Borrower hereunder and thereunder); and

 (x)      to the Borrower, any remaining amounts.

 (b)      Principal Payments Absent an Event of Default. On each Payment Date,
so long as no Event of Default has occurred and is continuing, and in any case
prior to the Facility Maturity Date, the Collateral Agent shall (as directed
pursuant to the first paragraph of this Section 2.04) transfer Principal
Collections held by the Account Bank in the Principal Collection Account, in
accordance with the Collateral Management Report, to the following Persons in
the following amounts, calculated as of the Determination Date immediately
preceding any Payment Date, and priority:

  (i)      to pay amounts due under Section 2.04(a)(i) through (v), to the
extent not paid thereunder;

 (ii)      (A)  during the Reinvestment Period, (x) to the Unfunded Exposure
Account in an amount equal to the aggregate Unfunded Exposure Equity Shortfall
and (y) to each Lender Agent for the account of the applicable Lender, an amount
necessary to satisfy any existing Borrowing Base Deficiency, pro rata in
accordance with the amount of Advances Outstanding and (B) after the end of the
Reinvestment Period, (x) to the Unfunded Exposure Account in an amount necessary
to cause the amount on deposit in the Unfunded Exposure Account to equal the
Aggregate Unfunded Exposure Amount and (y) to each Lender Agent for the account
of the applicable Lender, an amount necessary to pay the Advances Outstanding
pro rata in accordance with each Lender’s Pro Rata Share of the Advances
Outstanding until paid in full;

(iii)      prior to the end of the Reinvestment Period and during the
continuance of a Collateral Manager Event of Default, to each Lender Agent for
the account of the applicable Lender, an amount equal to each Lender’s Pro Rata
Share of the Advances Outstanding;

(iv)      pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;

 (v)      to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder); and

(vi)      to the Borrower, any remaining amounts.

 

-49-



--------------------------------------------------------------------------------

   (c)      Payment Date Transfers Upon the Occurrence of an Event of Default.
On each Payment Date or as requested by the Administrative Agent on any Business
Day, if an Event of Default has occurred and is continuing, or in any case after
the Facility Maturity Date, the Collateral Agent shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer collected funds held by the
Account Bank in the Interest Collection Account and the Principal Collection
Account, in accordance with the Collateral Management Report, to the following
Persons in the following amounts, calculated as of the Determination Date
immediately preceding any Payment Date, and priority:

    (i)       pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Corporate Trust Fee Letter;
provided that amounts payable with respect to Collateral Agent Expenses,
Collateral Custodian Expenses and the Account Bank pursuant to this clause (i)
(and Section 2.04(a)(i) and (b)(i), if applicable) shall not, collectively,
exceed $100,000 per annum;

   (ii)      to the Administrative Agent in payment in full of all costs and
expenses (other than as set forth in clause (c)(iii)) incurred in connection
with the exercise of its rights during a Collateral Manager Event of Default;

  (iii)      to the agents and advisers retained by the Administrative Agent in
payment of fees and expenses incurred in connection with the Administrative
Agent’s exercise of its rights during a Collateral Manager Event of Default;
provided that amounts payable with respect to this clause (iii) during any
calendar year shall not exceed an amount equal to 0.50% of the average aggregate
Outstanding Balance during such calendar year

  (iv)       pro rata, in accordance with the amounts due under this clause, to
each Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Collection Period;

   (v)       pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Administrative Agent, any Lender Agent or
any Lender under the Transaction Documents;

  (vi)      to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount;

 (vii)      to each Lender Agent for the account of the applicable Lender, an
amount equal to each Lender’s Pro Rata Share of the Advances Outstanding;

(viii)      pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian

 

-50-



--------------------------------------------------------------------------------

in payment in full of all accrued Collateral Custodian Expenses to the extent
not previously paid, and (c) the Account Bank in payment in full of all accrued
expenses to the extent not previously paid;

(ix)      to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder); and

 (x)      to the Borrower, any remaining amounts.

 (d)      Insufficiency of Funds. For the sake of clarity, the parties hereby
agree that if the funds on deposit in the applicable Controlled Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 Section 2.05   Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Borrower or on behalf of the Borrower by a Borrower Advisor or by the
Administrative Agent pursuant to Section 2.04 shall be in writing (and
instructions and directions transmitted to the Collateral Agent or the Account
Bank by facsimile or e-mail shall constitute “in writing” for this purpose), and
such written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Borrower shall, or shall cause any Borrower
Advisor to, immediately transmit to the Administrative Agent by facsimile or
e-mail a copy of all instructions and directions given to the Collateral Agent
or the Account Bank by or on behalf of the Borrower pursuant to Section 2.04.
The Administrative Agent shall promptly transmit to the Borrower Advisors and
the Borrower by facsimile or e-mail a copy of all instructions and directions
given to the Collateral Agent or the Account Bank by the Administrative Agent,
pursuant to Section 2.04. If either the Administrative Agent or Collateral Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or on behalf of the Borrower, under Section 2.04 or otherwise pursuant
to this Agreement, or upon their respective instructions, it shall so notify the
Borrower, the Borrower Advisors and the Collateral Agent in writing and in
reasonable detail to identify the specific disagreement. If such disagreement
cannot be resolved within two (2) Business Days, the determination of the
Administrative Agent as to such amounts shall be conclusive and binding on the
parties hereto absent manifest error. In the event the Collateral Agent or the
Account Bank receives instructions from any Borrower Advisor or the Borrower
after the occurrence and during the continuation of an Event of Default which
conflict with any instructions received from the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

 Section 2.06   Borrowing Base Deficiency Payments.

 (a)      Notwithstanding any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within 3

 

-51-



--------------------------------------------------------------------------------

Business Days from the date of the occurrence of such Borrowing Base Deficiency
(or such longer period as provided below in connection with a Cure Plan),
eliminate such Borrowing Base Deficiency in its entirety by effecting (or, in
the case of clause (iv), initiating) one or more (or any combination thereof) of
the following actions in order to eliminate such Borrowing Base Deficiency as of
such date of determination: (i) deposit cash in Dollars into the Principal
Collection Account (including, without limitation, cash contributed by the
Equityholder), (ii) repay Advances (together with any Breakage Fees, and all
accrued and unpaid costs and expenses of the Administrative Agent, the Lender
Agents and the Lenders, in each case in respect of the amount so prepaid),
(iii) subject to the approval of the Administrative Agent, in its sole
discretion, Pledge additional Eligible Loans and/or (iv) submit a Cure Plan that
satisfies the requirements of Section 2.06(c) and is approved in writing (which
approval must be given within 3 Business Days from the date of the occurrence of
such Borrowing Base Deficiency and may be by electronic communication) by the
Administrative Agent in its sole discretion. If the Borrower initiates a Cure
Plan in accordance with clause (iv) above, then the Borrower must eliminate such
Borrowing Base Deficiency in accordance with such Cure Plan within 10 Business
Days from the date of the occurrence of such Borrowing Base Deficiency.

(b)      No later than 2:00 p.m. on the Business Day prior to any proposed
repayment of Advances or Pledge of additional Eligible Loans pursuant to
Section 2.06(a), the Borrower (or the Collateral Manager on its behalf) shall
deliver (i) to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian), notice of such repayment or Pledge and a duly
completed Borrowing Base Certificate, updated to the date such repayment or
Pledge is being made and giving pro forma effect to such repayment or Pledge,
and (ii) to the Administrative Agent, if applicable, a description of any
Eligible Loan and each Obligor of such Eligible Loan to be Pledged and added to
the updated Loan Tape. Any notice pertaining to any repayment or any Pledge
pursuant to this Section 2.06 shall be irrevocable.

(c)      Each Cure Plan submitted pursuant to Section 2.06(a)(iv) shall include,
as applicable, (i) a request for an Approval Notice for each Loan to be
purchased, Pledged or sold pursuant to such Cure Plan, (ii) trade tickets
identifying each Loan to be purchased, Pledged or sold and the related
settlement dates (which settlement dates must be no later than 10 Business Days
after the related Borrowing Base Deficiency occurred), (iii) the amount to be
deposited into the Principal Collection Account, (iv) the amount of Advances to
be repaid and (v) a written certification the Borrower has caused the Collateral
Manager to provide with respect to such Cure Plan that the Collateral Manager
believes that such Cure Plan will produce sufficient proceeds to cure the
related Borrowing Base Deficiency and that such proceeds will be applied within
10 Business Days of the date the related Borrowing Base Deficiency occurred to
cure such Borrowing Base Deficiency.

Section 2.07   Discretionary Sales, Substitutions, Lien Release Dividends,
Purchases and the Required Sale Date.

(a)      Substitutions.     Subject to Sections 2.07(c) and (d), during the
Reinvestment Period the Borrower may, or to the extent a Substitution is
required under the Purchase and Sale Agreement, shall sell and replace or
exchange any Loan with another Eligible Loan (each such sale and replacement or
exchange, a “Substitution”) so long as (i) immediately after giving effect to
such Substitution, no Event of Default, Unmatured Event of Default or

 

-52-



--------------------------------------------------------------------------------

Collateral Manager Event of Default shall have occurred and be continuing,
(ii) each substitute Loan acquired by the Borrower in connection with a
Substitution shall be an Eligible Loan, (iii) 100% of the proceeds from the sale
or exchange of the Loan(s) to be replaced in connection with such Substitution
are either applied by the Borrower to acquire the substitute Loan(s) or
deposited in the Collection Account, (iv) all conditions precedent set forth in
Section 3.02 have been satisfied with respect to each Loan to be acquired by the
Borrower in connection with such Substitution and (v) immediately after giving
effect to such Substitution, no Borrowing Base Deficiency exists; provided that,
notwithstanding anything to the contrary set forth in Section 3.02, in the event
a Borrowing Base Deficiency shall have existed immediately prior to giving
effect to such Substitution, the Borrower may effect a Substitution so long as,
immediately after giving effect to such Substitution and any other action taken
pursuant to Section 2.06 substantially contemporaneous therewith, such Borrowing
Base Deficiency is reduced or cured.

 (b)      Discretionary Sales.  Upon not less than one (1) Business Day’s prior
written notice to the Administrative Agent, the Borrower shall be permitted,
subject to clauses (c) and (d) below, to sell Loans (each, a “Discretionary
Sale”) so long as (i) immediately after giving effect to such Discretionary
Sale, no Event of Default, Unmatured Event of Default or Collateral Manager
Event of Default shall have occurred and be continuing, (ii) unless the
Administrative Agent shall have provided prior written consent, the sale price
of any such Loan sold pursuant to a Discretionary Sale shall be equal to or
greater than its Adjusted Borrowing Value, (iii) immediately after giving effect
to such Discretionary Sale, no Borrowing Base Deficiency exists and (iv) 100% of
the proceeds from the sale of the Loan(s) in connection with such Discretionary
Sale are deposited in the Collection Account; provided that, in the event a
Borrowing Base Deficiency shall have existed immediately prior to giving effect
to such Discretionary Sale, the Borrower may, with the prior consent of the
Administrative Agent in its sole discretion, effect a Discretionary Sale so long
as, immediately after giving effect to such Discretionary Sale and any other
action taken pursuant to Section 2.06 substantially contemporaneous therewith,
such Borrowing Base Deficiency is reduced or cured.

 (c)      Conditions to Sales and Substitutions.   Any Discretionary Sale or
sale pursuant to a Substitution effected pursuant to Sections 2.07 (a) or
(b) shall be subject to the satisfaction of the following conditions:

   (i)      the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent;

 (ii)      the Borrower shall deliver a list of all Loans to be sold or
substituted to the Administrative Agent and the Trustee;

(iii)      the Borrower shall be deemed to have certified to the Administrative
Agent that no selection procedures adverse to the interests of the
Administrative Agent or the Lenders were utilized by the Borrower in the
selection of the Loans to be sold or substituted;

 

-53-



--------------------------------------------------------------------------------

  (iv)      the Borrower shall notify the Administrative Agent and the Account
Bank of any amount to be deposited into the Collection Account in connection
with any sale or substitution;

   (v)       the Borrower shall be deemed to have certified to the
Administrative Agent that the representations and warranties contained in
Section 4.01 and 4.02 hereof shall continue to be correct in all material
respects following any sale or substitution, except to the extent any such
representation or warranty relates to an earlier date;

  (vi)      any repayment of Advances Outstanding in connection with any sale or
substitution of Loans hereunder shall comply with the requirements set forth in
Section 2.17(b);

 (vii)      the Administrative Agent shall have provided its prior written
consent to any such sale or substitution to an Affiliate of the Borrower or any
Borrower Advisor;

(viii)      the Administrative Agent shall have provided its prior written
consent to any such sale or substitution after the occurrence of an Unmatured
Event of Default, Event of Default or a Collateral Manager Event of Default;

  (ix)      the Borrower shall pay an amount equal to all Breakage Fees and
other accrued and unpaid costs and expenses (including, without limitation,
reasonable legal fees) of the Administrative Agent, the Lenders and the
Collateral Custodian in connection with any such sale or substitution
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent on behalf of the Secured Parties and any
other party having an interest in the Loan in connection with such sale or
substitution).

   (d)       Limitations on Sales, Substitutions and Lien Release Dividends.

    (i)      The aggregate Outstanding Balance of all Loans subject to a Value
Adjustment Event described in clauses (d), (f) or (h) of the definition thereof
which are included in a Lien Release Dividend or sold by the Borrower to the
Seller in connection with a Substitution or a Discretionary Sale permitted
hereunder on any date of determination shall not exceed 10% of the aggregate
Outstanding Balance of all Loans conveyed by the Seller to the Borrower pursuant
to the Purchase and Sale Agreement through such date (the Outstanding Balance of
each such Loan, for purposes of this Section 2.07(d)(i), being that on the date
of conveyance under the Purchase and Sale Agreement).

   (ii)      The aggregate Outstanding Balance of all Loans which are sold by
the Borrower in connection with a Substitution or a Discretionary Sale or
included in a Lien Release Dividend shall not exceed (i) during the first 12
months after the Closing Date, 50% of the highest aggregate Outstanding Balance
of the Collateral Portfolio during any month of such 12-month period and
(ii) during any 12 month rolling period thereafter (or such lesser number of
months as shall have elapsed since the one-year anniversary of the Closing
Date), 20% of the highest aggregate Outstanding Balance of the Collateral
Portfolio during any month of such 12 month period (or such lesser period);
provided

 

-54-



--------------------------------------------------------------------------------

that, the foregoing limitation set forth in this clause (d) shall not apply with
respect to any Substitution, Discretionary Sale or Lien Release Dividend
(A) with the prior written consent of the Administrative Agent, of a Loan which
is reasonably expected to be refinanced or paid off in full by the applicable
Obligor, (B) of a Credit Risk Loan, (C) of a Loan with an Assigned Value of zero
or (D) in connection with a Cure Plan Sale; and provided, further, that,
notwithstanding the foregoing, the aggregate of the Substitutions, Discretionary
Sales and Lien Release Dividends by the Borrower to the Seller permitted
hereunder on any date of determination shall not exceed 20% of the aggregate
Outstanding Balance of all Loans conveyed by the Seller to the Borrower pursuant
to the Purchase and Sale Agreement through such date (the Outstanding Balance of
each such Loan, for purposes of this proviso, being that on the date of
conveyance under the Purchase and Sale Agreement), exclusive of (i) Loans sold
to the Seller or conveyed pursuant to a Substitution, in each case only if such
sale or conveyance is required under Article VI of the Purchase and Sale
Agreement and (ii) Required Sale Assets sold to the Seller for purposes of
compliance with Section 2.07(g).

 (e)      Lien Release Dividend.  Notwithstanding any provision contained in
this Agreement to the contrary, provided no Event of Default or Collateral
Manager Event of Default has occurred and no Unmatured Event of Default exists,
on a Lien Release Dividend Date, the Borrower may dividend any Loan, or portions
thereof, to the Equityholder (each, a “Lien Release Dividend”), subject to the
restrictions set forth in clauses (d)(i) and (ii) above and the following terms
and conditions, as certified by the Borrower to the Administrative Agent (with a
copy to the Collateral Agent and the Collateral Custodian):

  (i)      The Borrower and the Equityholder shall have given the Administrative
Agent, with a copy to the Collateral Agent and the Collateral Custodian, at
least five (5) Business Days prior written notice requesting that the
Administrative Agent consent to the effectuation of a Lien Release Dividend, in
the form of Exhibit Q hereto (a “Notice and Request for Consent to Lien Release
Dividend”), which consent shall be given in the sole and absolute discretion of
the Administrative Agent;

 (ii)      On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

(iii)      After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default, Collateral
Manager Event of Default or Unmatured Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01 and 4.02 and in the
Management Agreement shall continue to be correct, except to the extent relating
to an earlier date, (C) the eligibility of any Loan remaining as part of the
Collateral Portfolio after the Lien Release Dividend will be redetermined as of
such date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no Material Adverse Effect on any Borrower Advisor
or the Borrower;

 

-55-



--------------------------------------------------------------------------------

  (iv)      Such Lien Release Dividend must be in compliance with Applicable Law
and may not (A) be made with the intent to hinder, delay or defraud any creditor
of the Borrower or (B) leave the Borrower, immediately after giving effect to
the Lien Release Dividend, not Solvent;

   (v)       On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, the Collateral Agent and the
Collateral Custodian, a list specifying all Loans or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Administrative Agent
shall have approved the same in its sole discretion and (B) obtained all
corporate or similar authorizations, consents and approvals required to
effectuate the Lien Release Dividend;

  (vi)      A portion of a Loan may be transferred pursuant to a Lien Release
Dividend provided that (A) such transfer does not have an adverse effect on the
portion of such Loan remaining as a part of the Collateral Portfolio, any other
aspect of the Collateral Portfolio, the Lenders, the Lender Agents, the
Administrative Agent or any other Secured Party and (B) a new promissory note
(other than with respect to a Noteless Loan) for the portion of the Loan
remaining as a part of the Collateral Portfolio has been executed, and the
original thereof has been endorsed to the Collateral Agent and delivered to the
Collateral Custodian;

 (vii)      Unless waived by the Administrative Agent in its sole discretion,
each Loan, or portion thereof, as applicable, shall be transferred at a value
equal to the Outstanding Balance thereof, exclusive of any accrued and unpaid
interest or PIK Interest thereon;

(viii)      The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent;

   (ix)       The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including, without limitation, Breakage Fees) with
respect to the Loans to be transferred pursuant to such Lien Release Dividend
and incurred in connection with the transfer of such Loans pursuant to such Lien
Release Dividend; and

   (x)        The Borrower hereby agrees to pay the reasonable legal fees and
expenses of the Administrative Agent, the Collateral Agent and the Collateral
Custodian in connection with any Lien Release Dividend (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, and any other party having
an interest in the Loan in connection with such Lien Release Dividend).

    (f)       Purchases.  The Borrower may (i) with the prior written consent of
the Administrative Agent in its sole discretion, purchase Loans other than
Eligible Loans and (ii)

 

-56-



--------------------------------------------------------------------------------

purchase Loans that are not Eligible Loans solely because of the threshold set
forth in clause (b), (g), (w), (z) and/or (aa) of the definition of “Eligible
Loan”. For the avoidance of doubt, no such purchases may be made with amounts on
deposit in any Controlled Account or any Advance proceeds.

(g)      Required Sale Date.   Notwithstanding anything else in this Agreement
to the contrary, the Borrower shall divest itself of all Required Sale Assets on
or prior to the Required Sale Date.

Section 2.08   Payments and Computations, Etc.

(a)      All amounts to be paid or deposited by the Borrower hereunder shall be
paid or deposited in accordance with the terms hereof no later than 2:00 p.m. on
the day when due in lawful money of the United States in immediately available
funds to the Collection Account or such other account as is designated by the
Administrative Agent. The Borrower shall, to the extent permitted by Applicable
Law, pay to the Secured Parties interest on all amounts not paid or deposited
when due (taking into account any grace periods) to any of the Secured Parties
hereunder at 2.0% per annum above the Base Rate (other than with respect to any
Advances Outstanding, which shall accrue at the Yield Rate), payable on demand,
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment); provided, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield, Non-Usage Fees and other
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed, other
than calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

(b)      Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall instead be due on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

(c)      If any Advance requested by the Borrower and approved by the Lender
Agents and the Administrative Agent pursuant to Section 2.02 is not for any
reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders, the
Administrative Agent or an Affiliate thereof, made or effectuated, as the case
may be, on the date specified therefor, the Borrower shall indemnify such Lender
against any loss, cost or expense incurred by such Lender related thereto (other
than any such loss, cost or expense solely due to the gross negligence or
willful misconduct or failure to fund such Advance on the part of the Lenders,
the Administrative Agent or an Affiliate thereof), including, without
limitation, any loss (including cost of funds and reasonable out-of-pocket
expenses), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund Advances or maintain
the Advances. Any such Lender shall provide to the Borrower documentation
setting forth the amounts of any loss, cost

 

-57-



--------------------------------------------------------------------------------

or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

Section 2.09      Increased Costs; Capital Adequacy.

(a)      If, due to either (i) the introduction of or any change following the
date hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application arising following the date hereof of any Applicable Law (including,
without limitation, any law or regulation that subjects an Affected Party to any
Taxes (other than (1) Excluded Taxes and (2) Taxes imposed on payments under
this Agreement) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto), in each case whether foreign or domestic or (ii) the
compliance with any guideline or request following the date hereof from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Administrative Agent, any
Lender, any Lender Agent, any Liquidity Bank or any Affiliate, successor or
assign thereof (each of which shall be an “Affected Party”) of agreeing to make
or making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Party hereunder), as the case may be, or there shall be any
reduction in the amount of any sum received or receivable by an Affected Party
under this Agreement, under any other Transaction Document or any Liquidity
Agreement, the Borrower shall, from time to time, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within thirty (30) days after such demand;
provided, that the amounts payable under this Section 2.09 shall be without
duplication of amounts payable under Section 2.10; provided, further, that an
Affected Party claiming additional amounts under this Section 2.09 agrees to use
commercially reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different lending office if the
making of such a designation would avoid the need for, or reduce the amount of,
such increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Affected Party, be otherwise disadvantageous to such Affected
Party.

(b)      If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application arising
following the date hereof of any law, guideline, rule or regulation, directive
or request or (ii) the compliance by any Affected Party with any law, guideline,
rule, regulation, directive or request following the date hereof, from any
central bank, any Governmental Authority or agency, including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Party, as a consequence of its obligations
hereunder or any related document or arising in connection herewith or therewith
to a level below that which any such Affected Party could have achieved but for
such introduction, change or compliance (taking into consideration the policies
of such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand),

 

-58-



--------------------------------------------------------------------------------

the Borrower shall pay the Administrative Agent on behalf of such Affected Party
such additional amounts as will compensate such Affected Party for such
reduction.

(c)      If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.09, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d)      In determining any amount provided for in this Section 2.09, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.09, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

(e)      Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.09 shall not constitute a waiver of such
Affected Party’s right to demand or receive such compensation; provided,
however, that the Borrower shall not be responsible for costs under this
Section 2.09 arising more than 90 days prior to receipt by the Borrower of the
demand from the Affected Party pursuant to this Section 2.09.

Section 2.10   Taxes.

(a)      All payments made by or on behalf of the Borrower under this Agreement
and the other Transaction Documents will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If any Taxes are required by Applicable Law to be withheld from
any amounts payable to any Indemnified Party (including, for purposes of this
Section 2.10(a) and Section 2.10(b), any assignee, participant, or successors),
then the amount payable to such Person will be increased (the amount of such
increase, an “Additional Amount”) such that every net payment received under
this Agreement and the other Transaction Documents, after withholding for or on
account of any Taxes (including, without limitation, any Taxes on such increase)
is not less than the amount that would have been received had no such deduction
or withholding been made. The foregoing obligation to pay Additional Amounts
with respect to payments required to be made under this Agreement will not,
however, apply with respect to (i) Taxes imposed on or measured by net income
(however denominated), branch profits Taxes, or franchise Taxes imposed on the
relevant Indemnified Party, in each case, (x) by a taxing jurisdiction in which
any such Person is organized or conducts business, or (y) as a result of any
other present or former connection between such Indemnified Party and the
jurisdiction imposing such Tax (other than connections arising as a result of
such Person having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any of the other Transaction
Documents), (ii) in the case of any Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (x) such Lender becomes a party hereto or
(y) such Lender changes its lending office (other than pursuant to a request by
the Borrower), except, in each case, to the extent that, pursuant to this

 

-59-



--------------------------------------------------------------------------------

Section 2.10, amounts with respect to such Taxes were payable either to such
Lender’s transferor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to an Indemnified Party’s failure to comply with Section 2.10(d),
and (iv) any Taxes imposed under FATCA (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with) (“Excluded Taxes”).

 (b)      The Borrower will indemnify each Indemnified Party and each of its
beneficial owners for the full amount of Taxes that are not Excluded Taxes and
are payable by such Person in respect of payments made under this Agreement or
any other Transaction Documents, and for the full amount of Taxes that are not
Excluded Taxes imposed by any jurisdiction on amounts payable under this
Section 2.10 imposed on or paid by such Person, and for any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. All
payments in respect of this indemnification shall be made within 10 days from
the date a written invoice therefor is delivered to the Borrower, which invoice
shall be conclusive absent manifest error.

 (c)      Within 30 days after the date of any payment by or on behalf of the
Borrower of any Taxes, the Borrower will furnish to the applicable Indemnified
Party, and to the Administrative Agent at the applicable address set forth on
this Agreement, evidence reasonably satisfactory to the applicable Indemnified
Party and the Administrative Agent of payment thereof.

 (d)      (i) If any Lender is not created or organized under the laws of the
United States or a political subdivision thereof, such Lender shall, if it is
legally able to do so, deliver to the Borrower, with a copy to the
Administrative Agent, (x) on or prior to the date on which such Lender becomes a
party to this Agreement, or at other times reasonably requested by the Borrower,
two (or such other number as may from time to time be reasonably requested by
the Borrower) duly completed copies of IRS Form W-8BEN or Form W-8ECI or Form
W-8IMY (together with appropriate attachments) (or any successor forms), as
appropriate, and (y) copies (in such numbers as may from time to time be
reasonably requested by the Borrower) of such additional, amended or successor
forms, certificates or statements as the Borrower requests that may be required
under Applicable Law to permit the Borrower to make payments hereunder for the
account of such Lender without or at a reduced rate of deduction or withholding
of United States federal income or similar Taxes, provided, that such Lender
shall not be required to deliver any form, certificate, or statement pursuant to
clause (y) of this Section 2.10(d)(i) if in such Lender’s reasonable judgment
the completion, execution or delivery of such form, certificate or statement
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)      If a Lender is a United States Person (as that term is defined in
Section 7701(a)(30) of the Code), such Lender shall deliver to the Borrower,
with a copy to the Administrative Agent, on or prior to the date such Lender
becomes a party to this Agreement, or at other times reasonably requested by the
Borrower, two duly completed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. Federal backup withholding tax.

 

-60-



--------------------------------------------------------------------------------

(iii)      If a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iv)      Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.10(d) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 (e)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified or paid Additional Amounts pursuant to this Section 2.10, it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made or Additional Amounts paid under this Section
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
Additional Amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 (f)      Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower (and, with
respect to the obligations to provide refunds of amounts paid under this
Section 2.10 pursuant to subsection (e), the other parties) contained in this
Section 2.10 shall survive the termination of this Agreement.

 Section 2.11   Assignment of Certain Documents. The Borrower hereby assigns to
the Administrative Agent, for the ratable benefit of the Secured Parties to
secure the Obligations hereunder, all of the Borrower’s right, title and
interest in and to, but none of its

 

-61-



--------------------------------------------------------------------------------

obligations under, the Purchase and Sale Agreement and the Management Agreement
and any UCC financing statements filed thereunder or in connection therewith. In
furtherance and not in limitation of the foregoing, the Borrower hereby assigns
collaterally to the Administrative Agent for the benefit of the Secured Parties
to secure the Obligations its right to indemnification under 9.1 of the Purchase
and Sale Agreement. The Borrower confirms that the Administrative Agent, on
behalf of the Secured Parties, shall have the right to enforce the Borrower’s
rights and remedies under the Purchase and Sale Agreement, the Management
Agreement and any UCC financing statements filed thereunder or in connection
therewith for the benefit of the Secured Parties, upon the occurrence and during
the continuation of an Event of Default. The parties hereto agree that such
collateral assignment to the Collateral Agent, for the benefit of the Secured
Parties, shall automatically terminate upon the Collection Date. Notwithstanding
anything to the contrary herein or in the Management Agreement, the
Administrative Agent agrees that the assignment of the Management Agreement
provided for in this Section 2.11 does not include an assignment of the
Borrower’s right to terminate the Management Agreement or the Collateral
Manager’s rights and responsibilities thereunder.

Section 2.12   Grant of a Security Interest.  To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
grants a security interest to the Collateral Agent, on behalf of the Secured
Parties, in all of the Borrower’s right, title and interest in, to and under
(but none of the obligations under) all of the Collateral Portfolio, whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge or
grant a security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the Collateral Portfolio shall not
release the Borrower from any of its duties or obligations under the Collateral
Portfolio and (c) none of the Administrative Agent, the Collateral Agent, any
Lender (nor its successors and assigns), any Lender Agent, any Liquidity Bank
nor any Secured Party shall have any obligations or liability under the
Collateral Portfolio by reason of this Agreement, nor shall the Administrative
Agent, the Collateral Agent, any Lender (nor its successors and assigns), any
Lender Agent, any Liquidity Bank nor any Secured Party be obligated to perform
any of the obligations or duties of the Borrower thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

Section 2.13   Evidence of Debt.  (a) The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 12.02, a copy of each assignment and acceptance agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders, and the principal amounts and stated interest owing to
each Lender pursuant to the terms of this Agreement and the other Transaction
Documents (the “Register”). No assignment by a Lender of its rights hereunder or
under any Transaction Document shall be effective unless a corresponding entry
is made in the

 

-62-



--------------------------------------------------------------------------------

Register pursuant to this Section 2.13(a). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, each Lender and each Lender Agent shall
treat each person whose name is recorded in the Register as a Lender under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender Agent at any reasonable time and
from time to time upon reasonable prior notice.

(b)      Each Lender that sells a participation of its rights hereunder shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain (or cause to be maintained) a register (the “Participant Register”) on
which it will record the name and address of each participant and the principal
amounts and stated interest of each participant’s interest in such rights. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement. No Lender shall have any obligation to disclose all or any portion of
the Participant Register to any Person except to the extent that such disclosure
is necessary to establish that an interest under this Agreement with respect to
which the Lender has sold a participation is maintained “in registered form”
within the meaning of Treasury Regulations Section 5f.103-1(c). The Borrower
agrees that each participant shall be entitled to the benefits of Sections 2.09
and 2.10 (subject to the requirements and limitations therein, including the
requirement to provide certain documentation pursuant to Section 2.10(d) (it
being understood that the documentation required under Section 2.10(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment.

Section 2.14   Survival of Representations and Warranties.  It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and in Section 4 of the Management Agreement are made and are true and correct
on the date of this Agreement and on each Cut-Off Date unless such
representations and warranties are made as of a specific date.

Section 2.15   Release of Loans.

(a)      The Borrower may obtain the release of (i) any Loan (and the related
Portfolio Assets pertaining thereto) sold or substituted in accordance with the
applicable provisions of Section 2.07 and any Portfolio Assets pertaining to
such Loan and (ii) any part of the Collateral Portfolio that expires by its
terms and all amounts in respect thereof have been paid in full by the related
Obligor and deposited in the Collection Account. The Collateral Agent, for the
benefit of the Secured Parties, shall at the sole expense of the Borrower and at
the direction of the Administrative Agent, execute such documents and
instruments of release as may be prepared by the Borrower (or the Collateral
Manager on its behalf), give notice of such release to the Collateral Custodian
(in the form of Exhibit M) (unless the Collateral Custodian and Collateral Agent
are the same Person) and take other such actions as shall reasonably be
requested by the Borrower to effect such release of the Lien created pursuant to
this Agreement. Upon receiving such notification by the Collateral Agent as
described in the immediately preceding sentence, if applicable, the Collateral
Custodian shall deliver the Required Loan Documents to the Borrower.

 

-63-



--------------------------------------------------------------------------------

(b)      Upon the occurrence of the Collection Date, the respective remaining
interests in the Portfolio Assets of each Lender, each Lender Agent, the
Collateral Agent and the Administrative Agent, including their security interest
therein, shall be automatically released to the Borrower, for no consideration
but at the sole expense of the Borrower, free and clear of any Lien resulting
solely from an act by any Lender, any Lender Agent, the Collateral Agent or the
Administrative Agent but without any other representation or warranty, express
or implied, by or recourse against any Lender, any Lender Agent, the Collateral
Agent or the Administrative Agent, and the Collateral Agent or the
Administrative Agent shall promptly provide evidence of any such release as the
Borrower may request, at the sole expense of the Borrower (and the Collateral
Agent shall take the actions contemplated by Section 2.15(a) with respect to
such release).

Section 2.16   Treatment of Amounts Received by the Borrower.   Amounts received
by the Borrower pursuant to Section 2.07 on account of Loans shall be treated as
payments of Principal Collections or Interest Collections, as applicable, on
Loans hereunder.

Section 2.17   Repayment; Reduction of Commitments.

(a)      Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent, the Collateral Agent
and the Lender Agents no later than 2:00 p.m. at least one Business Day prior to
such reduction. Upon any prepayment (x) in part, the Borrower shall also pay all
accrued and unpaid costs and expenses of Administrative Agent, Lender Agents and
Lenders related to such prepayment and (y) in whole, the Borrower shall also pay
in full all accrued and unpaid Yield, Breakage Fees (solely to the extent such
prepayment occurs on any day other than a Payment Date) and all accrued and
unpaid costs and expenses of Administrative Agent, Lender Agents and Lenders
related to such prepayment; provided that no reduction in Advances Outstanding
shall be given effect unless sufficient funds have been remitted to pay all such
amounts in full, as determined by the Administrative Agent, in its sole
discretion. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.17(a) to the payment of any Breakage Fees
and to the pro rata reduction of the Advances Outstanding. Any notice relating
to any repayment pursuant to this Section 2.17(a) shall be irrevocable.

(b)      The Borrower may, at any time after the one year anniversary of the
Closing Date, upon three (3) Business Days’ prior delivery of a Notice of
Reduction (which notice shall include a Borrowing Base Certificate) to the
Administrative Agent, the Collateral Agent and the Lender Agents, either
(i) cause the Collection Date to occur upon payment in full of all Advances
Outstanding, all accrued and unpaid Yield, any Breakage Fees, all accrued and
unpaid costs and expenses of the Administrative Agent, Lender Agents and Lenders
and all other Obligations (other than unmatured contingent indemnification
obligations) or (ii) reduce in part the portion of the Maximum Facility Amount
that exceeds the sum of all Advances Outstanding, all accrued and unpaid
Non-Usage Fee (pro rata with respect to the portion of the Maximum Facility
Amount so reduced) and all accrued and unpaid costs and expenses of the

 

-64-



--------------------------------------------------------------------------------

Administrative Agent, Lender Agents and Lenders relating to such partial
termination. Any termination of this Agreement shall be subject to
Section 12.05.

Section 2.18   Collections and Allocations.

(a)      Collections. The Borrower shall cause the Collateral Manager to
promptly identify any collections received as being on account of Interest
Collections or Principal Collections and shall transfer, or cause to be
transferred, all such Available Collections received directly by it to the
Collection Account by the close of business not later than one (1) Business Day
after such Collections are received. Upon the transfer of Available Collections
to the Collection Account, the Borrower shall cause the Collateral Manager to
segregate Principal Collections and Interest Collections and transfer the same
to the Principal Collection Account and the Interest Collection Account,
respectively; provided that, any Collections received by the Collateral Manager
after the end of the Reinvestment Period shall be applied first to the Unfunded
Exposure Account in the amount, if any, necessary to make the amount on deposit
in the Unfunded Exposure Account equal to the Aggregate Unfunded Exposure Amount
and second to the appropriate subaccount of the Collection Account as set forth
above. The Borrower shall cause the Collateral Manager to report the amount of
Principal Collections and Interest Collections on deposit in the Principal
Collection Account and the Interest Collection Account, in each case on each
Reporting Date in the Collateral Management Report delivered pursuant to
Section 6.07(b).

(b)      Initial Deposits.   On and after the Cut-Off Date with respect to any
Loan, the Borrower shall cause each Borrower Advisor to deposit into the
Collection Account all Available Collections received in respect of Eligible
Loans being transferred to and included as part of the Collateral Portfolio on
such date.

(c)      Excluded Amounts.   The Borrower may (or may cause the Collateral
Manager to) withdraw from the applicable Controlled Account any deposits thereto
constituting Excluded Amounts if the Borrower has caused the Collateral Manager
to, prior to such withdrawal, deliver to the Administrative Agent and the
Collateral Agent a report setting forth the calculation of such Excluded Amounts
and the Administrative Agent agrees in writing that the form and substance of
the report is satisfactory to the Administrative Agent in its sole discretion.

(d)      Investment of Funds.   Prior to Notice of Exclusive Control (as defined
in the Securities Account Control Agreement), the Borrower or the Collateral
Manager may, pursuant to written instruction (which may be in the form of
standing instructions), direct the Collateral Agent to invest, or cause the
investment of, funds on deposit in the Controlled Accounts in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in any Controlled Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
and shall be credited to a Controlled Account; provided that compliance shall be
the responsibility of the Borrower and not the Collateral Agent and Account
Bank. All income and gain realized from any such investment, as well as any
interest earned on deposits in any

 

-65-



--------------------------------------------------------------------------------

Controlled Account shall be distributed in accordance with the provisions of
Article II hereof. During the occurrence and continuation of a Borrowing Base
Deficiency, the Borrower shall deposit in the Collection Account (with respect
to investments made hereunder of funds held therein), an amount equal to the
amount of any actual loss incurred, in respect of any such investment, promptly
upon realization of such loss. None of the Account Bank, the Collateral Agent,
the Administrative Agent, any Lender Agent or any Lender shall be liable for the
amount of any loss incurred, in respect of any investment, or lack of
investment, of funds held in any Controlled Account, other than with respect to
fraud or their own gross negligence or willful misconduct. The parties hereto
acknowledge that Permitted Investments may include those investments in which
the Collateral Agent or any of its Affiliates provides services and receives
reasonable compensation.

  (e)      Unfunded Exposure Account.

  (i)      If, at the end of the Reinvestment Period, the Aggregate Unfunded
Exposure Amount is greater than $0, the Borrower shall be deemed to have made a
timely request for an Advance pursuant to Section 2.02 in an amount equal to the
Aggregate Unfunded Exposure Amount at the end of the Reinvestment Period. All of
the conditions to funding such Advance (including, without limitation, the
conditions set forth in Sections 2.07(c) and 3.02) shall be deemed to have been
satisfied and, on the last day of the Reinvestment Period, the Lender shall fund
such requested Advance into the Unfunded Exposure Account.

  (ii)     Amounts on deposit in the Unfunded Exposure Account may be withdrawn
(A) by the Collateral Custodian pursuant to Section 2.18(e)(iii) to fund any
draw requests of the relevant Obligors under any Delayed Draw Loan or (B) if the
amount on deposit in the Unfunded Exposure Account exceeds the Aggregate
Unfunded Exposure Amount, by the Borrower (or the Collateral Manager on the
Borrower’s behalf) to make a deposit into the Principal Collection Account to
the extent of such excess.

 (iii)     After the end of the Reinvestment Period, any draw request made by an
Obligor under a Delayed Draw Loan, along with wiring instructions for the
applicable Obligor, shall be forwarded by the Collateral Manager (on the
Borrower’s behalf) to the Collateral Custodian (with a copy to the Lender) along
with an instruction to the Collateral Custodian to withdraw the applicable
amount from the Unfunded Exposure Account. Upon receipt of, and in accordance
with, such instruction, the Collateral Custodian shall fund such draw request
directly from the Unfunded Exposure Account.

(f)      Rights of Withdrawal. Until the Collection Date, neither the Borrower
nor any Borrower Advisor shall have any rights of direction or withdrawal, with
respect to amounts held in any Controlled Account, except to the extent
explicitly set forth in Section 2.04 or Section 2.19.

Section 2.19   Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, prior to the end
of the

 

-66-



--------------------------------------------------------------------------------

Reinvestment Period, the Borrower may (or may cause the Collateral Manager), to
the extent of any Principal Collections on deposit in the Principal Collection
Account:

(a)      withdraw such funds for the purpose of reinvesting in additional
Eligible Loans to be Pledged hereunder; provided that the following conditions
are satisfied:

  (i)       all conditions precedent set forth in Section 3.02 have been
satisfied;

  (ii)      (x) no Event of Default, Unmatured Event of Default or Collateral
Manager Event of Default has occurred or exists or would result from such
withdrawal and reinvestment, and (y) no Borrowing Base Deficiency exists or
would result from such withdrawal and reinvestment; provided that if as a result
of such withdrawal and reinvestment any Borrowing Base Deficiency would be
decreased, such withdrawal and reinvestment will be permitted;

 (iii)      the representations and warranties contained in Sections 4.01, 4.02
and in Section 4 of the Management Agreement shall be correct in all respects on
the date of such withdrawal, except to the extent relating to an earlier date;

 (iv)      the Borrower provides or causes the Collateral Manager to provide,
same day written notice to the Administrative Agent and the Collateral Agent by
facsimile or email (to be received no later than 2:00 p.m. on such day) of the
request to withdraw Principal Collections and the amount of such request;

  (v)      the notice required in clause (iv) above shall be accompanied by an
Approval Notice, a Disbursement Request and a Borrowing Base Certificate, each
executed by the Borrower and an Authorized Person of the Collateral Manager; and

 (vi)      the Borrower provides (or causes the Collateral Manager to provide)
to the Administrative Agent by facsimile (to be received no later than 2:00 p.m.
on that same day) a statement reflecting the total amount on deposit as of the
opening of business on such day in the Principal Collection Account; or

(b)      withdraw such funds for the purpose of making payments in respect of
the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.17.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.19 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Borrower in an amount not to exceed the
lesser of (A) the amount requested and (B) the amount on deposit in the
Principal Collection Account on such day.

Section 2.20   Commitment Increases and Joinder of New Lenders. The Borrower
may, with the prior written consent of the Administrative Agent, (i) add
additional Persons as Lenders and/or (ii) increase the Commitment of any Lender,
in each case which shall increase the Maximum Facility Amount by the amount of
the Commitment of each such existing or additional Lender. Each additional
Lender and its applicable Lender Agent shall become a party hereto by executing
and delivering to the Administrative Agent and the Borrower a Joinder

 

-67-



--------------------------------------------------------------------------------

Supplement and a Transferee Letter. Along with its written consent, the
Administrative Agent will deliver to the Borrower an updated Annex B reflecting
the new or increased Commitment of each such existing or additional Lender.

Section 2.21      Defaulting Lenders.

(a)      Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by Applicable Law:

  (i)      such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.01;

  (ii)     any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Unmatured Event of Default, Collateral Manager Event of Default or Event of
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Advances under this Agreement; fourth, so long as no Unmatured
Event of Default, Collateral Manager Event of Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.21 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto;

 (iii)      during any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to Advances, the Commitment of such Defaulting Lender shall be deemed to be
zero; and

 (iv)      for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to receive any Non-Usage Fee for any
period during which such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

(b)      If the Administrative Agent determines in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such

 

-68-



--------------------------------------------------------------------------------

notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances to be held on a pro rata basis by the Lenders
in accordance with their respective Commitments (without giving effect to
Section 2.21(a)(iii) above), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01   Conditions Precedent to Effectiveness.

(a)     This Agreement shall be effective upon satisfaction of the conditions
precedent that:

  (i)      each Transaction Document shall have been duly executed by, and
delivered to, the parties thereto, and the Administrative Agent shall have
received copies of the Advisory Agreements and such other documents,
instruments, agreements, certificates and legal opinions as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, each in form and substance satisfactory to the Administrative
Agent;

 (ii)      any and all information submitted to each Lender, Lender Agent and
the Administrative Agent by any Borrower Party or any of their Affiliates is
true, accurate, complete in all material respects and not misleading in any
material respect;

 (iii)     each Borrower Party’s underwriting, servicing, collection, operating,
and reporting procedures and systems are satisfactory to the Administrative
Agent in its sole discretion;

 (iv)     a satisfactory review by the Administrative Agent of all
organizational documents and material contracts of each Borrower Party
(including, without limitation, the Advisory Agreements);

 (v)      a satisfactory review by the Administrative Agent of business,
financial, legal, tax and accounting due diligence relating to transactions
contemplated hereby, each Borrower Party and the transactions contemplated
hereunder are satisfactory to the Administrative Agent in its sole discretion;

 (vi)     in the reasonable judgment of the Administrative Agent and each Lender
Agent, there not having been any change in Applicable Law which adversely
affects any

 

-69-



--------------------------------------------------------------------------------

Lender’s or the Administrative Agent’s entering into the transactions
contemplated by the Transaction Documents or material disruption after
December 31, 2013 in the financial, banking or commercial loan or capital
markets generally;

 (vii)     the Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56;

(viii)     a satisfactory due diligence review by the Administrative Agent of
each Loan submitted for consideration in the initial Collateral Portfolio;

 (ix)       the Administrative Agent and each Institutional Lender shall have
received each required approval (including, without limitation, from its
internal credit committee);

  (x)      the Administrative Agent and the Lenders shall have received the fees
(including fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on the Closing Date referred to herein or
in any other Transaction Document;

 (xi)      since December 31, 2013, no material adverse change has occurred in
the financial condition of the Equityholder, the Seller, any Borrower Advisor or
the Borrower or in any material portion of the assets in the initial Collateral
Portfolio;

(xii)      the Administrative Agent shall have received satisfactory evidence
that the Seller, the Borrower and the Collateral Manager have obtained all
required consents and approvals of all Persons to the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby or thereby;

(xiii)     the Collateral Manager and the Borrower shall each have delivered to
the Administrative Agent a certificate as to whether such Person is Solvent in
the form of Exhibit P;

(xiv)     the Borrower and the Collateral Manager shall have delivered to the
Administrative Agent a certification that no Unmatured Event of Default, Event
of Default or Collateral Manager Event of Default has occurred and is
continuing;

 (xv)     the Administrative Agent shall have received (i) the customary
executed legal opinion or opinions of Dechert LLP, counsel to the Borrower and
the Collateral Manager, covering enforceability, grant and perfection of the
security interests on the Collateral Portfolio and non-consolidation of the
Borrower and (ii) bring-down legal opinions of Dechert LLP covering the
enforceability of the Advisory Agreements as of the Closing Date, in each case,
in form and substance acceptable to the Administrative Agent in its reasonable
discretion;

 

-70-



--------------------------------------------------------------------------------

  (xvi)      all corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent;

 (xvii)     each Lender shall have received a duly executed copy of its Variable
Funding Note, in a principal amount equal to the Commitment of such Lender;

(xviii)     the UCC-1 financing statement is in proper form for filing in the
filing office of the appropriate jurisdiction;

 (xix)      the Administrative Agent shall have received a secretary’s
certificate of each of the Collateral Manager and the Borrower that includes a
copy of the resolutions (or other authorizing instruments, if applicable), in
form and substance satisfactory to the Administrative Agent, of the Board of
Directors (or similar governing or managing body) of such Person authorizing
(i) the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party, (ii) in the case of the Borrower,
the borrowings contemplated hereunder, and (iii) in the case of the Borrower,
the granting by it of the Liens created pursuant to the Transaction Documents,
certified by the Secretary or an Assistant Secretary (or other authorized
Person) of such Person as of the Closing Date, which certification shall be in
form and substance satisfactory to the Administrative Agent and shall state that
the resolutions, or other authorizing instruments, if applicable, thereby
certified have not been amended, modified, revoked or rescinded;

  (xx)      the Administrative Agent shall have received a certification of each
of the Collateral Manager and the Borrower, dated the Closing Date, as to the
incumbency and signature of the officers of such Person executing any
Transaction Document, which certification may be included in the certificate
delivered in respect of such Person pursuant to Section 3.01(a)(xix) and
satisfactory in form and substance to the Administrative Agent and shall be
executed by an Authorized Person of such Person;

 (xxi)      the Administrative Agent shall have received true and complete
copies of the organizational documents of each of the Collateral Manager and the
Borrower, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary (or other authorized Person)
of such Person, which certification shall be included in the certificate
delivered in respect of such Person pursuant to Section 3.1(a)(xix) and shall be
in form and substance satisfactory to the Administrative Agent;

 (xxii)     the Administrative Agent shall have received certificates dated as
of a recent date from the Secretary of State or other appropriate authority,
evidencing the good standing of each of the Collateral Manager and the Borrower
(i) in the jurisdiction of its organization and (ii) in each other jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires it to qualify as a foreign Person except, as to this
subclause (ii), where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect;

 

-71-



--------------------------------------------------------------------------------

  (xxiii)       the Administrative Agent shall have received evidence in form
and substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of duly executed
financing statements on form UCC-1 necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created, by the Transaction Documents shall have been completed;

  (xxiv)       the Administrative Agent shall have received the results of a
recent search by a Person satisfactory to the Administrative Agent, of the UCC,
judgment and tax lien filings which may have been filed with respect to personal
property of the Borrower, and bankruptcy and pending lawsuits with respect to
the Borrower and the results of such search shall be satisfactory to the
Administrative Agent;

  (xxv)        the Borrower shall have received the executed legal opinion or
opinions of Locke Lord LLP, counsel to the Collateral Agent, the Collateral
Custodian and the Account Bank, covering enforceability of the Transaction
Documents to which the each such Person is a party; and

  (xxvi)       the Administrative Agent (with a copy to the Collateral Custodian
and the Collateral Agent) shall have received the Initial Notice of Borrowing.

(b)       By its execution and delivery of this Agreement, the Borrower hereby
certifies that each of the conditions precedent to the effectiveness of this
Agreement set forth in this Section 3.01 have been satisfied.

Section 3.02   Conditions Precedent to All Advances.  Each Advance under this
Agreement, each Pledge of a Loan hereunder, each Substitution and each
Discretionary Sale (each, a “Transaction”) shall be subject to the further
conditions precedent that:

(a)       On the related Advance Date, the following statements shall be true
and correct, and the Borrower by entering into such Transaction shall be deemed
to have certified that:

  (i)       the Borrower shall have delivered, or shall have caused the
Collateral Manager to deliver, to the Administrative Agent (with a copy to the
Collateral Custodian and the Collateral Agent) no later than 2:00 p.m. on the
Business Day prior to such Transaction: (A) if such Transaction is an Advance, a
Notice of Borrowing, (B) a Borrowing Base Certificate and (C) an updated Loan
Tape;

  (ii)      if the Advance Date is a Cut-Off Date, the Borrower shall have
delivered to the Collateral Custodian (with a copy to the Administrative Agent),
no later than 2:00 p.m. on the date of such Advance, (A) an Approval Notice,
(B) an executed copy of each assignment and assumption agreement, transfer
document or instrument relating to each Loan to be Pledged evidencing the
assignment of such Loan from any prior third party owner thereof directly to the
Borrower, and (C) a faxed or e-mailed copy of the duly executed original
promissory notes of the Loans to be Pledged (and, in the case of any Noteless
Loan, a fully executed assignment agreement) and if any Loans to be Pledged are
closed in escrow, a certificate (in the form of Exhibit J) from the closing
attorneys of

 

-72-



--------------------------------------------------------------------------------

such Loans certifying the possession of the Required Loan Documents; provided
that, notwithstanding the foregoing, the Borrower shall cause the Loan Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian within two (2) Business Days of any related Advance Date as to any
Loans;

(b)     On and as of the date of such Transaction, after giving effect to such
Transaction the Borrower shall certify as follows:

  (i)      no Unmatured Event of Default, Collateral Manager Event of Default,
event which, if it continues uncured, will, with notice or lapse of time,
constitute a Collateral Manager Event of Default, Event of Default or Borrowing
Base Deficiency exists or would result from such Transaction (other than, with
respect to any Pledge of an Eligible Loan necessary to cure a Borrowing Base
Deficiency in accordance with Section 2.06, an Unmatured Event of Default
arising solely pursuant to such Borrowing Base Deficiency);

 (ii)      since the Closing Date, no material adverse change has occurred in
the ability of the Seller, any Borrower Advisor or the Borrower to perform its
obligations under any Transaction Document;

 (iii)     other than Permitted Liens, no Liens exist in respect of Taxes which
are prior to the lien of the Collateral Agent on the Eligible Loans to be
Pledged on the date of such Transaction; and

 (iv)     the representations and warranties contained in Sections 4.01, 4.02
and in Section 4 of the Management Agreement are true and correct in all
respects, and there exists no breach of any covenant contained in Sections 5.01,
5.02, or Section 5 of the Management Agreement before and after giving effect to
the Transaction to take place on the date of such Transaction and to the
application of proceeds therefrom, on and as of such day as though made on and
as of such date (other than any representation and warranty that is made as of a
specific date).

(c)      The Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loans identified on an updated Loan Tape for
inclusion in the Collateral Portfolio on the applicable Advance Date (the
“Approval Right”).

(d)      No Applicable Law shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loans in accordance with the
provisions hereof.

(e)      With respect to an Advance, the proposed Advance Date shall be during
the Reinvestment Period.

(f)      All terms and conditions of the Purchase and Sale Agreement required to
be satisfied in connection with the assignment of each Eligible Loan being
Pledged hereunder on such Advance Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings

 

-73-



--------------------------------------------------------------------------------

(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loans and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed.

(g)      The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and the Wells Fargo Corporate Trust Fee Letter and shall have reimbursed
the Lenders, the Administrative Agent, each Lender Agent, the Collateral
Custodian, the Account Bank and the Collateral Agent for all fees, reasonable
and documented out-of-pocket costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including the
reasonable and documented attorney fees and any other legal and document
preparation costs incurred by the Administrative Agent.

(h)      All filings (including, without limitation, UCC filings) required to be
made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in any Eligible Loans to be Pledged in connection with such
Transaction and the Portfolio Assets related thereto and the proceeds thereof
shall have been made, taken or performed.

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance (that has not been waived by the Administrative Agent
in its sole discretion) shall give rise to a right of the Administrative Agent,
at the direction of the Required Lenders, to rescind the related Advance and
direct the Borrower to pay to the Administrative Agent, for the pro rata
accounts of the Lenders, an amount equal to the Advances made during any such
time that any of the foregoing conditions (that were not waived by the
Administrative Agent in its sole discretion) precedent were not satisfied.

Section 3.03   Advances Do Not Constitute a Waiver.  No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01   Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Determination Date
and as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

(a)      Organization, Good Standing and Due Qualification.  The Borrower is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware, has the power and all licenses
necessary to own its assets, to transact the

 

-74-



--------------------------------------------------------------------------------

business in which it is engaged and to enter into and perform its obligations
pursuant to this Agreement, and is duly qualified and in good standing under the
laws of each jurisdiction where the transaction of such business, the ownership
of the Loans and the Collateral Portfolio and the entering into and performance
of its obligations pursuant to this Agreement requires such qualification.

(b)      Power and Authority; Due Authorization; Execution and Delivery.  The
Borrower has the limited liability company power, authority and legal right to
make, deliver and perform this Agreement and each of the Transaction Documents
to which it is a party and all of the transactions contemplated hereby and
thereby, and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and each of the Transaction Documents to which
it is a party, and to grant to the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

(c)      Binding Obligation.    This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

(d)      All Consents Required.  No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loans or the transfer of
an ownership interest or security interest in such Loans, other than such as
have been met or obtained and are in full force and effect.

(e)      No Violation.  The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
Pledge of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio other than Permitted Liens or (ii) violate any Applicable
Law or the formation documents of the Borrower or (iii) violate any material
contract or other material agreement to which the Borrower is a party or by
which the Borrower or any property or assets of the Borrower may be bound.

(f)      No Proceedings.  There is no litigation or administrative proceeding or
investigation pending or, to the actual knowledge of the Borrower, threatened
against the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect on the Transaction Documents or the transactions contemplated
hereby or thereby.

 

-75-



--------------------------------------------------------------------------------

(g)      Selection Procedures.   In selecting the Loans to be Pledged pursuant
to this Agreement, no selection procedures were employed which are intended to
be adverse to the interests of the Lenders.

(h)      Bulk Sales.  The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

(i)      Pledge of Collateral Portfolio.  Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms of this Agreement.

(j)      Indebtedness.  The Borrower has no Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
(i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

(k)      Sole Purpose.  The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l)      No Injunctions.  No injunction, writ, restraining order or other order
of any nature adversely affects the Borrower’s performance of its obligations
under this Agreement or any Transaction Document to which the Borrower is a
party.

(m)      Taxes.   The Borrower is an entity disregarded from its owner for U.S.
federal income tax purposes. The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other material tax
returns) required to be filed by it (subject to any extensions to file properly
obtained by the same), is not liable for material Taxes payable by any other
Person and has paid or made adequate provisions for the payment of all material
Taxes, assessments and other governmental charges due and payable from the
Borrower except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books. Other than a Permitted Lien, no Tax lien or similar adverse claim has
been filed, and no claim is being asserted with respect to any such Tax,
assessment or other governmental charge. Any Taxes, fees and other governmental
charges due and payable by the Borrower, as applicable, in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

 

-76-



--------------------------------------------------------------------------------

(n)      Location.  The Borrower’s jurisdiction of formation (within the meaning
of Article 9 of the UCC) is Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records regarding the Collateral Portfolio
(other than those delivered to the Collateral Custodian)) is located at the
address set forth on Annex A to this Agreement (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).

(o)      Tradenames.  Except as permitted hereunder, the Borrower’s legal name
is as set forth in this Agreement. Except as permitted hereunder, the Borrower
has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as
disclosed on Schedule I hereto (as such schedule may be updated from time to by
the Administrative Agent upon receipt of a notice delivered to the
Administrative Agent pursuant to Section 5.02(p)); the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.

(p)      Solvency.  The Borrower is not the subject of any Bankruptcy Proceeding
or Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due (subject to any applicable grace period) and, after
giving effect to the transactions contemplated hereby, will have adequate
capital to conduct its business.

(q)      No Subsidiaries.   The Borrower has no Subsidiaries, other than any
Portfolio Subsidiaries.

(r)      Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Seller or the applicable third party seller in exchange
for the purchase of the Loans (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

(s)      Information Accurate.    All information, financial statements of the
Borrower, documents, books, records or reports furnished by the Borrower to any
Secured Party in connection with this Agreement are true, complete and correct
in all material respects; provided that, solely with respect to written or
electronic information furnished to a Secured Party which was provided from an
Obligor with respect to a Loan, such information need only be accurate, true and
correct to the knowledge of the Borrower.

(t)      Exchange Act Compliance; Regulations T, U and X.    None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the Pledge of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin

 

-77-



--------------------------------------------------------------------------------

stock” within the meaning of Regulation U or to extend “purpose credit” within
the meaning of Regulation U.

(u)      No Adverse Agreements.   There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral Portfolio contemplated by Section 2.12.

(v)      Event of Default/Unmatured Event of Default.   No event has occurred
which constitutes an Unmatured Event of Default or an Event of Default.

(w)      Credit and Collection Policy.   Each of the Loans was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Collateral Manager.

(x)      ERISA.   Except as would not reasonably be expected to constitute a
Material Adverse Effect, (i) the present value of all benefits vested under all
“employee pension benefit plans,” as such term is defined in Section 3 of ERISA
which are subject to Title IV of ERISA and maintained by the Borrower, or in
which employees of the Borrower are entitled to participate, other than a
Multiemployer Plan (the “Pension Plans”), does not exceed the value of the
assets of the Pension Plan allocable to such vested benefits (based on the value
of such assets as of the most recent annual financial statements reflecting such
amounts), (ii) no non-exempt prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Pension Plan, (iii) no application for a waiver of the minimum funding
standard pursuant to Section 412 of the Code has been made with respect to any
Pension Plan, (iv) neither the Borrower nor any ERISA Affiliate has any
withdrawal liability with respect to a Multiemployer Plan, (v) no reportable
events within the meaning of 4043 of ERISA, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, (each a “Reportable Event”) have occurred with respect to any Pension
Plans that, in the aggregate, could subject the Borrower to any material tax,
penalty or other liability and (vi) no notice of intent to terminate a Pension
Plan has been filed, no Pension Plan been terminated under Section 4041(f) of
ERISA, the Pension Benefit Guaranty Corporation has not instituted proceedings
to terminate, or appoint a trustee to administer a Pension Plan, and no event
has occurred or condition exists that constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan. None of the Collateral Portfolio constitutes “plan assets” within
the meaning of 29 CFR 2510.3-101, as amended by Section 3(42) of ERISA, by
reason of a Pension Plan’s investment in the Borrower or its direct or indirect
parent companies.

(y)      Allocation of Charges.   There is not any agreement or understanding
between any Borrower Advisor and the Borrower (other than the Transaction
Documents and other than as expressly set forth herein, as disclosed in writing
to the Administrative Agent prior to the Closing Date, or as consented to by the
Administrative Agent), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(z)      Broker-Dealer.  The Borrower is not required to register as a
broker-dealer under the provisions of the Exchange Act.

 

-78-



--------------------------------------------------------------------------------

(aa)     Instructions to Obligors.  The Collection Account is the only account
to which Obligors have been instructed by the Borrower, or a Borrower Advisor on
the Borrower’s behalf, to send Principal Collections and Interest Collections on
the Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in any
Controlled Account.

(bb)     Investment Company Act.  The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(cc)     Compliance with Law.  The Borrower has complied in all respects with
all Applicable Law to which it may be subject, and no item of the Collateral
Portfolio contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
related to licensing, truth in lending, fair credit billing, fair credit
reporting equal credit opportunity, fair debt collection practices and privacy).

(dd)     Set-Off, etc.    No Loan has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Seller or the Obligor thereof, and no Collateral Portfolio is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral Portfolio or otherwise, by the Borrower, the Seller or
the Obligor with respect thereto, except, in each case, for amendments,
extensions and modifications, if any, to such Collateral Portfolio otherwise
permitted pursuant to the Management Agreement.

(ee)     Full Payment.  As of the applicable Cut-Off Date in respect of a Loan,
the Borrower has no knowledge of any fact which should lead it to expect that
such Loan will not be paid in full.

(ff)     Environmental.  With respect to each item of Underlying Collateral as
of the applicable Cut-Off Date for the Loan related to such Underlying
Collateral, to the actual knowledge of an Authorized Person of the Borrower:
(a) the related Obligor’s operations comply in all respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the applicable Cut-Off Date for the Loan
related to such Underlying Collateral, none of the Borrower, the Seller nor any
Borrower Advisor has received any written notice of, or written inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

(gg)     USA PATRIOT Act.   Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or

 

-79-



--------------------------------------------------------------------------------

territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

(hh)     Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all respects.

(ii)      Confirmation from Seller. The Borrower has received in writing from
the Seller confirmation that the Seller will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

(jj)     [Reserved].

(kk)   Security Interest.

(i)      This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

(ii)     the Collateral Portfolio may from time to time be comprised of
“instruments”, “security entitlements”, “general intangibles”, “tangible chattel
paper”, “accounts”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “deposit accounts”, “supporting obligations” or
“insurance” (each as defined in the applicable UCC), real property and/or such
other category of collateral under the applicable UCC as to which the Borrower
has complied with its obligations under this Section 4.01(kk);

(iii)    with respect to Collateral Portfolio that constitute “security
entitlements”:

a.       all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;

b.       the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

 

-80-



--------------------------------------------------------------------------------

c.       the Controlled Accounts are not in the name of any Person other than
the Borrower, subject to the lien of the Collateral Agent, for the benefit of
the Secured Parties. The securities intermediary of any Controlled Account which
is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Borrower, the Collateral Manager and
the Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control (as defined under the Securities Account Control Agreement) by
the Collateral Agent (acting at the direction of the Administrative Agent)
following the occurrence and during the continuance of an Event of Default, the
securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

  (iv)      all Controlled Accounts constitute “securities accounts” as defined
in the applicable UCC;

   (v)      the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loans, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 (vi)      the Borrower has received all consents and approvals required by the
terms of any Loan to the granting of a security interest in the Loans hereunder
to the Collateral Agent, on behalf of the Secured Parties;

(vii)      the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loans in which a security interest may be
perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;

(viii)     other than as expressly permitted by the terms of this Agreement and
the security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Purchase and Sale Agreement, or (B) that has been terminated and/or fully and
validly assigned to the Collateral Agent on or prior to the date hereof. The
Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

  (ix)     all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan has been, or

 

-81-



--------------------------------------------------------------------------------

subject to the delivery requirements contained herein, will be delivered to the
Collateral Custodian;

    (x)     other than in the case of Noteless Loans, the Borrower has received,
or subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loans solely on behalf of and for the Collateral
Agent, for the benefit of the Secured Parties; provided that the acknowledgement
of the Collateral Custodian set forth in Section 11.11 may serve as such
acknowledgement;

  (xi)     none of the underlying promissory notes, or Loan Registers, as
applicable, that constitute or evidence the Loans has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Collateral Agent, on behalf of the Secured Parties;

 (xii)    with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian and, if in registered form, has been specially Indorsed to
the Collateral Agent or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, upon original issue or
registration of transfer by the Borrower of such certificated security and has
been credited to a Controlled Account; and

(xiii)    with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower has caused the issuance of such
uncertificated security to be registered to the Collateral Agent, on behalf of
the Secured Parties, as the registered owner of such uncertificated security.

Section 4.02   Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio.  The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Determination Date and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made (unless
a specific date is specified below):

(a)      Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which upon the filing
of the financing statement referred to in Section 3.01, shall be a valid and
first priority perfected security interest in the Loans forming a part of the
Collateral Portfolio and in that portion of the Loans in which a security
interest may be perfected by filing subject only to Permitted Liens. Neither the
Borrower nor any Person claiming through or under the Borrower shall have any
claim to or interest in the Controlled Accounts, except for the interest of the
Borrower in such property as a debtor for purposes of the UCC.

(b)      Eligibility of Collateral Portfolio. (i) The Loan Tape and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loans contained in the Collateral Portfolio as of the related
Cut-Off Date and the information contained

 

-82-



--------------------------------------------------------------------------------

therein with respect to the identity of such item of Collateral Portfolio and
the amounts owing thereunder is true and correct as of the related Cut-Off Date,
(ii) each Loan designated on the related Borrowing Base Certificate as an
Eligible Loan and each Loan included as an Eligible Loan in the related
calculation of Borrowing Base or Borrowing Base Deficiency is an Eligible Loan
as of the date of such certificate or calculation and (iii) with respect to each
item of Collateral Portfolio, all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Borrower in
connection with the transfer of a security interest in each item of Collateral
Portfolio to the Collateral Agent, for the benefit of the Secured Parties, have
been duly obtained, effected or given and are in full force and effect.

(c)      No Fraud.   Each Loan was originated without any fraud or
misrepresentation by the Seller or, to the best of the Borrower’s and each
Borrower Advisor’s knowledge, on the part of the Obligor.

Section 4.03   Representations and Warranties of the Collateral Agent.   The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

(a)      Organization; Power and Authority.   It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b)      Due Authorization.  The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

(c)      No Conflict.    The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

(d)      No Violation.    The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

(e)      All Consents Required.  All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f)      Validity, Etc.   The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with

 

-83-



--------------------------------------------------------------------------------

its terms, except as such enforceability may be limited by applicable Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

Section 4.04   Representations and Warranties of each Lender.    Each Lender
hereby individually represents and warrants, as to itself, that it is (a) either
a Qualified Institutional Buyer under Rule 144A of the Securities Act or an
institutional “Accredited Investor” as defined in Rule (1)-501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.

Section 4.05   Representations and Warranties of the Collateral Custodian.   The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

(a)      Organization; Power and Authority.   It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

(b)      Due Authorization.  The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

(c)      No Conflict.    The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

(d)      No Violation.    The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

(e)      All Consents Required.  All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

(f)      Validity, Etc.   The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

-84-



--------------------------------------------------------------------------------

ARTICLE V.

GENERAL COVENANTS

Section 5.01   Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a)      Organizational Procedures and Scope of Business.   The Borrower will
observe all organizational procedures required by its formation documents and
the laws of its jurisdiction of formation. Without limiting the foregoing, the
Borrower will limit the scope of its business to: (i) the acquisition of Loans
and the ownership and management of the Portfolio Assets and the related assets
in the Collateral Portfolio; (ii) the sale, transfer or other disposition of
Loans and any equity issued by or assets of any Portfolio Subsidiary, as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the
Underlying Instruments to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (v) exercising any rights
(including but not limited to voting rights and rights arising in connection
with a Bankruptcy Event with respect to an Obligor or the consensual or
non-judicial restructuring of the debt or equity of an Obligor) or remedies in
connection with the Loans and participating in the committees (official or
otherwise) or other groups formed by creditors of an Obligor to the extent not
in conflict with the terms of this Agreement or any other Transaction Document;
and (vi) engaging in any activity and to exercise any powers permitted to
limited liability companies under the laws of the State of Delaware that are
incident to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

(b)      Special Purpose Entity Requirements.   The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from any other Person; (iv) have a
Board of Managers separate from that of any other Person; (v) file its own tax
returns, except to the extent that the Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file taxes under Applicable Law,
and pay any Taxes so required to be paid under Applicable Law, except for those
Taxes being contested in good faith by appropriate proceedings and in respect of
which the Borrower has established proper reserves on its books in accordance
with GAAP; (vi) not commingle its assets with assets of any other Person;
(vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence; (viii) maintain
separate financial statements; provided, however, that the Borrower’s assets may
be included in a consolidated financial statement of its Affiliate if
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Borrower from such Affiliate and to indicate
that the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (B) such assets
shall also be listed on the Borrower’s own separate books and records; (ix) pay
its own liabilities only out of its own funds; (x) maintain an arm’s-length
relationship with the Seller each of its other Affiliates; (xi) not hold out its
credit or assets as being available to satisfy the obligations of others;
(xii) allocate fairly and reasonably any overhead expenses that are shared with
an Affiliate,

 

-85-



--------------------------------------------------------------------------------

including for shared office space; (xiii) use separate stationery, invoices and
checks; (xiv) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xv) correct any
known misunderstanding regarding its separate identity; (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvii) cause its Board of Managers to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe in all
respects all other Delaware limited liability company formalities; (xviii) not
acquire the obligations or any securities of its Affiliates; (xix) cause the
managers, officers, agents and other representatives of the Borrower to act at
all times with respect to the Borrower consistently and in furtherance of the
foregoing and in the best interests of the Borrower; and (xx) maintain at least
one special member, who, upon the dissolution of the sole member or the
withdrawal or the disassociation of the sole member from the Borrower, shall
immediately become the member of the Borrower in accordance with the LLC
Agreement.

(c)      Preservation of Company Existence.   The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a limited liability company in any other
jurisdiction in which it does business and in which it is required to so qualify
under Applicable Law.

(d)      Compliance with Legal Opinions.   The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Borrower
relating to the issues of substantive consolidation and true sale of the Loans.

(e)      Deposit of Collections.   The Borrower shall promptly (but in no event
later than one Business Day after receipt) deposit or cause to be deposited into
the Collection Account any and all Available Collections received by the
Borrower, any Borrower Advisor or any of their respective Affiliates.

(f)      Disclosure of Purchase Price.   The Borrower shall disclose to the
Administrative Agent and the Lender Agents the Purchase Price for each Loan
proposed to be transferred to the Borrower.

(g)      Obligor Defaults and Bankruptcy Events.   The Borrower shall give, or
shall cause the Collateral Manager to give, notice to the Administrative Agent
and the Lender Agents within two (2) Business Days of the Borrower’s, the
Seller’s or any Borrower Advisor’s actual knowledge of the occurrence of any
default by an Obligor under any Loan or any Bankruptcy Event with respect to any
Obligor under any Loan.

(h)      Required Loan Documents.  The Borrower shall deliver to the Collateral
Custodian a hard copy (or, unless an original signature is required, electronic
copy) of the Required Loan Documents and the Loan Checklist pertaining to each
Loan within two (2) Business Days of the Cut-Off Date pertaining to such Loan.

 

-86-



--------------------------------------------------------------------------------

(i)      Taxes.  The Borrower will file or cause to be filed its tax returns and
pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as otherwise contemplated in Section 4.01(m)).

(j)      Notice of Events of Default and Value Adjustment Events.  The Borrower
will provide the Administrative Agent and each Lender Agent (with a copy to the
Collateral Agent) with prompt written notice of the occurrence of each Value
Adjustment Event, Collateral Manager Event of Default, Event of Default and each
Unmatured Event of Default of which the Borrower has knowledge or has received
notice. In addition, no later than two (2) Business Days following the
Borrower’s knowledge or notification of the occurrence of any Event of Default,
Collateral Manager Event of Default or Unmatured Event of Default, the Borrower
will provide to the Administrative Agent and each Lender Agent a written
statement of an Authorized Person of the Borrower setting forth the details of
such event and the action that will be taken with respect thereto.

(k)      Notice of Material Events.   The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.

(l)      Notice of Income Tax Liability.   The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five (5) Business Days thereafter)
of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of the Borrower or any “affiliated group”
(within the meaning of Section 1504(a)(l) of the Code) of which the Borrower is
a member in an amount equal to or greater than $1,000,000 in the aggregate, or
(ii) to the Tax liability of the Borrower itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof.

(m)     [Reserved].

(n)      Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent and each
Lender if any representation or warranty set forth in Section 4.01 or
Section 4.02 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Collateral Agent, the Administrative Agent
and the Lender Agents a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Borrower shall notify the Administrative Agent and each Lender
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

(o)      Notice of Breaches of Representations and Warranties under the Purchase
and Sale Agreement.  Promptly after receiving knowledge or notice of the same,
the Borrower confirms and agrees that the Borrower will send to the
Administrative Agent, each Lender Agent

 

-87-



--------------------------------------------------------------------------------

and the Collateral Agent a notice of (i) any breach of any representation,
warranty, agreement or covenant under the Purchase and Sale Agreement or
(ii) any event or occurrence that, upon notice, or upon the passage of time or
both, would constitute such a breach.

(p)      Notice of Proceedings.   The Borrower shall notify the Administrative
Agent and each Lender Agent, as soon as possible and in any event within three
(3) Business Days, after the Borrower receives notice or obtains knowledge
thereof, of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Collateral Portfolio, the Transaction Documents, the Collateral
Agent’s, for the benefit of the Secured Parties, interest in the Collateral
Portfolio, or the Borrower, the Seller, any Borrower Advisor or any of their
respective Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower in excess of $500,000 shall be deemed to be material, (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting any Borrower Party, the Seller or any of their respective Affiliates
(other than the Borrower, the Collateral Sub-Advisor or any Affiliates of the
Collateral Sub-Advisor) in excess of $1,000,000 shall be deemed to be material
and (iii) any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral Sub-Advisor that would be reasonably
likely to result in a Material Adverse Effect shall be deemed to be material.

(q)      Notice of ERISA Reportable Events.  The Borrower shall promptly notify
the Administrative Agent and each Lender Agent after receiving notice of any
Reportable Event, and provide them with a copy of such notice.

(r)      Notice of Accounting Changes.   As soon as possible and in any event
within five (5) Business Days after the effective date thereof, the Borrower
will provide to the Administrative Agent and, upon request, each Lender Agent
notice of any change in the accounting policies of the Borrower.

(s)      Additional Documents.   The Borrower shall provide the Administrative
Agent and each Lender Agent with copies of such documents as the Administrative
Agent or any Lender Agent may reasonably request evidencing the accuracy of the
representations set forth in this Agreement.

(t)      Protection of Security Interest.   With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) (at the expense of the
Borrower) take all action necessary to perfect, protect and more fully evidence
the Borrower’s ownership of such Collateral Portfolio free and clear of any Lien
other than the Lien created hereunder and Permitted Liens, including, without
limitation, executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (ii) (at the expense of the
Borrower) take all action necessary to cause a valid, subsisting and enforceable
first priority perfected security interest, subject only to Permitted Liens, to
exist in favor of the Collateral Agent (for the benefit of the Secured Parties)
in the Borrower’s interests in all of the Collateral Portfolio being

 

-88-



--------------------------------------------------------------------------------

Pledged hereunder including the filing of a UCC financing statement in the
applicable jurisdiction adequately describing the Collateral Portfolio (which
may include an “all asset” filing), and naming the Borrower as debtor and the
Collateral Agent as the secured party, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices,
(including any amendments thereto or assignments thereof), (iii) permit the
Administrative Agent, any Lender or their respective agents or representatives
to visit the offices of the Borrower during normal office hours and upon
reasonable advance notice examine and make copies of all documents, books,
records and other information concerning the Collateral Portfolio and discuss
matters related thereto with any of the officers or employees of the Borrower
having knowledge of such matters (provided that, unless an Event of Default
shall be continuing, the Borrower shall only be liable for the costs and
expenses of two such visits per calendar year), and (iv) take all additional
action that the Administrative Agent, any Lender Agent or the Collateral Agent
may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral Portfolio, or to enable the Administrative Agent or
the Collateral Agent to exercise or enforce any of their respective rights
hereunder.

(u)      Liens.  The Borrower will promptly notify the Administrative Agent and
the Lender Agents of the existence of any Lien on the Collateral Portfolio
(other than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties (unless
the reasonably anticipated costs to defend such claims exceeds the value of any
Loan and prior written notice has been provided to the Administrative Agent).

(v)      Other Documents.   At any time from time to time upon prior written
request of the Administrative Agent or any Lender Agent, at the sole expense of
the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent or any Lender Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

(w)      Compliance with Law.   The Borrower shall at all times comply in all
material respects with all Applicable Law (including, without limitation,
Environmental Laws and all federal securities laws), and the Borrower shall do
or cause to be done all things necessary to preserve and maintain in full force
and effect its legal existence, and all licenses material to its business.

(x)      Proper Records.   The Borrower shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

(y)      Satisfaction of Obligations.    The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being

 

-89-



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and reserves with respect
thereto have been provided on the books of the Borrower.

(z)      Performance of Covenants.   The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.

(aa)      Tax Treatment.  The Borrower and the Lenders shall (and the Borrower
shall cause the Seller to) treat the Advances advanced hereunder as indebtedness
for U.S. federal income tax purposes and file any and all tax forms in a manner
consistent therewith.

(bb)      Maintenance of Records.    The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business and will furnish the Administrative Agent and each Lender Agent, upon
the reasonable request by the Administrative Agent and each Lender Agent,
information with respect to the Collateral Portfolio and the conduct and
operation of its business.

(cc)      Obligor Notification Forms.   The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent’s discretion on the Collateral
Agent’s behalf, after the occurrence of an Event of Default) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral Portfolio and the obligation to make payments as
directed by the Administrative Agent on the Collateral Agent’s behalf.

(dd)      Officer’s Certificate.  On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer’s Certificate, in form and
substance reasonably acceptable to the Collateral Agent and the Administrative
Agent, providing (i) a certification, based upon a review and summary of UCC
search results, that there is no other interest in the Collateral Portfolio
perfected by filing of a UCC financing statement other than in favor of the
Collateral Agent and Permitted Liens and (ii) a certification, based upon a
review and summary of tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any tax or judgment lien.

(ee)      Continuation Statements.  The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing each financing statement filed pursuant to this Agreement or in
connection with any Advance hereunder, unless the Collection Date shall have
occurred, authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement.

(ff)      Disregarded Entity.    The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

(gg)      Withholding. If the provisions of Sections 1471 through 1474 of the
Code or any regulations promulgated thereunder become applicable to any payments
to the Borrower

 

-90-



--------------------------------------------------------------------------------

made in respect of the Collateral Portfolio, the Borrower shall exercise its
best efforts to avoid the imposition of any withholding tax in respect of such
payments under those provisions.

(hh)     Loan Register. In the case of Agented Loans, the Borrower shall
maintain, or cause to be maintained, with respect to each Noteless Loan a
register (which may be in physical or electronic form and readily identifiable
as the loan register) (each, a “Loan Register”) in which it will record, or
cause to be recorded, (v) the amount of such Noteless Loan, (w) the amount of
any principal or interest due and payable or to become due and payable from the
Obligor thereunder, (x) the amount of any sum in respect of such Noteless Loan
received from the Obligor, (y) the date of origination of such Noteless Loan and
(z) the maturity date of such Noteless Loan.

Section 5.02   Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a)      Special Purpose Entity Requirements.     The Borrower shall not
(i) guarantee any obligation of any Person, including any Affiliate or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person; (ii) engage, directly or
indirectly, in any business, other than the actions required or permitted to be
performed under Section 5.01(a); (iii) incur, create or assume any Indebtedness,
other than Indebtedness incurred under the Transaction Documents; (iv) make or
permit to remain outstanding any loan or advance to, or own or acquire any stock
or securities of, any Person, except that the Borrower may invest in those Loans
and other investments permitted under the Transaction Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Transaction Documents and permit the same to remain outstanding in
accordance with such provisions; (v) fail to be Solvent; (vi) create, form or
otherwise acquire any Subsidiaries or own any equity interest in any other
entity, other than any Portfolio Subsidiaries, (vii) release, sell, transfer,
convey or assign any Loan unless in accordance with the Transaction Documents,
(viii) except for capital contributions or capital distributions permitted under
the terms and conditions of this Agreement and properly reflected on the books
and records of the Borrower, enter into any transaction with an Affiliate of the
Borrower except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction; (ix) identify itself as a
department or division of any other Person; or (x) own any asset or property
other than the Loans, the Portfolio Assets, any Portfolio Subsidiaries and the
related assets in the Collateral Portfolio and incidental personal property
necessary for the ownership or operation of these assets.

(b)      Requirements for Material Actions.  The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all members (including the consent of the
Independent Director(s)) is required for the Borrower to (i) seek to be
adjudicated bankrupt or insolvent or seek any relief under any law relating to
relief from debts or the protection of debtors, (ii) institute or consent to the
institution of bankruptcy or insolvency proceedings against it, (iii) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (iv) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Borrower or a substantial part of its

 

-91-



--------------------------------------------------------------------------------

property, (v) make any assignment for the benefit of the Borrower’s creditors,
(vi) admit in writing its inability to pay its debts generally as they become
due, or (vii) take any action in furtherance of any of the foregoing.

(c)      Protection of Title.  The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

(d)      Transfer Limitations.  The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

(e)      Liens.  The Borrower shall not create, incur or permit to exist any
lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

(f)      Organizational Documents.  The Borrower shall not modify or terminate
any of its organizational or operational documents without the prior written
consent of the Administrative Agent.

(g)      Merger, Acquisitions, Sales, etc.   The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(h)      Use of Proceeds.  The Borrower will use the proceeds of the Advances
only to acquire Eligible Loans, to make distributions to its member in
accordance with the terms hereof or to pay related expenses (including expenses
payable hereunder).

(i)      Limited Assets.  The Borrower shall not hold or own any assets that are
not part of the Collateral Portfolio (other than Excluded Amounts and Retained
Interests).

(j)      Tax Treatment.  The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation (or as a publicly traded
partnership, taxable mortgage pool or other entity taxable as a corporation) for
U. S. federal income tax purposes.

(k)      Extension or Amendment of Loans.   The Borrower will not, unless so
directed by the Collateral Manager in accordance with the Management Agreement,
extend, amend or otherwise modify the terms of any Loan (including the related
Underlying Collateral).

(l)      Purchase and Sale Agreement.   The Borrower will not amend, modify,
waive or terminate any provision of the Purchase and Sale Agreement without the
prior written consent of the Administrative Agent.

 

-92-



--------------------------------------------------------------------------------

(m)     Restricted Junior Payments.  The Borrower shall not make any Restricted
Junior Payment unless (i) no Event of Default, Collateral Manager Event of
Default, Unmatured Collateral Manager Event of Default or Unmatured Event of
Default (including, without limitation a Borrowing Base Deficiency) has occurred
or would result therefrom and (ii) such Restricted Junior Payments are made with
either (A) the proceeds of an Advance or (B) funds received by the Borrower
pursuant to Section 2.04(a)(x) or Section 2.04(b)(vi).

(n)      ERISA Matters.  The Borrower will not (a) engage, and will exercise its
best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction with respect to a Pension Plan (within the meaning of ERISA
Section 406(a) or (b) or Code Section 4975) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) fail to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code with respect to any
Pension Plan other than a Multiemployer Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result, directly or
indirectly in any liability to the Borrower, or (e) permit to exist any
occurrence of any Reportable Event.

(o)      Instructions to Obligors. The Borrower will not make any change, or
permit any Borrower Advisor to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account unless the Administrative Agent has consented to such change.

(p)      Change of Jurisdiction, Location, Names or Location of Loan Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its limited liability company name or use any tradenames, fictitious names,
assumed names, “doing business as” names or other names (other than those listed
on Schedule I hereto, as such schedule may be revised from time to time to
reflect name changes and name usage permitted under the terms of this
Section 5.02(o) after compliance with all terms and conditions of this
Section 5.02(o) related thereto) unless, prior to the effective date of any such
change in the jurisdiction of its formation, name change or use, the Borrower
receives prior written consent from the Administrative Agent of such change and
delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. The Borrower will not
change the location of its chief executive office unless prior to the effective
date of any such change of location, the Borrower notifies the Administrative
Agent of such change of location in writing. The Borrower will not move, or
consent to the Collateral Custodian or any Borrower Advisor moving, the Loan
Files from the location thereof on the Closing Date, unless the Administrative
Agent shall consent to such move in writing (such consent not to be unreasonably
withheld or delayed) and the Borrower shall, in advance of such move, provide
the Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may reasonably request in connection
therewith.

(q)      Allocation of Charges.    The Borrower shall not suffer to exist any
agreement or understanding between any Borrower Advisor and the Borrower (other
than the

 

-93-



--------------------------------------------------------------------------------

Transaction Documents, and as expressly set forth herein, as disclosed to the
Administrative Agent in writing prior to the Closing Date, or as consented to by
the Administrative Agent), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any Taxes, fees,
assessments or other governmental charges.

(r)      Taxable Mortgage Pool Matters.  The sum of the Outstanding Balances of
all Loans owned by the Borrower that are principally secured by an interest in
real property (within the meaning of Treasury Regulation
Section 3.01.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
Outstanding Balance of the Collateral Portfolio.

Section 5.03   Affirmative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date:

(a)      Compliance with Law.  The Collateral Agent will comply in all material
respects with all Applicable Law.

(b)      Preservation of Existence.    The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

Section 5.04   Negative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

Section 5.05   Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a)      Compliance with Law.    The Collateral Custodian will comply in all
material respects with all Applicable Law.

(b)      Preservation of Existence.   The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

(c)      Location of Required Loan Documents.   Subject to Article XI of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at 1055 10th Avenue SE, Minneapolis, MN
55414 unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Loan
Documents to be released to a Borrower Advisor on a

 

-94-



--------------------------------------------------------------------------------

temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

Section 5.06   Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a)      Required Loan Documents.  The Collateral Custodian will not dispose of
any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

(b)      No Changes in Collateral Custodian Fees.  The Collateral Custodian will
not make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent.

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.01   [Reserved].

Section 6.02   Collateral Management Duties.

The Borrower shall cause the Collateral Manager to comply with each of the
Collateral Manager’s duties under the Management Agreement.

Section 6.03   Authorization of the Collateral Manager.

(a)      Each of the Borrower, the Administrative Agent, each Lender Agent and
each Lender hereby authorizes the Collateral Manager (including any successors
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable in the determination of the Collateral Manager and not
inconsistent with the sale of the Collateral Portfolio by the Seller to the
Borrower under the Purchase and Sale Agreement and the Pledge of the Collateral
Portfolio by the Borrower to the Collateral Agent on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral
Portfolio, including, without limitation, endorsing any of their names on checks
and other instruments representing Interest Collections and Principal
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Collateral Portfolio and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall (and the Borrower shall cause the Seller to) furnish
the Collateral Manager (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Collateral Manager to
carry out their servicing and administrative duties hereunder, and shall
cooperate with the Collateral Manager to the fullest extent in order to ensure
the collectability of the Collateral Portfolio. In no event shall

 

-95-



--------------------------------------------------------------------------------

the Borrower permit the Collateral Manager to make the Secured Parties, the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent a
party to any litigation without such party’s express prior written consent, or
to make the Borrower a party to any litigation (other than any routine
foreclosure or collection procedure or other routine enforcement of the
obligations of any Obligor owing to the Borrower) without the Administrative
Agent’s and each Lender Agent’s consent.

(b)      After the declaration of the Facility Maturity Date, at the direction
of the Administrative Agent, the Borrower shall cause each Borrower Advisor to
take such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral Portfolio; provided, that the
Administrative Agent may, at any time that an Event of Default has occurred,
notify any Obligor with respect to any Collateral Portfolio of the assignment of
such Collateral Portfolio to the Collateral Agent on behalf of the Secured
Parties and direct that payments of all amounts due or to become due be made
directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral Portfolio, and adjust, settle or compromise the amount or
payment thereof.

Section 6.04   Collection of Payments; Accounts.

(a)      Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” within the
meaning of the UCC and (ii) except as otherwise expressly provided herein and in
the Securities Account Control Agreement, prior to the delivery of a Notice of
Exclusive Control (as defined in the Securities Account Control Agreement, as
applicable), the Borrower shall be entitled to exercise the rights that comprise
each Financial Asset held in each Controlled Account which is a securities
account; provided that after the delivery of a Notice of Exclusive Control (as
defined in the Securities Account Control Agreement) such rights shall be
exclusively held by the Collateral Agent (acting at the direction of the
Administrative Agent). Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(b) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the securities intermediary’s jurisdiction (within the meaning
of Section 8-110(e) of the UCC). All securities or other property underlying any
Financial Assets credited to the Controlled Accounts in the form of securities
or instruments shall be registered in the name of the Account Bank or if in the
name of the Borrower or the Collateral Agent, Indorsed to the Account Bank,
Indorsed in blank, or credited to another securities account maintained in the
name of the Account Bank, and in no case will any Financial Asset credited to
the Controlled Accounts be registered in the name of the Borrower, payable to
the order of the Borrower or specially Indorsed to the Borrower, except to the
extent the foregoing have been specially Indorsed to the Account Bank or
Indorsed in blank.

 

-96-



--------------------------------------------------------------------------------

(b)      Underlying Instruments.  Notwithstanding any term hereof (or any term
of the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan in the nature of
a loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Underlying
Instruments, or otherwise to examine the Underlying Instruments, in order to
determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents).
The Collateral Custodian shall hold any Instrument delivered to it evidencing
any Loan granted to the Collateral Agent hereunder as custodial agent for the
Collateral Agent in accordance with the terms of this Agreement.

(c)      Adjustments.   If (i) any Borrower Advisor makes a deposit into the
Collection Account in respect of an Interest Collection or Principal Collection
of a Loan and such Interest Collection or Principal Collection was received by
such Borrower Advisor in the form of a check that is not honored for any reason
or (ii) any Borrower Advisor makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Borrower shall cause such Borrower Advisor to appropriately
adjust the amount subsequently deposited into the Collection Account to reflect
such dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

Section 6.05   Management of REO Assets.

(a)      If, in the reasonable business judgment of the Borrower, it becomes
necessary to convert any Loan into an REO Asset in accordance with the
Management Agreement, the Borrower shall transfer and assign such Loan (or the
portion thereof owned by the Borrower) to a Portfolio Subsidiary using a
contribution agreement reasonably acceptable to the Administrative Agent. Any
equity interests of the Portfolio Subsidiary acquired by the Borrower shall
immediately become a part of the Collateral Portfolio and be subject to the
grant of a security interest under Section 2.12 and, if certificated, shall be
promptly delivered to the Collateral Custodian, each undated and duly Indorsed
in blank. The Portfolio Subsidiary shall be formed and operated pursuant to
organizational documents reasonably acceptable to the Administrative Agent.
After execution thereof, the Borrower shall prevent the Portfolio Subsidiary
from agreeing to any amendment or other modification of the Portfolio Subsidiary
organizational documents without first obtaining the written consent of the
Administrative Agent. The Borrower shall manage each Portfolio Subsidiary (i) in
accordance with Applicable Law, (ii) with reasonable care and diligence,
(iii) in accordance with the applicable Portfolio Subsidiary’s organizational
documents and (iv) with a view toward maximizing Recoveries on the applicable
REO Asset (collectively, the “REO Management Standard”). The Borrower will cause
all “Distributable Cash” (or any comparable definition set forth in the
Portfolio Subsidiary’s organizational documents) to be deposited into the
Collection Account within two (2) Business Days of receipt thereof.

 

-97-



--------------------------------------------------------------------------------

(b)      In the event that title to any Underlying Collateral is acquired on
behalf of a Portfolio Subsidiary for the benefit of its equity owners in
foreclosure, by deed in lieu of foreclosure or upon abandonment or reclamation
from bankruptcy, the deed or certificate of sale shall be taken in the name of
such Portfolio Subsidiary. The Borrower shall use commercially reasonable
efforts to cause each REO Asset to be managed, conserved, protected and operated
solely for the purpose of its prompt disposition and sale.

(c)      Notwithstanding any provision to the contrary contained in this
Agreement, the Borrower shall not (nor shall permit the Portfolio Subsidiary to)
obtain title to any Underlying Collateral as a result of or in lieu of
foreclosure or otherwise, obtain title to any direct or indirect partnership
interest in any Obligor pledged pursuant to a pledge agreement and thereby be
the beneficial owner of Underlying Collateral, have a receiver of rents
appointed with respect to, and shall not otherwise acquire possession of, or
take any other action with respect to, any Underlying Collateral if, as a result
of any such action, the Portfolio Subsidiary would be considered to hold title
to, to be a “mortgagee-in-possession” of, or to be an “owner” or “operator” of,
such Underlying Collateral within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable state or local Environmental Law, unless the Borrower has
previously determined in accordance with the REO Management Standard, based on
an updated Phase I environmental assessment report generally prepared in
accordance with the ASTM Phase I Environmental Site Assessment Standard E
1527-05, as may be amended or, with respect to residential property, a property
inspection and title report, that:

 (i)      such Underlying Collateral is in compliance in all material respects
with applicable Environmental Laws; and

(ii)      there are no circumstances present at such Underlying Collateral
relating to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Underlying Collateral under applicable federal, state or local law or
regulation.

In the event that the Phase I or other environmental assessment first obtained
by the Borrower with respect to Underlying Collateral indicates that such
Underlying Collateral may not be in compliance with applicable Environmental
Laws or that hazardous materials may be present but does not definitively
establish such fact, the Borrower shall immediately sell or substitute the
related Loan in accordance with Section 2.07.

Section 6.06   [Reserved].

Section 6.07   Reports to the Administrative Agent; Account Statements;
Servicing Information.

(a)      Notice of Borrowing.  On each Advance Date, on each reduction of
Advances Outstanding pursuant to Section 2.17(a), on any termination of this
Agreement or reduction in part of the Maximum Facility Amount pursuant to
Section 2.17(b) and on each reinvestment of Principal Collections pursuant to
Section 2.19, the Borrower (or the Collateral

 

-98-



--------------------------------------------------------------------------------

Manager on its behalf) will provide a Notice of Borrowing or a Notice of
Reduction, as applicable, and a Borrowing Base Certificate, each updated to no
sooner than the Business Day preceding such date, to the Administrative Agent
(with a copy to the Collateral Agent).

(b)      Collateral Management Report.  On each Reporting Date, the Borrower
will cause the Collateral Manager to deliver to each Lender Agent, the
Administrative Agent, the Collateral Agent and any Liquidity Bank, a monthly
statement including (i) a Borrowing Base Certificate calculated as of the
immediately prior Determination Date, (ii) the Loan Tape calculated as of the
immediately prior Determination Date, (iii) in connection with any month in
which a Payment Date occurs, amounts to be remitted pursuant to Section 2.04 to
the applicable parties (which shall include any applicable wiring instructions
of the parties receiving payment), and (iv) any other information the Collateral
Manager may deem relevant with respect to any Loan (such monthly statement, a
“Collateral Management Report”). Each Collateral Management Report shall be
signed by an Authorized Person of the Collateral Manager and the Borrower and
shall be substantially in the form of Exhibit K.

(c)      Collateral Manager Certificate.      Together with each Collateral
Management Report, the Borrower shall cause the Collateral Manager to submit to
the Administrative Agent, each Lender Agent, the Collateral Agent and any
Liquidity Bank a certificate substantially in the form of Exhibit L (a
“Collateral Manager Certificate”), signed by an Authorized Person of the
Collateral Manager, which shall include a certification by such Authorized
Person that, to the knowledge of each such Authorized Person, no Collateral
Manager Event of Default or Event of Default has occurred (in each case except
as specified therein) and no Unmatured Event of Default exists.

(d)      Financial Statements.   The Borrower shall cause the Equityholder to
submit to the Administrative Agent, each Lender Agent, any Liquidity Bank and
the Collateral Agent, (i) within 45 days after the end of each of its first
three fiscal quarters (excluding the fiscal quarter ending on the date specified
in clause (ii)), commencing March 31, 2014, consolidated unaudited financial
statements of the Equityholder for the most recent fiscal quarter, and
(ii) within 120 days after the end of each fiscal year, commencing with the
fiscal year ended December 31, 2014, consolidated audited financial statements
of the Equityholder, audited by a firm of nationally recognized independent
public accountants, as of the end of such fiscal year.

(e)      Obligor Financial Statements; Valuation Reports; Other Reports.  The
Borrower will (pursuant to Section 6.07(g)) cause the Collateral Manager to
deliver to the Administrative Agent, the Collateral Agent and, upon request, any
Lender Agent, with respect to each Obligor, (i) to the extent received by the
Borrower and/or the Collateral Manager pursuant to the Underlying Instrument,
the complete financial reporting package with respect to such Obligor and with
respect to each Loan for such Obligor (including any financial statements,
management discussion and analysis, executed covenant compliance certificates,
and related covenant calculations with respect to such Obligor and with respect
to each Loan for such Obligor) provided to the Borrower and/or the Collateral
Manager either monthly or quarterly, as the case may be, by such Obligor, which
delivery shall be made within 10 Business Days after the Collateral Manager’s or
the Borrower’s receipt thereof, (ii) the annual budget (along with subsequent
changes thereto) with respect to such Obligor and provided to the Borrower
and/or

 

-99-



--------------------------------------------------------------------------------

the Collateral Manager by such Obligor, which delivery shall be made within 10
Business Days after receipt by the Borrower and/or the Collateral Manager,
(iii) a monthly or quarterly, as the case may be, update to the portfolio
summary prepared by the Collateral Manager with respect to such Obligor and with
respect to each Loan for such Obligor, which delivery shall be made no later
than 45 days after receipt by the Borrower and/or the Collateral Manager of the
information set forth in clause (e)(i) above and (iv) the portfolio update
prepared by the Collateral Manager with respect to each Obligor on a quarterly
basis, which delivery shall be made no later than 90 days after the end of each
calendar quarter and 120 days after the end of each fiscal year. The Collateral
Manager will promptly deliver to the Administrative Agent and any Lender Agent,
upon reasonable request and to the extent received by the Borrower and/or the
Collateral Manager, all other documents and information required to be delivered
by the Obligors to the Borrower with respect to any Loan included in the
Collateral Portfolio.

(f)      Amendments to Loans.  The Borrower shall cause the Collateral Manager
to deliver to the Administrative Agent, the Collateral Custodian and, upon
request, any Lender Agent, a copy of any material amendment, restatement,
supplement, waiver or other modification to the Underlying Instrument of any
Loan (along with any internal documents prepared by the Collateral Manager and
provided to its investment committee in connection with such amendment,
restatement, supplement, waiver or other modification) within 10 Business Days
of the effectiveness of such amendment, restatement, supplement, waiver or other
modification.

(g)      Website Access to Information.  Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to the Management Agreement and this Article VI shall
be posted on a secured website (including IntraLinks or similar services or the
Collateral Manager’s proprietary restricted-access server) to which the
Administrative Agent and, upon request, any Lender Agent have access or upon
receipt of such information through e-mail or another delivery method acceptable
to the Administrative Agent.

(h)      Additional Information. The Borrower will cause the Collateral Manager
to deliver to the requesting party any financial or other information in
connection with this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby reasonably requested by the
Administrative Agent, any Lender Agent or the Collateral Agent.

Section 6.08   Annual Statement as to Compliance.

  The Borrower will cause the Collateral Manager to provide to the
Administrative Agent, each Lender Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Collateral Manager, commencing with
the fiscal year ending on December 31, 2014, a fiscal report signed by an
Authorized Person of the Collateral Manager certifying that (a) a review of the
activities of the Collateral Manager, and the Collateral Manager’s performance
pursuant to this Agreement, for the fiscal period ending on the last day of such
fiscal year has been made under such Person’s supervision and (b) the Collateral
Manager has performed or has caused to be performed in all material respects all
of its obligations under this Agreement and the other Transaction Documents
throughout such year and, except as set forth in such report, no Collateral
Manager Event of Default has occurred.

 

-100-



--------------------------------------------------------------------------------

Section 6.09   Annual Independent Public Accountant’s Review of Collateral
Management Reports

The Borrower will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Borrower Advisors and who
may include, without limitation, McGladrey & Pullen, LLP) to furnish to the
Administrative Agent, each Lender Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending on December 31, 2014, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule II) to certain
documents and records relating to the Collateral Portfolio under any Transaction
Document, compared the information contained in the Collateral Management
Reports and the Collateral Manager Certificates delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement. In the event such
independent public accountants require the Collateral Custodian or Collateral
Agent to agree to the procedures to be performed by such firm in any of the
reports required to be prepared pursuant to this Section 6.09, the Collateral
Manager shall direct the Collateral Custodian or Collateral Agent in writing to
so agree; it being understood and agreed that the Collateral Custodian or
Collateral Agent shall deliver such letter of agreement in conclusive reliance
upon the direction of the Collateral Manager, and the Collateral Custodian or
Collateral Agent has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures. Notwithstanding anything to the
contrary herein, if the Collateral Custodian, Administrative Agent, any Lender
Agent or the Collateral Agent fail within 75 days following the end of each
fiscal year of the Borrower to execute any documentation required by the
independent public accountants selected by the Borrower prior to the delivery of
any report contemplated by this Section 6.09, then the Borrower shall have no
obligation to furnish any report covering such fiscal year pursuant to this
Section 6.09.

Section 6.10   [Reserved].

Section 6.11   Collateral Manager Events of Default.  Notwithstanding anything
to the contrary herein, if any of the following events (each a “Collateral
Manager Event of Default”) shall occur and be continuing:

(a)        any failure on the part of any Borrower Advisor duly to (i) observe
or perform in any material respect any other covenants or agreements of such
Borrower Advisor set forth in any Transaction Documents to which such Borrower
Advisor is a party (including, without limitation, any delegation of such
Borrower Advisor’s duties that is not expressly permitted by the Transaction
Documents) or (ii) comply in any material respect with the Collateral Management
Standard regarding the servicing of the Collateral Portfolio and in each case
the same continues unremedied for a period of thirty (30) days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to such Borrower Advisor by the Administrative Agent, the Borrower or the
Collateral Agent (at the direction of the

 

-101-



--------------------------------------------------------------------------------

Administrative Agent) and (y) the date on which a Authorized Person of such
Borrower Advisor acquires knowledge thereof;

(b)      a Bankruptcy Event occurs with respect to any Borrower Advisor;

(c)      (i) a change of control occurs with respect to the Collateral Manager
or (ii) as determined in the sole discretion of the Administrative Agent, a
change of control that materially and adversely affects any Secured Party
hereunder occurs with respect to the Collateral Advisor or the Collateral
Sub-Advisor (“control” being defined for purposes of this definition as the
possession, direct or indirect, of the power to direct or cause the direction of
the management, actions and policies of a person, whether through voting rights,
ownership rights, or by contract or otherwise);

(d)      any representation, warranty or certification made by the Collateral
Manager in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect and which continues to be unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Collateral Manager by the Administrative Agent, the
Borrower or the Collateral Agent (at the direction of the Administrative Agent)
and (ii) the date on which a Authorized Person of the Collateral Manager
acquires knowledge thereof;

(e)      the occurrence of an Event of Default;

(f)      no investment professionals of the Collateral Sub-Advisor who from time
to time manage non-investment grade loans on behalf of other clients of the
Collateral Sub-Advisor are actively involved in advising the Collateral Advisor
on the selection and management of the assets of the Borrower on a basis
consistent with the Collateral Sub-Advisor’s existing practices or failure of
the Collateral Advisor to follow such advice on a basis consistent with the
Collateral Advisor’s existing practices, in each case as determined by the
Administrative Agent in its reasonable discretion;

(g)      the rendering against the Collateral Manager or the Collateral Advisor
of one or more final judgments, decrees or orders for the payment of money
individually or in the aggregate (as to each such Person) in excess of the
lesser of (x) 3% of the net asset value of such Person and (y) $2,000,000, and
such Person shall not have discharged or provided for the discharge of any such
judgment, decree or order in accordance with its terms and such judgment, decree
or order continues unsatisfied and in effect for any period of more than sixty
(60) consecutive days without a stay of execution;

(h)      the Collateral Manager or the Collateral Advisor defaults in making any
payment required to be made under an agreement for borrowed money (other than
this Agreement) to which it is a party individually or in the aggregate (as to
each such Person) in excess of the lesser of (x) 3% of the net asset value of
such Person and (y) $2,000,000, and such default is not cured within the
applicable cure period, if any, provided for under such agreement;

 

-102-



--------------------------------------------------------------------------------

(i)       any failure of the Borrower to cause the Collateral Manager,
Collateral Advisor or Collateral Sub-Advisor to deliver (i) any required
Collateral Management Report on or before the date occurring three Business Days
after the date such report is required to be made or given, as the case may be
or (ii) any other Required Reports hereunder on or before the date occurring
three Business Days after the date such report is required to be made or given,
as the case may be, in each case under the terms of this Agreement;

(j)       the failure of (i) FS Investment Corporation II to be the Collateral
Manager (unless it is replaced by the Collateral Sub-Advisor), (ii) FSIC II
Advisor, LLC to be the Collateral Advisor (unless it is replaced by the
Collateral Sub-Advisor) or (iii) GSO/Blackstone Debt Funds Management LLC to be
the Collateral Sub-Advisor;

(k)      the Collateral Sub-Advisor fails to have at least $4,000,000,000 of
total commercial loans under management at fair value as reported by it in its
most recent quarterly financial statement;

(l)       any merger or consolidation of the Collateral Manager that does not
comply with the provisions of Section 5(h) of the Management Agreement; or

(m)     either (i) the organizational documents of either the Collateral Manager
or the Collateral Advisor fail to be in full force and effect or (ii) the
organizational documents of the Collateral Manager are amended in a manner
adverse to any Secured Party without the prior written consent of the
Administrative Agent;

then (i) the Borrower shall not permit the Collateral Manager to consent to
modifications to Loans or to any acquisition or disposition of Loans hereunder
(each, a “Collateral Portfolio Transaction”) and under each other Transaction
Document, (ii) the Borrower shall cause the Collateral Manager to have the prior
written consent of the Administrative Agent in its sole discretion prior to
directing the Borrower to enter into any Collateral Portfolio Transaction,
(iii) the Borrower shall cause the Collateral Manager to direct the Borrower to
acquire or dispose of any Loan as directed by the Administrative Agent in its
sole discretion and (iv) the Borrower shall cause all amounts which are directed
to be paid to the Collateral Manager pursuant to Section 2.04 to be paid instead
to the Administrative Agent for its own account. Unless explicitly set forth in
any Transaction Document, the Borrower shall not permit the Collateral Manager
to be relieved of any of its rights, duties or obligations under this Agreement
or any other Transaction Document.

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01   Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

(a)     failure on the part of the Seller or the Borrower to make any payment
required by the terms of any Transaction Document within three (3) Business Days
of the day such payment or deposit is required to be made; or

 

-103-



--------------------------------------------------------------------------------

(b)      the Borrower defaults in making any payment required to be made under
one or more agreements (other than this Agreement) to which it is a party in an
aggregate principal amount (individually or in the aggregate) in excess
of $500,000, and such default is not cured within the applicable cure period, if
any, provided for under such agreement; or

(c)      the Equityholder defaults in making any payment required to be made
under an agreement for borrowed money (other than this Agreement) to which it is
a party individually or in the aggregate in excess of the lesser of (x) 3% of
the net asset value of the Equityholder and (y) $2,000,000, and such default is
not cured within the applicable cure period, if any, provided for under such
agreement; or

(d)      any failure on the part of the Borrower or the Seller duly to observe
or perform in any material respect any other covenants or agreements of the
Borrower or the Seller set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Seller is a party and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Seller by the Administrative Agent or Collateral Agent and (ii) the date on
which the Borrower or the Seller acquires knowledge thereof; or

(e)      the occurrence of a Bankruptcy Event relating to the Borrower or the
Equityholder; or

(f)       the Borrower or the Equityholder makes any assignment or attempted
assignment of its respective rights or obligations under this Agreement or any
other Transaction Document without first obtaining the specific written consent
of the Administrative Agent, which consent may be withheld in the exercise of
its sole and absolute discretion; or

(g)      any representation, warranty or certification made by the Borrower, the
Seller or the Equityholder in any Transaction Document or in any certificate
delivered pursuant to any Transaction Document shall prove to have been
incorrect when made in any material respect, and continues to be unremedied for
a period of 30 days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Borrower, the Seller or the Equityholder by the Administrative
Agent or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Authorized Person of the
Borrower, the Seller or the Equityholder acquires knowledge thereof; or

(h)      any Borrower Party fails to observe or perform any covenant, agreement
or obligation with respect to the management and distribution of funds received
with respect to the Collateral Portfolio, and such failure is not cured within
three (3) Business Days; or

(i)       any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest except for Permitted Liens and as otherwise expressly
permitted to be released in accordance with the applicable Transaction Document;
or

 

-104-



--------------------------------------------------------------------------------

(j)       (1) the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of $500,000 against the Borrower and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of the lesser of (x) 3% of the net asset value
of the Equityholder and (y) $2,000,000 against the Equityholder and the
Equityholder shall not have either (i) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal; or

(k)      the Borrower shall have made payments of amounts in excess of $500,000
in the settlement of any litigation, claim or dispute (excluding payments made
from insurance proceeds); or

(l)       (1) any material provision of any Transaction Document or any lien or
security interest granted hereunder or thereunder, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of the Borrower, the
Seller or the Collateral Manager or (2) the Borrower or any other Person shall,
directly or indirectly, contest in writing in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document, any
material provision thereof or any lien or security interest thereunder, or

(m)     the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration by the Borrower as an
“investment company” within the meaning of the 1940 Act; or

(n)      the occurrence of a Borrowing Base Deficiency that is not cured
pursuant to Section 2.06; or

(o)      the failure of the Equityholder to own, directly or through one or more
wholly owned Subsidiaries, 100% of the economic interests of the Borrower; or

(p)      (i) failure of the Borrower to maintain at least one Independent
Director, (ii) the removal of any Independent Director without cause or prior
written notice to the Administrative Agent (in each case as required by the
organization documents of the Borrower) or (iii) an Independent Director of the
Borrower which is not pre-approved by this Agreement or the Administrative Agent
shall be appointed without the consent of the Administrative Agent; provided
that if the Borrower shall fail to have an Independent Director as a result of
the voluntary resignation or incapacitation of the sole Independent Director,
the Borrower shall have five (5) Business Days to replace such Independent
Director; or

(q)      the failure of the Collateral Manager to maintain, at the end of any
fiscal quarter, an Asset Coverage Ratio of greater than or equal to 2:1;

 

-105-



--------------------------------------------------------------------------------

(r)      the failure of the Collateral Manager to have a net asset value of at
least $300,000,000;

(s)      the occurrence of any material adverse development with respect to the
Borrower, any Borrower Advisor, or Equityholder that has impaired or is
reasonably expected to impair the Borrower’s ability to perform its obligations
under this Agreement or under any of the other Transaction Documents, in each
case in the good faith commercially reasonable judgment of the Administrative
Agent and which has not been waived pursuant to Section 12.01; or

(t)       the removal or resignation of any Borrower Advisor; or

(u)      either (i) the organizational documents of the Collateral Manager or
the Collateral Advisor shall fail to be in full force and effect or (ii) the
organizational documents of the Collateral Manager shall have been amended in a
manner adverse to any Secured Party without the prior written consent of the
Administrative Agent; or

(v)      any of (i) any organizational documents or other material contracts to
which the Borrower is a party shall fail to be in full force and effect or shall
have been amended without the prior written consent of the Agent, (ii) the
Advisory Agreements shall fail to be in full force and effect or shall have been
amended in any manner adverse to any Secured Party (as determined by the
Administrative Agent in its sole discretion) without the prior written consent
of the Administrative Agent, (iii) any organizational documents or Transaction
Documents to which the Collateral Manager is a party shall fail to be in full
force and effect or shall have been amended without the prior written consent of
the Administrative Agent or (iv) any other contract to which the Collateral
Manager is a party shall be amended without the prior written consent of the
Administrative Agent if the effect of such amendment in the Administrative
Agent’s good faith commercially reasonable judgment is to materially impair the
Collateral Manager’s ability to perform its obligations under the Transaction
Documents or to materially impair any Secured Party’s or the Borrower’s rights
and remedies against the Collateral Manager under the Transaction Documents; or

(w)     the Borrower shall fail to qualify as a bankruptcy-remote entity based
upon customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Seller; or

(x)      the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower and such lien
shall not have been released within ten (10) Business Days, or the Pension
Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower and such
lien shall not have been released within ten (10) Business Days; or

(y)      failure to pay, on the Facility Maturity Date, all outstanding
Obligations; or

(z)      except as otherwise permitted by this Agreement, all or substantially
all of the assets of the Borrower cease to be part of the Collateral Portfolio;

 

-106-



--------------------------------------------------------------------------------

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(e) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loans, (ii) the Administrative Agent or the
Required Lenders may declare the Obligations to be immediately due and payable
in full (without presentment, demand, protest or notice of any kind all of which
are hereby waived by the Borrower), and (iii) all proceeds and distributions in
respect of the Portfolio Assets shall be distributed by the Collateral Agent (at
the direction of the Administrative Agent) as described in Section 2.04(c)
(provided that the Borrower shall in any event remain liable to pay such
Advances and all such amounts and Obligations immediately in accordance with
Section 2.04(e) hereof). In addition, upon any such declaration or upon any such
automatic occurrence, the Collateral Agent, on behalf of the Secured Parties and
at the direction of the Administrative Agent, shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Collateral Manager hereunder, the Borrower confirms and agrees
that the Collateral Agent, on behalf of the Secured Parties and at the direction
of the Administrative Agent, (or any designee thereof, including, without
limitation, the Collateral Manager), following an Event of Default, shall, at
its option, have the sole right to enforce the Borrower’s rights and remedies
under the Management Agreement and the Purchase and Sale Agreement, but without
any obligation on the part of the Administrative Agent, the Lenders, the Lender
Agents or any of their respective Affiliates to perform any of the obligations
of the Borrower under any such agreement. If any Event of Default shall have
occurred, the Yield Rate shall be increased pursuant to the increase set forth
in the definition of “Applicable Spread”, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence and
during the continuance of such Event of Default.

Section 7.02   Additional Remedies of the Administrative Agent.

(a)      If, upon the Administrative Agent’s or the Required Lenders’
declaration that the Obligations are immediately due and payable pursuant to
Section 7.01 upon the occurrence of an Event of Default, then the Collateral
Agent (acting as directed by the Administrative Agent) shall have the right, in
its own name and as agent for the Secured Parties, to immediately sell (at the
Borrower’s expense) in a commercially reasonable manner, in a recognized market
(if one exists) at such price or prices as the Administrative Agent may
reasonably deem satisfactory, any or all of the Collateral Portfolio and apply
the proceeds thereof to the Obligations pursuant to Section 7.02(e).

(b)      The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent or the Collateral Agent (acting as directed by
the Administrative Agent) to liquidate any of the Collateral Portfolio on the
date the Administrative Agent or the Required Lenders declare the Obligations to
be immediately due and payable

 

-107-



--------------------------------------------------------------------------------

pursuant to Section 7.01 or to liquidate all of the Collateral Portfolio in the
same manner or on the same Business Day.

(c)      If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Collateral Manager shall make available to (i) the
Administrative Agent, on a timely basis, all information (including any
information that the Borrower and the Collateral Manager is required by
Applicable Law or contract to be kept confidential) relating to the Collateral
Portfolio subject to sale, including, without limitation, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials requested by the
Administrative Agent, and (ii) each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral Portfolio subject to sale,
including, without limitation, copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant compliance
certificates and any other materials requested by each such bidder.

(d)      The Borrower agrees (and, to the full extent that it may lawfully so
agree) that neither it nor anyone claiming through or under it will set up,
claim or seek to take advantage of any appraisement, valuation, stay, extension
or redemption law now or hereafter in force in any locality where any Collateral
Portfolio may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
Portfolio or any part thereof, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereof, and the
Borrower, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may be lawful so to do, the benefit of
all such laws, and any and all right to have any of the properties or assets
constituting the Collateral Portfolio marshaled upon any such sale, and agrees
that the Collateral Agent, or the Administrative Agent on its behalf, or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral Portfolio as an entirety or in such parcels as
the Collateral Agent (acting at the direction of the Administrative Agent) or
such court may determine.

(e)      Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

(f)      The Administrative Agent, the Lender Agents and the Lenders shall have,
in addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

(g)      Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise

 

-108-



--------------------------------------------------------------------------------

any right or remedy shall impair any such right or remedy or shall be deemed to
be a waiver of any Event of Default.

(h)      The Borrower hereby irrevocably appoints each of the Collateral Agent
and the Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral Portfolio in connection with any such
sale or other disposition made pursuant hereto, (c) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
hereby ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document. Nevertheless, if so requested by the Collateral Agent or the
Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent or all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request.

ARTICLE VIII.

INDEMNIFICATION

Section 8.01   Indemnities by the Borrower.

(a)      Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Collateral Custodian and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified
Party”) from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable and documented attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement or in respect of any of
the Collateral Portfolio, excluding, however, Indemnified Amounts to the extent
resulting solely from (x) gross negligence, bad faith or willful misconduct on
the part of an Indemnified Party or (y) Loans which are uncollectible due to the
Obligor’s financial inability to pay. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from any of the following (to the extent not resulting from the
conditions set forth in (x) or (y) above):

(i)      any Loan treated as or represented by the Borrower to be an Eligible
Loan which is not at the applicable time an Eligible Loan, or the purchase or
origination by any party of any Loan which violates Applicable Law;

 

-109-



--------------------------------------------------------------------------------

   (ii)      reliance on any representation or warranty made or deemed made by
the Borrower, the Collateral Manager or any of their respective officers under
or in connection with this Agreement or any Transaction Document, which shall
have been false or incorrect in any respect when made or deemed made or
delivered;

  (iii)      the failure by the Borrower or the Collateral Manager to comply
with any term, provision or covenant contained in this Agreement or any
agreement executed in connection with this Agreement, or with any Applicable Law
with respect to any item of Collateral Portfolio, or the nonconformity of any
item of Collateral Portfolio with any such Applicable Law;

  (iv)      the failure to vest and maintain vested in the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in the Collateral Portfolio, free and clear of any Lien other than Permitted
Liens, whether existing at the time of the related Advance or at any time
thereafter;

   (v)      on each Business Day prior to the Collection Date, the occurrence of
a Borrowing Base Deficiency and the same continues unremedied for ten
(10) Business Days;

  (vi)      the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loans
included in the Collateral Portfolio or the other Portfolio Assets related
thereto, whether at the time of any Advance or at any subsequent time;

 (vii)      any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan included in the Collateral
Portfolio (including, without limitation, a defense based on such Loan (or the
Underlying Instrument evidencing such Loan) not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Collateral Portfolio or the furnishing or failure to furnish
such merchandise or services;

(viii)      any failure of the Borrower or the Collateral Manager to perform its
duties or obligations in accordance with the provisions of the Transaction
Documents to which it is a party or any failure by the Collateral Manager, the
Borrower or any Affiliate thereof to perform its respective duties under any
Collateral Portfolio;

  (ix)      any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Seller to qualify to do business or
file any notice or business activity report or any similar report;

   (x)      any action taken by the Borrower or any Borrower Advisor in the
enforcement or collection of the Collateral Portfolio;

 

-110-



--------------------------------------------------------------------------------

     (xi)      any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the Underlying Collateral or services that are the
subject of any Collateral Portfolio;

    (xii)      any claim, suit or action of any kind arising out of or in
connection with Environmental Laws (including, but not limited to, with respect
to any REO Asset) including any vicarious liability;

   (xiii)      the failure by the Borrower to pay when due any Taxes for which
the Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

   (xiv)      any repayment by the Administrative Agent, the Lender Agents, the
Lenders or a Secured Party of any amount previously distributed in payment of
Advances or payment of Yield or Fees or any other amount due hereunder, which
amount the Administrative Agent, the Lender Agents, the Lenders or a Secured
Party believes in good faith is required to be repaid;

    (xv)      the commingling by the Borrower or the Collateral Manager of
payments and collections required to be remitted to the Collection Account with
other funds;

   (xvi)      any investigation, litigation or proceeding related to this
Agreement (or the Transaction Documents), or the use of proceeds of Advances or
the security interest in the Collateral Portfolio, or the administration of the
Loans by the Borrower or the Collateral Manager;

  (xvii)      any failure by the Borrower to give reasonably equivalent value to
the Seller or applicable third party seller in consideration for the transfer by
the Seller or such third party seller to the Borrower of any item of Collateral
Portfolio or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

 (xviii)      the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents;

   (xix)      any failure of the Borrower, the Collateral Manager or any of
their respective agents or representatives to remit to the Collection Account
within two (2) Business Days of receipt, payments and collections with respect
to the Collateral Portfolio remitted to the Borrower, the Collateral Manager or
any such agent or representative.

(b)      Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent on behalf
of the applicable Indemnified Party within two (2) Business Days of the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified

 

-111-



--------------------------------------------------------------------------------

Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

(c)      If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

(d)      If the Borrower has made any payments in respect of Indemnified Amounts
to the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

(e)      The obligations of the Borrower under this Section 8.01 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Manager, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.

Section 8.02   Notices.

Each applicable Indemnified Party shall deliver to the Borrower under
Section 8.01 within a reasonable time after such Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by such Indemnified Party relating to the claim giving rise to the Indemnified
Amounts.

Section 8.03   Legal Proceedings.

 In the event an Indemnified Party becomes involved in any action, claim, or
legal, governmental or administrative proceeding (an “Action”) for which it
seeks indemnification hereunder, the Indemnified Party shall promptly notify the
Borrower in writing of the nature and particulars of the Action; provided that
its failure to do so shall not relieve the Borrower of its obligations hereunder
except to the extent such failure has a material adverse effect on the Borrower.
Upon written notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01), the Borrower may assume the defense of the Action at its expense
with counsel reasonably acceptable to the Indemnified Party. The Indemnified
Party shall have the right to retain separate counsel in connection with the
Action, and the Borrower shall not be liable for the legal fees and expenses of
the Indemnified Party after the Borrower has done so; provided that if the
Indemnified Party determines in good faith that there may be a conflict between
the positions of the Indemnified

 

-112-



--------------------------------------------------------------------------------

Party and the Borrower in connection with the Action, or that the Borrower is
not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the legal fees and expenses of the
Indemnified Party shall be paid by the Borrower; provided, further, that the
Borrower shall not, in connection with any one Action or separate but
substantially similar or related Actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the fees or
expenses of more than one separate firm of attorneys (and any required local
counsel) for such Indemnified Party, which firm (and local counsel, if any)
shall be designated in writing to the Borrower by the Indemnified Party. If the
Borrower elects to assume the defense of the Action, it shall have full control
over the conduct of such defense; provided that the Borrower and its counsel
shall, as reasonably requested by the Indemnified Party or its counsel, consult
with and keep them informed with respect to the conduct of such defense. The
Borrower shall not settle an Action without the prior written approval of the
Indemnified Party unless such settlement provides for the full and unconditional
release of the Indemnified Party from all liability in connection with the
Action. The Indemnified Party shall reasonably cooperate with the Borrower in
connection with the defense of the Action.

Section 8.04   After-Tax Basis.  Indemnification under Section 8.01 shall be in
an amount necessary to make the Indemnified Party whole after taking into
account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

Section 9.01  The Administrative Agent.

(a)      Appointment. Each Lender Agent and each Secured Party hereby appoints
and authorizes the Administrative Agent as its agent hereunder and hereby
further authorizes the Administrative Agent to appoint additional agents to act
on its behalf and for the benefit of each Lender Agent and each Secured Party.
Each Lender Agent and each Secured Party further authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

-113-



--------------------------------------------------------------------------------

(b)      Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

(c)      Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Each Lender,
Lender Agent and each Secured Party hereby waives any and all claims against the
Administrative Agent or any of its Affiliates for any action taken or omitted to
be taken by the Administrative Agent or any of its Affiliates under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower and the Seller), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of any Borrower Party or to inspect the
property (including the books and records) of the Borrower or the Borrower
Advisors; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any of the other Transaction Documents by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

(d)      Actions by Administrative Agent.   The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided, that, notwithstanding
anything to the contrary herein, the Administrative Agent shall not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person

 

-114-



--------------------------------------------------------------------------------

within ten Business Days of such Person’s receipt of such request, then such
Lender or Lender Agent shall be deemed to have declined to consent to the
relevant action.

(e)      Notice of Event of Default, Unmatured Event of Default or Collateral
Manager Event of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Collateral Manager Event of Default, unless the Administrative Agent
has received written notice from a Lender, Lender Agent, the Borrower or any
Borrower Advisor referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Collateral Manager Event of Default and stating
that such notice is a “Notice of Event of Default,” “Notice of Unmatured Event
of Default” or “Notice of Collateral Manager Event of Default,” as applicable.
The Administrative Agent shall (subject to Section 9.01(c)) take such action
with respect to such Event of Default, Unmatured Event of Default or Collateral
Manager Event of Default as may be requested by the Lender Agents acting jointly
or as the Administrative Agent shall deem advisable or in the best interest of
the Lender Agents.

(f)      Credit Decision with Respect to the Administrative Agent. Each Lender
Agent and each Secured Party acknowledges that none of the Administrative Agent
or any of its Affiliates has made any representation or warranty to it, and that
no act by the Administrative Agent hereinafter taken, including any consent to
and acceptance of any assignment or review of the affairs of the Borrower, the
Seller, the Borrower Advisors or any of their respective Affiliates or review or
approval of any of the Collateral Portfolio, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender Agent as to any matter, including whether the Administrative Agent
has disclosed material information in its possession. Each Lender Agent and each
Secured Party acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender Agent and each Secured
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party hereby agrees that the Administrative Agent
shall not have any duty or responsibility to provide any Lender Agent with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower, the
Seller, the Borrower Advisors or their respective Affiliates which may come into
the possession of the Administrative Agent or any of its Affiliates.

(g)      Indemnification of the Administrative Agent. Each Lender Agent agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower or the Borrower Advisors), ratably in accordance with the Pro Rata
Share of its related Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted or

 

-115-



--------------------------------------------------------------------------------

decision made by the Administrative Agent hereunder or thereunder; provided that
the Lender Agents shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Pro Rata
Share of its related Lender, promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Borrower Advisors.

(h)      Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least thirty (30) days’
written notice thereof to each Lender Agent and the Borrower and may be removed
at any time with cause by the Lender Agents acting jointly. Upon any such
resignation or removal, the Lender Agents acting jointly shall appoint a
successor Administrative Agent; provided that, so long as no Unmatured Default,
Event of Default, Unmatured Collateral Manager Event of Default or Collateral
Manager Event of Default has occurred and is continuing, the appointment of a
successor Administrative Agent shall require the consent of the Borrower (such
consent not to be unreasonably withheld or delayed). Each Lender Agent agrees
that it shall not unreasonably withhold or delay its approval of the appointment
of a successor Administrative Agent. If no such successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s giving of notice of
resignation or the removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article IX shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

(i)       Payments by the Administrative Agent. Unless specifically allocated to
a specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with

 

-116-



--------------------------------------------------------------------------------

their related Lender’s most recent Commitments, on the Business Day received by
the Administrative Agent, unless such amounts are received after 12:00 noon on
such Business Day, in which case the Administrative Agent shall use its
reasonable efforts to pay such amounts to each Lender Agent on such Business
Day, but, in any event, shall pay such amounts to such Lender Agent not later
than the following Business Day.

Section 9.02   The Lender Agents.

(a)      Authorization and Action. Each Lender, respectively, hereby designates
and appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents, together with such powers as are reasonably incidental thereto. No
Lender Agent shall have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with its related Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Lender
Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for such Lender Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, each Lender Agent shall act
solely as agent for its related Lender and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower or the Borrower Advisors or any of the Borrower’s or the Borrower
Advisor’s successors or assigns. No Lender Agent shall be required to take any
action that exposes such Lender Agent to personal liability or that is contrary
to this Agreement, any other Transaction Document or Applicable Law. The
appointment and authority of each Lender Agent hereunder shall terminate upon
the indefeasible payment in full of all Obligations. Each Lender Agent hereby
authorizes the Administrative Agent to file any UCC financing statement deemed
necessary by the Administrative Agent on behalf of such Lender Agent (the terms
of which shall be binding on such Lender Agent).

(b)      Delegation of Duties. Each Lender Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

(c)      Exculpatory Provisions.   Neither any Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower or the Borrower Advisors contained in
Article IV, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement or any other Transaction Document, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, any other Transaction Document or any other document furnished
in connection herewith or therewith, or for any failure of the Borrower or any
Borrower Advisor to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this

 

-117-



--------------------------------------------------------------------------------

Agreement, or for the perfection, priority, condition, value or sufficiency of
any collateral pledged in connection herewith. No Lender Agent shall be under
any obligation to its related Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Borrower or the Borrower Advisors. No
Lender Agent shall be deemed to have knowledge of any Collateral Manager Event
of Default, Event of Default or Unmatured Event of Default unless such Lender
Agent has received notice from the Borrower or its related Lender.

(d)      Reliance by Lender Agent.   Each Lender Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.

(e)      Non-Reliance on Lender Agent.   Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Borrower Advisors, shall be deemed to constitute any representation or warranty
by such Lender Agent. Each Lender represents and warrants to its related Lender
Agent that it has and will, independently and without reliance upon its related
Lender Agent, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

(f)      Lender Agents are in their Respective Individual Capacities.  Each
Lender Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

(g)      Successor Lender Agent.  Each Lender Agent may, upon five days’ notice
to the Borrower and its related Lender, and such Lender Agent will, upon the
direction of its

 

-118-



--------------------------------------------------------------------------------

related Lender resign as the Lender Agent for such Lender. If any Lender Agent
shall resign, then its related Lender during such five day period shall appoint
a successor agent. If for any reason no successor agent is appointed by such
Lender during such five day period, then effective upon the termination of such
five day period, and the Borrower shall make all payments in respect of the
Obligations due to such Lender directly to such Lender, and for all purposes
shall deal directly with such Lender. After any retiring Lender Agent’s
resignation hereunder as a Lender Agent, the provisions of Articles VIII and IX
shall inure to its benefit with respect to any actions taken or omitted to be
taken by it while it was a Lender Agent under this Agreement.

Section 9.03   Non-Receipt of Funds by the Administrative Agent

Unless the Administrative Agent shall have been notified in writing by a Lender
prior to the date an Advance is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make its portion of
such Advance available to the Administrative Agent, the Administrative Agent
shall assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, without duplication, from either the Borrower or such
Lender at a per annum rate equal to the then-applicable Yield Rate. A
certificate of the Administrative Agent submitted to the Borrower or any Lender
with respect to any amount owing under this Section 9.03 shall be conclusive in
the absence of manifest error.

ARTICLE X.

COLLATERAL AGENT

Section 10.01  Designation of Collateral Agent.

(a)      Initial Collateral Agent. Each of the Borrower, the Lender Agents and
the Administrative Agent hereby designate and appoint the Collateral Agent to
act as its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

(b)      Successor Collateral Agent.   Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a

 

-119-



--------------------------------------------------------------------------------

successor Collateral Agent pursuant to the provisions of Section 10.05, the
Collateral Agent agrees that it will terminate its activities as Collateral
Agent hereunder.

(c)      Secured Party.   The Administrative Agent, the Lender Agents and the
Lenders hereby appoint Wells Fargo, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral Portfolio. Wells Fargo, in its capacity as Collateral Agent
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 10.02(b).

Section 10.02 Duties of Collateral Agent.

(a)      Appointment.  The Borrower, the Lender Agents and the Administrative
Agent each hereby appoints Wells Fargo to act as Collateral Agent, for the
benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

(b)     Duties.   On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i)      the Collateral Agent shall re-calculate (based solely on information
provided to the Collateral Agent by the Collateral Manager) amounts to be
remitted pursuant to Section 2.04 to the applicable parties and notify the
Collateral Manager and the Administrative Agent in the event of any discrepancy
between the Collateral Agent’s calculations and the Collateral Management Report
(such dispute to be resolved in accordance with Section 2.05);

(ii)      the Collateral Agent shall make payments pursuant to the terms of the
Collateral Management Report or as otherwise directed in accordance with
Sections 2.04 or 2.05 (the “Payment Duties”);

(iii)     the Collateral Agent shall provide to the Borrower and the Collateral
Manager a copy of all written notices and communications identified as being
sent to it in connection with the Loans and the other Collateral Portfolio held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank;

(iv)     the Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.09; and

(v)       the Collateral Agent shall provide the Borrower and the Collateral
Manager with such other information as may be reasonably requested by the
Borrower or the Collateral Manager.

(c)       (i)       The Administrative Agent, each Lender Agent and each Secured
Party further authorizes the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such

 

-120-



--------------------------------------------------------------------------------

powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent deems or the Required Lenders deem
necessary or desirable in order to perfect, protect or more fully evidence the
security interests granted by the Borrower hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loans now existing
or hereafter arising, and such other instruments or notices, as may be necessary
or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or any Borrower Advisor
of their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(s).

(ii)      The Administrative Agent may direct the Collateral Agent to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

(iii)      Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless an Authorized Person of the Collateral Agent has knowledge of
such matter or written notice thereof is received by the Collateral Agent.

 

-121-



--------------------------------------------------------------------------------

(d)      If, in performing its duties under this Agreement, the Collateral Agent
is required to decide between alternative courses of action, the Collateral
Agent may request written instructions from the Administrative Agent as to the
course of action desired by it. If the Collateral Agent does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two (2) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e)      Concurrently herewith, the Administrative Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Securities
Account Control Agreement. For the avoidance of doubt, all of the Collateral
Agent’s rights, protections and immunities provided herein shall apply to the
Collateral Agent for any actions taken or omitted to be taken under the
Securities Account Control Agreement in such capacity.

Section 10.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

Section 10.04 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower as set forth in the Wells Fargo Corporate Trust Fee
Letter, payable to the extent of funds available therefor pursuant to the
provisions of Section 2.04. The Collateral Agent’s entitlement to receive the
Collateral Agent Fees shall cease (excluding any unpaid outstanding amounts as
of that date) on the earliest to occur of: (i) its removal as Collateral Agent
pursuant to Section 10.05, (ii) its resignation as Collateral Agent pursuant to
Section 10.07 or (iii) the termination of this Agreement.

Section 10.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided, notwithstanding its receipt of
a Collateral Agent Termination Notice, the Collateral Agent shall continue to
act in such capacity until a successor Collateral Agent has been appointed and
has agreed to act as Collateral Agent hereunder; provided that the Collateral
Agent shall continue to receive compensation of its fees and expenses in
accordance

 

-122-



--------------------------------------------------------------------------------

with Section 10.04 above while so serving as the Collateral Agent prior to a
successor Collateral Agent being appointed.

Section 10.06 Limitation on Liability.

(a)      The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (a) the written (including electronic) instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

(b)      The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c)      The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d)      The Collateral Agent makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(e)      The Collateral Agent shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

(f)      The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g)      It is expressly agreed and acknowledged that the Collateral Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral Portfolio.

(h)      Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Borrower Advisors and may, after the occurrence of
an Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from any Borrower Advisor or

 

-123-



--------------------------------------------------------------------------------

the Administrative Agent, as applicable. The Collateral Agent shall in all
events have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i)       The Collateral Agent shall not be liable for the acts or omissions of
the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement.

Section 10.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents (provided that, so
long as no Unmatured Default, Event of Default, Unmatured Collateral Manager
Event of Default or Collateral Manager Event of Default has occurred and is
continuing, the appointment of a successor collateral agent or collateral agents
shall require the consent of the Borrower (such consent not to be unreasonably
withheld or delayed)) by written instrument, in duplicate, executed by the
Administrative Agent, one copy of which shall be delivered to the Collateral
Agent so resigning and one copy to the successor collateral agent or collateral
agents, together with a copy to the Borrower, the Borrower Advisors and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within 45 days after the giving of such
notice of resignation, the resigning Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.
Notwithstanding anything herein to the contrary, the Collateral Agent may not
resign prior to a successor Collateral Agent being appointed.

ARTICLE XI.

COLLATERAL CUSTODIAN

Section 11.01  Designation of Collateral Custodian.

(a)      Initial Collateral Custodian.  The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 11.01. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Custodian to
act as its agent and hereby authorizes the Collateral Custodian to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement. The Collateral
Custodian hereby accepts

 

-124-



--------------------------------------------------------------------------------

such agency appointment to act as Collateral Custodian pursuant to the terms of
this Agreement, until its resignation or removal as Collateral Custodian
pursuant to the terms hereof.

(b)      Successor Collateral Custodian.  Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 11.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

Section 11.02  Duties of Collateral Custodian.

(a)      Appointment.  The Borrower, the Lender Agents and the Administrative
Agent each hereby appoints Wells Fargo to act as Collateral Custodian, for the
benefit of the Secured Parties. The Collateral Custodian hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

(b)      Duties.     From the Closing Date until its removal pursuant to
Section 11.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

(i)       The Collateral Custodian shall take and retain custody of the Required
Loan Documents delivered by the Borrower pursuant to Section 3.02 in accordance
with the terms and conditions of this Agreement, all for the benefit of the
Secured Parties. Within five (5) Business Days of its receipt of any Required
Loan Documents, the related Loan Tape and a hard copy of the Loan Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been executed (either an original or a
copy, as indicated on the Loan Checklist) and have no mutilated pages, (B) filed
stamped copies of the UCC and other filings (to the extent required by the
Required Loan Documents) are included, (C) if listed on the Loan Checklist, a
copy of an Insurance Policy with respect to any real or personal property
constituting the Underlying Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan number and Obligor name, as applicable, with respect to such
Loan is referenced on the related Loan Tape (such items (A) through
(D) collectively, the “Review Criteria”). Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to review the Required Loan
Documents shall be limited to reviewing such Required Loan Documents based on
the information provided on the Loan Checklist. If, at the conclusion of such
review, the Collateral Custodian shall determine that (i) the original balance
of the Loan with respect to which it has received Required Loan Documents is
less than as set forth on the Loan Tape, the Collateral Custodian shall notify
the Administrative Agent and the Borrower and the Borrower Advisors of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Borrower and the Borrower Advisors of such determination and provide the
Borrower and the Borrower Advisors with a list of the non-complying Loans and
the applicable Review Criteria that they fail to satisfy. The Borrower shall
have five (5) Business Days after notice or knowledge thereof to correct any
non-compliance with any Review Criteria. In addition, if requested in writing
(in the form of Exhibit M) by the Borrower and approved by the Administrative
Agent within 10

 

-125-



--------------------------------------------------------------------------------

Business Days of the Collateral Custodian’s delivery of such report, the
Collateral Custodian shall return any Loan which fails to satisfy a Review
Criteria to the Borrower. Other than the foregoing, the Collateral Custodian
shall not have any responsibility for reviewing any Required Loan Documents.
Notwithstanding anything to the contrary contained herein, the Collateral
Custodian shall have no duty or obligation with respect to any Loan checklist
delivered to it in electronic form.

(ii)      In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

(iii)     All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on the address of the Collateral
Custodian set forth on Annex A to this Agreement, or at such other office as
shall be specified to the Administrative Agent and the Borrower by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to the Borrower and its Affiliates and Subsidiaries;
provided, however, the Collateral Custodian shall segregate any commingled files
upon written request of the Administrative Agent and the Borrower.

(iv)      On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Borrower and the Borrower
Advisors (in a form mutually agreeable to the Administrative Agent and the
Collateral Custodian) identifying each Loan for which it holds Required Loan
Documents and the applicable Review Criteria that any Loan fails to satisfy.

(c)       (i)       The Collateral Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit M), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, any Borrower Advisors or the Borrower which conflict with
any instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

(ii)      The Administrative Agent may direct the Collateral Custodian to take
any such incidental action hereunder. With respect to other actions which are
incidental to

 

-126-



--------------------------------------------------------------------------------

the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Custodian shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Collateral Custodian, (x) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or
(y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Administrative Agent and the Collateral Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within 10 Business Days of its receipt of such request, then the Administrative
Agent shall be deemed to have declined to consent to the relevant action.

(iii)      The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless an Authorized Person of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

Section 11.03  Merger or Consolidation.

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

Section 11.04  Collateral Custodian Compensation.

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Corporate Trust Fee Letter, payable
pursuant to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Custodian’s entitlement to receive the Collateral
Custodian Fees shall cease (excluding any unpaid outstanding amounts as of that
date) on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 11.05, (ii) its resignation as Collateral Custodian pursuant
to Section 11.07 of this Agreement or (iii) the termination of this Agreement.

 

-127-



--------------------------------------------------------------------------------

Section 11.05  Collateral Custodian Removal.

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
acceptable to the Borrower has been appointed, has agreed to act as Collateral
Custodian hereunder, and has received all Required Loan Documents held by the
Collateral Custodian being removed.

Section 11.06  Limitation on Liability.

(a)      The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written (including electronic) instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

(b)      The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c)      The Collateral Custodian shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d)      The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

(e)      The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

(f)      The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

-128-



--------------------------------------------------------------------------------

(g)      It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral Portfolio.

(h)      Subject in all cases to the last sentence of Section 11.02(c)(i), in
case any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Borrower Advisors and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Borrower Advisors or the Administrative Agent, as applicable. The Collateral
Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of the Administrative
Agent. In no event shall the Collateral Custodian be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Custodian has been advised
of the likelihood of such loss or damage and regardless of the form of action.

Section 11.07  Collateral Custodian Resignation.

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit M;
provided that the Borrower shall consent to any successor Collateral Custodian
appointed by the Administrative Agent (such consent not to be unreasonably
withheld). Notwithstanding anything herein to the contrary, the Collateral
Custodian may not resign prior to a successor Collateral Custodian being
appointed.

Section 11.08  Release of Documents.

(a)      Release for Servicing.    From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Borrower (or the
Collateral Manager on its behalf) of a request for release of documents and
receipt in the form annexed hereto as Exhibit M, to release to the Borrower (or
the Collateral Manager on its behalf) within two (2) Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to such Person. All documents so released shall be held
by the Borrower (or the Collateral Manager on its behalf) in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties in accordance
with the terms of this Agreement. The Borrower (or the Collateral Manager on its
behalf) shall return to the Collateral Custodian the Required Loan Documents or
other such documents (i) promptly upon the request of the Administrative Agent,
or (ii) when the

 

-129-



--------------------------------------------------------------------------------

Borrower’s need therefor in connection with such foreclosure or servicing no
longer exists, unless the Loan shall be liquidated, in which case, the Borrower
(or the Collateral Manager on its behalf) shall deliver an additional request
for release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Borrower (or the Collateral Manager on its behalf) to the
Collateral Custodian, all in the form annexed hereto as Exhibit M.

(b)      Limitation on Release.  The foregoing provision with respect to the
release to the Borrower (or the Collateral Manager on its behalf) of the
Required Loan Documents and documents by the Collateral Custodian upon request
by such Person shall be operative until revoked by the Administrative Agent;
provided, that at no time shall the Required Loan Documents with respect to more
than 10 Loans be on release pursuant to this Section 11.08 without the prior
written consent of the Administrative Agent. The Administrative Agent may revoke
such authority if an Event of Default or a Collateral Manager Event of Default
has occurred. Promptly after delivery to the Collateral Custodian of any request
for release of documents, the Borrower (or the Collateral Manager on its behalf)
shall provide notice of the same to the Administrative Agent. Any additional
Required Loan Documents or documents requested to be released by the Borrower
(or the Collateral Manager on its behalf) may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Collateral
Manager pursuant to the immediately succeeding subsection.

(c)      Release for Payment.   Upon receipt by the Collateral Custodian of the
Borrower’s (or the Collateral Manager’s on its behalf) request for release of
documents and receipt in the form annexed hereto as Exhibit M (which
certification shall include a statement to the effect that all amounts received
in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Collateral Custodian
shall promptly release the related Required Loan Documents to such requesting
Person.

Section 11.09  Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.15, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of
Exhibit M hereto (signed by both the Borrower and the Administrative Agent)
specifying the Required Loan Documents to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five (5) Business
Days, return the Required Loan Documents so requested to the Borrower.

Section 11.10  Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Due Diligence on the Borrower Advisors.

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the

 

-130-



--------------------------------------------------------------------------------

Collateral Portfolio including in such cases where the Administrative Agent and
each Lender Agent is required in connection with the enforcement of the rights
or interests of the Secured Parties, or by applicable statutes or regulations,
to review such documentation, such access being afforded without charge but only
(i) upon two (2) Business Days prior written request, (ii) during normal
business hours and (iii) subject to the Borrower Advisors’ and the Collateral
Custodian’s normal security and confidentiality procedures. Prior to the Closing
Date and periodically thereafter at the discretion of the Administrative Agent
and each Lender Agent, the Administrative Agent and each Lender Agent may review
any Borrower Advisor’s collection and administration of the Collateral Portfolio
in order to assess compliance by the Collateral Manager with the Collateral
Management Standard, as well as with this Agreement and may diligence the
Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Without limiting the foregoing provisions of this Section 11.10, from
time to time on request of the Administrative Agent, the Collateral Custodian
shall permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct, at the expense of the Borrower, a review of the
Required Loan Documents and all other documentation regarding the Collateral
Portfolio. The Borrower shall cause each Borrower Advisor to provide access to
its records and other documentation to the Administrative Agent and each Lender
Agent as contemplated by this Section 11.10.

Section 11.11  Bailment.

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

ARTICLE XII.

MISCELLANEOUS

Section 12.01  Amendments and Waivers.

Except as provided in this Section 12.01, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent and the Required
Lenders; provided, that no amendment, waiver or consent shall:

(a)      increase the Commitment of any Lender or the amount of Advances of any
Lender, in any case, without the written consent of such Lender;

(b)      waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

 

-131-



--------------------------------------------------------------------------------

(c)      reduce the principal of, or the Yield Rate on, any Advance or
Obligation, or any fees or other amounts payable hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

(d)      change Section 2.04 or any related definitions or provisions in a
manner that would alter the order of application of proceeds or would alter the
pro rata sharing of payments required thereby, in each case, without the written
consent of each Lender directly and adversely affected thereby;

(e)      change any provision of this Section or reduce the percentages
specified in the definition of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(f)      consent to the assignment or transfer by the Borrower or the Collateral
Manager of such Person’s rights and obligations under any Transaction Document
to which it is a party (except as expressly permitted hereunder), in each case,
without the written consent of each Lender;

(g)      release all or substantially all of the Collateral or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender; or

(h)      materially adversely affect the rights or obligations of the Collateral
Agent, the Account Bank or the Collateral Custodian without the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable;

provided further, that (i) any amendment of the Agreement that is solely for the
purpose of adding a Lender may be effected without the written consent of the
Borrower or any Lender, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, affect the rights or duties of
the Administrative Agent under this Agreement or any other Transaction Document,
(iii) any amendment of the Agreement that a Lender is advised by its legal or
financial advisors to be necessary or desirable in order to avoid the
consolidation of the Borrower with such Lender for accounting purposes may be
effected without the written consent of the Borrower or any other Lender,
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Conduit Lender, affect the obligations of the Conduit Lender under this
Agreement or any other Transaction Document and (v) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Transaction
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Transaction Document) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

-132-



--------------------------------------------------------------------------------

Section 12.02  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth on Annex A to this
Agreement or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective upon receipt, or in the case of (a) notice by mail, five days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by e-mail, when verbal or electronic communication of receipt is
obtained, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained.

Section 12.03  No Waiver; Remedies.  No failure on the part of the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Applicable Law.

Section 12.04  Binding Effect; Assignability; Multiple Lenders.

(a)      This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Lender, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian and their
respective successors and permitted assigns. With the written consent of the
Administrative Agent (such consent not to be unreasonably withheld), each Lender
and their respective successors and assigns may assign, or grant a security
interest or sell a participation interest in, (i) this Agreement and such
Lender’s rights and obligations hereunder and interest herein in whole or in
part (including by way of the sale of participation interests therein) and/or
(ii) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to:

(i)       prior to the occurrence of an Event of Default:

a.       any Eligible Assignee with 90 days (or such shorter period as agreed to
by the Borrower) prior written notice specifying the name of such Eligible
Assignee to the Borrower;

b.       any other Person with the prior written consent of the Borrower (such
consent not to be unreasonably withheld);

c.       any Affiliate of such Lender with prior written notice to the Borrower;
or

d.       any Person, if required by any change in Applicable Law with prior
written notice to the Borrower; and

(ii)      after the occurrence of any Event of Default, any Person with prior
written notice to the Borrower;

 

-133-



--------------------------------------------------------------------------------

; provided that, (y) any Conduit Lender shall not need prior consent to at any
time assign, or grant a security interest or sell a participation interest in,
any Advance (or portion thereof) to a Liquidity Bank or any commercial paper
conduit sponsored by a Liquidity Bank or an Affiliate of its related Lender
Agent and (z) if any Lender becomes a Defaulting Lender, unless such Lender
shall have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.21(b), then the Administrative Agent shall have the right to cause
such Defaulting Lender to assign its entire interest in the Advances and this
Agreement pursuant to this Section 12.04(a) to a transferee selected by the
Administrative Agent. Any such assignee shall execute and deliver to the
Borrower and the Administrative Agent a fully-executed Transferee Letter
substantially in the form of Exhibit N hereto (a “Transferee Letter”) and a
fully-executed Joinder Supplement. The parties to any such assignment, grant or
sale of a participation interest shall execute and deliver to the related Lender
Agent for its acceptance and recording in its books and records, such agreement
or document as may be satisfactory to such parties and the applicable Lender
Agent. The Borrower shall not (nor shall it permit the Seller, the Collateral
Manager or the Equityholder to) assign, or permit any Lien to exist upon, any of
its rights or obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of each Lender Agent and the Administrative Agent.

(b)      Notwithstanding any other provision of this Section 12.04, any Lender
may at any time pledge or grant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

(c)      Each Affected Party and each Indemnified Party shall be an express
third party beneficiary of this Agreement.

Section 12.05  Term of This Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V shall remain in full force and
effect until the Collection Date; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Borrower pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XII and the provisions of
Section 2.09, Section 2.10, Section 12.07, Section 12.08 and Section 12.09 shall
be continuing and shall survive any termination of this Agreement.

Section 12.06  GOVERNING LAW; JURY WAIVER.

 THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN

 

-134-



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.

Section 12.07  Costs, Expenses and Taxes.

(a)      In addition to the rights of indemnification granted to the Collateral
Agent, the Account Bank, the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Custodian and their respective Affiliates under
Section 2.09, Section 2.10 and Section 8.01 hereof, the Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
syndication, renewal, amendment or modification of, any waiver or consent issued
in connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable and documented expenses of counsel for the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian with respect thereto and with respect
to advising the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all reasonable and
documented out-of-pocket costs and expenses, if any (including counsel fees and
expenses), incurred by the Administrative Agent, the Lenders, the Lender Agents,
the Collateral Agent, the Account Bank or the Collateral Custodian in connection
with the enforcement or potential enforcement of this Agreement or any
Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.

(b)      The Borrower shall pay on demand any and all stamp, sales, excise and
other taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing, enforcement or
recording of, or any performance, receipt or perfection of a security interest
under, this Agreement or the other Transaction Documents in connection with this
Agreement or the funding or maintenance of Advances hereunder.

(c)      The Borrower shall pay on demand, and indemnify each Indemnified
Person, its assignees and participants, and their respective successors on a net
after-Tax basis for, all other out-of-pocket costs and expenses incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Collateral Custodian and the Account Bank, including, without limitation, all
costs and expenses incurred by the Administrative Agent, the Lender Agents and
the Lenders in connection with periodic audits of the Borrower’s or the
Collateral Manager’s books and records.

(d)      For the avoidance of doubt, the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Collateral Custodian and the Account
Bank shall not be permitted to seek indemnification under this Section 12.07 for
amounts previously paid pursuant to Section 2.09, 2.10 or 8.01.

 

-135-



--------------------------------------------------------------------------------

Section 12.08  No Proceedings.

(a)      Each of the parties hereto (other than the Administrative Agent with
the consent of each Lender Agent) agrees that it will not institute against, or
join any other Person in instituting against, the Borrower any proceedings of
the type referred to in the definition of Bankruptcy Event so long as there
shall not have elapsed one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.

(b)      Each of the parties hereto (other than any Conduit Lender) hereby
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Lender, the Administrative Agent or any
Liquidity Banks any Bankruptcy Proceeding so long as any commercial paper issued
by such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the last day on which any such commercial paper shall have been
outstanding.

Section 12.09  Recourse Against Certain Parties.

(a)      No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
other Secured Party as contained in this Agreement or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party pursuant hereto or in connection herewith
shall be had against any administrator of the Administrative Agent, the Lenders,
the Lender Agents, any other Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Administrative Agent, the
Lenders, the Lender Agents, any other Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Administrative Agent, the Lenders, the Lender Agents or any other
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 12.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Lenders, the Lender Agents, any other Secured Party, or any incorporator,
stockholder, affiliate, officer, employee or director of the Administrative
Agent, the Lenders, the Lender Agents or any other Secured Party or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders,
the Lender Agents or any other Secured Party contained in this Agreement or in
any other such instruments, documents or agreements, or are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders, the Lender Agents or any other Secured Party
and each incorporator, stockholder, affiliate, officer, employee or director of
the Administrative Agent, the Lenders, the Lender Agents or any other Secured
Party or of any such administrator, or any of them, for breaches by the
Administrative Agent, the Lenders, the Lender Agents or any other Secured Party
of any such obligations, covenants or agreements, which liability may arise
either at common law or in equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement; provided that the

 

-136-



--------------------------------------------------------------------------------

foregoing non-recourse provisions shall in no way affect any rights any Secured
Party might have against any incorporator, affiliate, stockholder, officer,
employee or director of the Borrower, any Borrower Advisor or the Collateral
Custodian to the extent of any fraud, misappropriation, embezzlement or any
other financial crime constituting a felony by such Person.

(b)      Notwithstanding anything in this Agreement to the contrary, no claim
may be made by the Borrower or any other Person affiliated with or related to
the Borrower against the Administrative Agent, the Lenders, the Lender Agents or
any Secured Party or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect to any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and the Borrower hereby waives, releases, and agrees not to sue upon
any claim for any such damages, whether or not accrued and whether or not known
or suspected.

(c)      No obligation or liability to any Obligor under any of the Loans is
intended to be assumed by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

(d)      Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of each Conduit Lender hereunder are contingent on the availability
of funds in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by a Conduit Lender exceeds the amount available to such
Conduit Lender to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

(e)      The provisions of this Section 12.09 shall survive the termination of
this Agreement.

Section 12.10  Execution in Counterparts; Severability; Integration.   This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject

 

-137-



--------------------------------------------------------------------------------

matter hereof, superseding all prior oral or written understandings other than
any fee letter delivered by the Borrower to the Administrative Agent and the
Lender Agents.

Section 12.11  Consent to Jurisdiction; Service of Process.

(a)      Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b)      The Borrower agrees that service of process may be effected by mailing
a copy thereof by registered or certified mail, postage prepaid, to the Borrower
at its address specified in Annex A or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 12.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

Section 12.12  Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement.

(a)      It is the express intent of the parties hereto that the conveyance of
Eligible Loans by the Seller to the Borrower as contemplated by the Purchase and
Sale Agreement be, and be treated for all purposes (other than accounting
purposes and subject to the tax characterization of the Borrower and the
Advances) as, a sale by the Seller of such Eligible Loans. It is, further, not
the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loans by the Seller to the Borrower to secure a debt or other
obligation of the Seller. However, in the event that, notwithstanding the intent
of the parties, the Eligible Loans are held to continue to be property of the
Seller, then the parties hereto agree that: (i) the Purchase and Sale Agreement
shall also be deemed to be a security agreement under Applicable Law; (ii) as
set forth in the Purchase and Sale Agreement, the transfer of the Eligible Loans
provided for in the Purchase and Sale Agreement shall be deemed to be a grant by
the Seller to the Borrower of a first priority security interest (subject only
to Permitted Liens) in all of the Seller’s right, title and interest in and to
the Eligible Loans and all amounts payable to the holders of the Eligible Loans
in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, including, without limitation, all amounts from time to time
held or invested in the Controlled Accounts, whether in the form of cash,
instruments, securities or other property; (iii) the possession by the Borrower
(or the Collateral Custodian on its behalf) of Loans and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements

 

-138-



--------------------------------------------------------------------------------

from custodians, bailees or agents (as applicable) of the Borrower for the
purpose of perfecting such security interest under Applicable Law. The parties
further agree that any assignment of the interest of the Borrower pursuant to
any provision hereof shall also be deemed to be an assignment of any security
interest created pursuant to the terms of the Purchase and Sale Agreement. The
Borrower shall, to the extent consistent with this Agreement and the other
Transaction Documents, take such actions as may be necessary to ensure that, if
the Purchase and Sale Agreement was deemed to create a security interest in the
Eligible Loans, such security interest would be deemed to be a perfected
security interest of first priority (subject only to Permitted Liens) under
Applicable Law and will be maintained as such throughout the term of this
Agreement.

(b)      It is the intention of each of the parties hereto that the Eligible
Loans conveyed by the Seller to the Borrower pursuant to the Purchase and Sale
Agreement shall constitute assets owned by the Borrower and shall not be part of
the Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy or similar law.

(c)      The Borrower agrees to treat, and shall cause the Seller to treat, for
all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances), the transactions effected by
the Purchase and Sale Agreement as sales of assets to the Borrower. The Borrower
hereby agrees to cause the Seller to reflect in the Seller’s financial records
and to include a note in the publicly filed annual and quarterly financial
statements of the Equityholder indicating that: (i) assets related to
transactions (including transactions pursuant to the Transaction Documents) that
do not meet SFAS 140 requirements for accounting sale treatment are reflected in
the consolidated balance sheet of the Equityholder, as finance receivables
pledged and non-recourse, secured borrowings (or the applicable financial
statements are otherwise footnoted to explain that such assets are maintained
separately from the assets of the Borrower and that such assets are not
available to pay the debts of the Equityholder) and (ii) those assets are owned
by a special purpose entity that is consolidated in the financial statements of
the Equityholder, and the creditors of that special purpose entity have received
ownership and/or security interests in such assets and such assets are not
intended to be available to the creditors of sellers (or any affiliate of the
sellers) of such assets to that special purpose entity.

Section 12.13  Confidentiality.

(a)      Each of the Administrative Agent, the Lenders, the Lender Agents, the
Borrower, the Account Bank, the Collateral Agent and the Collateral Custodian
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of the Agreement and all information with respect to the
other parties, including all information regarding the business of the Borrower
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
Approved Broker Dealer or Approved Valuation Firm, engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Loans contemplated herein and the agents of such Persons
(“Excepted Persons”); provided that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of the Administrative Agent, the
Lenders,

 

-139-



--------------------------------------------------------------------------------

the Lender Agents, the Borrower, the Account Bank, the Collateral Agent and the
Collateral Custodian that such information shall be kept confidential and used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law (including, without limitation, public filings
with the Securities and Exchange Commission) and (iv) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Transaction Documents. Notwithstanding the
foregoing provisions of this Section 12.13(a), the Borrower Advisors may,
subject to Applicable Law and the terms of any Underlying Instruments, make
available copies of the documents in the Collateral Files and such other
documents it holds in its capacity as a Borrower Advisor pursuant to the terms
of the Transaction Documents, to any of its creditors. It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 12.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Collateral Manager Events of Default, and priority of
payment provisions.

(b)      Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent, the Lenders, the Lender Agents, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, (ii) by
the Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any prospective or actual
assignee or participant of any of them provided such Person agrees to hold such
information confidential, or (iii) by the Administrative Agent, the Lenders, the
Lender Agents, the Account Bank, the Collateral Agent and the Collateral
Custodian to any commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Lender or any Person providing financing
to, or holding equity interests in, any Conduit Lender, as applicable, and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information. In addition, the Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian may disclose any such nonpublic information as required pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

(c)      Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Lenders’, the Lender Agents’, the Administrative
Agent’s, the Collateral Agent’s, the Account Bank’s or the Collateral
Custodian’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, any Lender Agent, the Collateral Agent, the Collateral Custodian or the
Account Bank or an officer, director, employer, shareholder or affiliate of any
of the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement

 

-140-



--------------------------------------------------------------------------------

or contract or other document approved in advance by the Borrower or (e) to any
affiliate, independent or internal auditor, agent, employee or attorney of the
Collateral Agent or the Collateral Custodian having a need to know the same,
provided that the disclosing party advises such recipient of the confidential
nature of the information being disclosed; or (iii) any other disclosure
authorized by the Borrower.

Section 12.14  Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 12.13
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

Section 12.15  Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

Section 12.16  Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 12.17  Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.09 or Section 2.10) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

 

-141-



--------------------------------------------------------------------------------

Section 12.18  Failure of Borrower or Collateral Manager to Perform Certain
Obligations.

If the Borrower fails, or fails to cause the Collateral Manager, as applicable,
to perform any of its agreements or obligations under Section 5.01(s),
Section 5.02(p) or the Management Agreement, the Administrative Agent may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Administrative Agent incurred
in connection therewith shall be payable by the Borrower upon the Administrative
Agent’s demand therefor.

Section 12.19  Power of Attorney.

 The Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Secured Parties in the Collateral Portfolio and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Collateral Portfolio as a financing
statement in such offices as the Administrative Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Secured Parties in the Collateral Portfolio.
This appointment is coupled with an interest and is irrevocable.

Section 12.20  Intent of the Parties.

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

Section 12.21  Limitation on Liability.

Notwithstanding anything herein to the contrary, it is understood and agreed
that no Borrower Advisor assumes any liability or obligation of the Borrower,
including without limitation any of the Obligations.

 

[Signature pages to follow.]

 

-142-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:    

WISSAHICKON CREEK LLC as the

Borrower

      By:  

/s/ Gerald F. Stahlecker

         Name: Gerald F. Stahlecker          Title: Executive Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:    

WELLS FARGO SECURITIES, LLC, as the

Administrative Agent

      By:  

/s/ Matt Jensen

         Name: Matt Jensen, CFA          Title: Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as an Institutional Lender

      By:  

/s/ Mike Romanzo

         Name: Mike Romanzo, CFA          Title: Director

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Collateral Agent

      By:  

/s/ José M. Rodríguez

         Name: José M. Rodríguez          Title: Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE ACCOUNT BANK:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Account Bank

      By:  

/s/ José M. Rodríguez

         Name: José M. Rodríguez          Title: Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

THE COLLATERAL CUSTODIAN:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Collateral Custodian       By:  

/s/ José M. Rodríguez

         Name: José M. Rodríguez          Title: Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

ANNEX A

Notices for Addresses

If to the Borrower (or any Borrower Advisor c/o the Borrower):

Wissahickon Creek LLC

c/o FS Investment Corporation II

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Attn: Gerald F. Stahlecker, Executive Vice President

Telephone: (215) 495-1169

Fax: (215) 222-4649

Email: jerry.stahlecker@franklinsquare.com

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX A (cont’d)

 

If to the Administrative Agent:

Wells Fargo Securities, LLC

Duke Energy Center

550 S. Tryon Street

Charlotte, NC 28202

Attention: Mike Romanzo

Fax: (704) 715-0067

Confirmation No: (704) 410-2369

If to the Institutional Lender:

Wells Fargo Bank, National Association

Duke Energy Center

550 S. Tryon Street

Charlotte, NC 28202

Attention: Raj Shah

Fax: (704) 715-0067

Confirmation No: (704) 374-6230

If to the Collateral Agent:

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Wissahickon Creek LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

If to the Account Bank:

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services – Wissahickon Creek LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX A (cont’d)

 

If to the Collateral Custodian:

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services - Wissahickon Creek LLC

Fax: (410) 715-3748

Phone: (410) 884-2000

 

Annex A-3



--------------------------------------------------------------------------------

ANNEX B

Commitments

 

Conduit Lender    Commitment

N/A

   N/A Institutional Lender    Commitment

Wells Fargo Bank, National Association

   $250,000,000

 

Annex B-1